Exhibit 10.1

[EXECUTION VERSION]

AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of September 22, 2010

among

INTL COMMODITIES, INC.,

as Borrower,

BNP PARIBAS,

as Administrative Agent, Collateral Agent, an Issuing Bank and the Swing Line
Lender,

BNP PARIBAS SECURITIES CORP., ABN AMRO BANK N.V. and COÖPERATIEVE

CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”,

NEW YORK BRANCH, as Joint Lead Arrangers and Joint Bookrunners,

ABN AMRO BANK N.V. and COÖPERATIEVE CENTRALE RAIFFEISEN-

BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH, as

additional Issuing Banks

ABN AMRO BANK N.V. and COÖPERATIEVE CENTRALE RAIFFEISEN-

BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH, as

Co-Syndication Agents

and

CERTAIN LENDERS WHICH MAY BECOME PARTIES HERETO

FROM TIME TO TIME



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I DEFINITIONS

   1

1.01

  

Certain Defined Terms

   1

1.02

  

Other Interpretive Provisions

   37

1.03

  

Accounting Principles

   38

ARTICLE II THE CREDITS

   39

2.01

  

Amounts and Terms of Committed Line

   39

2.02

  

Loan Accounts

   39

2.03

  

Procedure for Borrowing

   40

2.04

  

Optional Prepayments

   42

2.05

  

Mandatory Prepayments of Loans

   42

2.06

  

Repayment

   44

2.07

  

Interest

   44

2.08

  

Fees

   45

2.09

  

Computation of Interest and Fees

   45

2.10

  

Payments by the Borrower

   45

2.11

  

Payments by the Lenders to Administrative Agent

   46

2.12

  

Sharing of Payments, Etc.

   47

2.13

  

Swing Line Loans

   47

2.14

  

INTENTIONALLY OMITTED

   50

2.15

  

Defaulting Lenders

   50

ARTICLE III THE LETTERS OF CREDIT

   54

3.01

  

Letters of Credit

   54

3.02

  

Issuance, Amendment and Renewal of Letters of Credit

   55

3.03

  

Risk Participations, Drawings and Reimbursements

   57

3.04

  

Repayment of Participations

   59

3.05

  

Role of the Issuing Banks

   59

3.06

  

Obligations Absolute

   60

3.07

  

Cash Collateral Pledge

   62

3.08

  

Letter of Credit Fees

   63

3.09

  

Uniform Customs and Practice and International Standby Practices

   64

3.10

  

References to Issuing Bank

   64

3.11

  

Application

   64

3.12

  

INTENTIONALLY OMITTED

   65

ARTICLE IV TAXES AND YIELD PROTECTION

   65

4.01

  

Taxes

   65

4.02

  

Increased Costs and Reduced Return; Capital Adequacy

   67

4.03

  

Matters Applicable to all Requests for Compensation; Mitigation

   69

4.04

  

Compensation

   69

4.05

  

Survival

   70

 

i



--------------------------------------------------------------------------------

ARTICLE V CONDITIONS PRECEDENT

   70

5.01

  

Conditions to Effectiveness

   70

5.02

  

Conditions to Each Credit Extension

   74

5.03

  

Lenders Consent and Approval

   75

ARTICLE VI REPRESENTATIONS AND WARRANTIES

   76

6.01

  

Existence and Power

   76

6.02

  

Authorization; No Contravention

   76

6.03

  

Governmental Authorization, etc.

   77

6.04

  

Binding Effect

   77

6.05

  

Litigation

   77

6.06

  

No Default

   77

6.07

  

Employee Matters; ERISA Compliance

   77

6.08

  

Use of Proceeds; Margin Regulations

   78

6.09

  

Title to Properties

   79

6.10

  

Taxes

   79

6.11

  

Financial Condition

   80

6.12

  

Environmental Matters

   81

6.13

  

Regulated Entities

   82

6.14

  

No Burdensome Restrictions

   82

6.15

  

Copyrights, Patents, Trademarks and Licenses, etc.

   82

6.16

  

Subsidiaries

   83

6.17

  

Insurance

   83

6.18

  

Full Disclosure

   83

6.19

  

AML Laws

   83

6.20

  

Security Agreements

   84

6.21

  

Solvency

   85

6.22

  

No Other Ventures

   85

6.23

  

Notices from Farm Products Sellers, etc.

   85

ARTICLE VII AFFIRMATIVE COVENANTS

   86

7.01

  

Financial Statements

   86

7.02

  

Certificates; Other Information

   87

7.03

  

Notices

   88

7.04

  

Preservation of Corporate Existence, Etc.

   89

7.05

  

Maintenance of Property

   90

7.06

  

Insurance

   90

7.07

  

Payment of Obligations

   90

7.08

  

Compliance with Laws

   90

7.09

  

Compliance with ERISA

   90

7.10

  

Books and Records; Inspection of Property and Books and Records

   91

7.11

  

Environmental Laws

   91

7.12

  

Use of Proceeds

   92

7.13

  

Deposit Accounts; Payments to Bank Deposit Accounts

   92

7.14

  

Financial Covenants

   92

7.15

  

B of A Facility

   92

7.16

  

INTENTIONALLY OMITTED

   93

 

- ii -



--------------------------------------------------------------------------------

7.17

  

Risk Management Policies

   93

7.18

  

Taxes

   93

7.19

  

Inventory Notices

   93

7.20

  

Agricultural Products

   93

ARTICLE VIII NEGATIVE COVENANTS

   94

8.01

  

Limitation on Liens

   94

8.02

  

Consolidations and Mergers

   96

8.03

  

Limitation on Indebtedness

   96

8.04

  

Transactions with Affiliates

   96

8.05

  

Use of Proceeds

   97

8.06

  

Contingent Obligations

   97

8.07

  

Restricted Payments

   97

8.08

  

INTENTIONALLY OMITTED

   98

8.09

  

Change in Business

   98

8.10

  

Accounting Changes

   98

8.11

  

Net Position

   98

8.12

  

Change of Management

   98

8.13

  

INTENTIONALLY OMITTED

   99

8.14

  

Capital Expenditures

   99

8.15

  

Loans and Investments

   99

8.16

  

Bank Deposit Accounts Investments

   99

8.17

  

Limitation on Sale of Assets

   99

8.18

  

Organization Documents

   100

8.19

  

Limitation on Optional Payments and Modifications of Debt Instruments

   100

8.20

  

Take or Pay Contracts

   100

8.21

  

Limitation on Dividend Clause and Negative Pledge Clauses

   100

8.22

  

Limitation on Sales and Leasebacks

   100

8.23

  

Limitation on Cancellation of Indebtedness

   101

8.24

  

Limitation on Capital Stock and New Subsidiaries

   101

8.25

  

Limitation on Capital Structure

   101

8.26

  

Bank of America Sweep Arrangements

   101

ARTICLE IX EVENTS OF DEFAULT

   101

9.01

  

Event of Default

   101

9.02

  

Remedies

   105

9.03

  

Cash Collateralization of Letters of Credit

   105

9.04

  

Rights Not Exclusive

   106

9.05

  

Application of Payments

   106

ARTICLE X ADMINISTRATIVE AGENT, ETC.

   107

10.01

  

Appointment and Authorization; Issuing Banks

   107

10.02

  

Delegation of Duties

   107

10.03

  

Liability of Administrative Agent

   107

10.04

  

Reliance by Administrative Agent

   108

10.05

  

Notice of Default

   108

10.06

  

Credit Decision

   108

 

- iii -



--------------------------------------------------------------------------------

10.07

  

Indemnification

   109

10.08

  

Administrative Agent in Individual Capacity

   109

10.09

  

Successor Administrative Agent

   110

10.10

  

Collateral Matters

   110

10.11

  

Monitoring Responsibility

   111

10.12

  

Certain Agents, etc.

   111

ARTICLE XI MISCELLANEOUS

   111

11.01

  

Amendments and Waivers; Replacement of Lenders

   111

11.02

  

Notices

   114

11.03

  

No Waiver; Cumulative Remedies

   115

11.04

  

Costs and Expenses

   115

11.05

  

Indemnity

   116

11.06

  

Payments Set Aside

   116

11.07

  

Successors and Assigns

   117

11.08

  

Confidentiality

   121

11.09

  

Set-off

   122

11.10

  

Intentionally Omitted

   122

11.11

  

Notification of Addresses, Lending Offices, Etc.

   122

11.12

  

Counterparts

   122

11.13

  

Severability

   122

11.14

  

No Third Parties Benefited

   123

11.15

  

Integration

   123

11.16

  

Survival of Representations and Warranties

   123

11.17

  

Governing Law and Jurisdiction

   123

11.18

  

Waiver of Jury Trial

   124

11.19

  

Acknowledgments

   124

11.20

  

Intercreditor Agreement

   125

11.21

  

Intentionally Omitted

   125

11.22

  

Entire Agreement

   125

11.23

  

Existing Obligations

   125

11.24

  

Acknowledgment of Security Interests and Loan Documents

   125

11.25

  

Loan Documents

   125

11.26

  

Acknowledgments, Amendment and Restatement

   126

11.27

  

Patriot Act

   126

 

- iv -



--------------------------------------------------------------------------------

SCHEDULES Schedule A    Tier I and Tier II Account Parties and Credit Limits
Schedule 1.01    Certain Locations, etc. Schedule 2.01    Committed Line and
Committed Line Portion Schedule 5.01    Contingent Obligations for Taxes and
Certain Sales, Transfers and Dispositions Schedule 6.05    Litigation, and
Patent, Trademark, etc. Claims Schedule 6.07    ERISA Matters Schedule 6.09   
Property Schedule 6.12    Environmental Matters Schedule 6.16    Subsidiaries
and Equity Investments Schedule 6.17    Insurance Matters Schedule 6.20   
Filing Jurisdictions Schedule 7.03(h)    Approved Inventory Holders Schedule
8.01    Permitted Indebtedness and Liens Schedule 8.06    Contingent Obligations
Schedule 8.21    Limitations on Dividends and Restricted Payments Schedule 8.22
   Sales and Leasebacks Schedule 11.02    Lending Offices and Addresses for
Notices EXHIBITS Exhibit A    Form of Promissory Note Exhibit B-1    Form of
Notice of Borrowing Exhibit B-2    Form of Notice of Conversion/Continuation
Exhibit C    Form of Compliance Certificate Exhibit D    Form of Assignment and
Acceptance Exhibit E    Form of Borrowing Base Collateral Position Report
Exhibit F    Form of Net Position Report Exhibit G    Form of Corporate
Certificate Exhibit H    Form of Subordination Agreement Exhibit I    Form of
Opinion of U.S. Counsel Exhibit J    Form of Tripartite Agreement Exhibit K   
Form of Opinion of Singapore Counsel

 

- v -



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of September 22, 2010, among INTL COMMODITIES, INC., a Delaware corporation (the
“Borrower”), each of the lenders and each other financial institution which may
be a party hereto from time to time (individually, a “Lender” and collectively,
the “Lenders”), BNP PARIBAS SECURITIES CORP., ABN AMRO BANK N.V. and
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as Joint Lead Arrangers (in such capacity, the “Joint Lead
Arrangers”) and Joint Bookrunners (in such capacity, the “Joint Bookrunners”),
BNP PARIBAS, a bank organized under the laws of the Republic of France (“BNP
Paribas”), as Administrative Agent for the Lenders and Collateral Agent for
itself, the Administrative Agent, the Lenders and Swap Banks (together with its
successors in such capacities, the “Administrative Agent”), an Issuing Bank and
the Swing Line Lender, ABN AMRO BANK N.V. and COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH, as
additional Issuing Banks, and ABN AMRO BANK N.V. and COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH, as
Co-Syndication Agents.

WHEREAS, the Borrower and certain of the other parties hereto are parties to a
Credit Agreement dated as of April 30, 2007 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Original Credit Agreement”);

WHEREAS, the administrative agent and collateral agent under the Original Credit
Agreement has, immediately prior to the effectiveness of this Agreement,
assigned to the Administrative Agent all of its rights, remedies and obligations
as administrative agent and collateral agent thereunder and under the other Loan
Documents (as defined therein); and

WHEREAS, the Borrower and the other parties hereto desire to amend and restate
the terms of the Original Credit Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree that the Original Credit
Agreement is hereby amended and restated to read in its entirety as provided in
the recitals and the introductory paragraph hereto and as follows:

ARTICLE I

DEFINITIONS

1.01 Certain Defined Terms. The following terms have the following meanings:

“Acceptable Investment Grade Credit Enhancement” means either, (x) a letter of
credit or guarantee (in form and substance satisfactory to the Administrative
Agent) which is payable in the full amount of the obligation supported thereby,
or (y) credit insurance naming the Administrative Agent as sole loss payee
covering the related counterparty under the terms of which the credit insurance
provider would be obligated to pay at least 90% of the Eligible Account
Receivable without setoff, deduction or any defense, in each case ((x) and (y)),
issued by an Investment Grade Issuer and in connection with which such
Investment Grade Issuer has consented in writing to an assignment of proceeds of
such letter of credit or guarantee or credit insurance to the Administrative
Agent or otherwise as to which the Administrative Agent has an Agent’s First
Lien in the proceeds thereof pursuant to Article 9 of the UCC.



--------------------------------------------------------------------------------

“Account” has the meaning stated in the New York Uniform Commercial Code as in
effect from time to time.

“Account Debtor” means a Person who is obligated to the Borrower under an
Account of the Borrower.

“Adjusted Pro Rata Share” shall have the meaning ascribed to it in the
Intercreditor Agreement.

“Administrative Agent” shall have the meaning given to such term in the preamble
hereto.

“Administrative Agent-Related Persons” means the Administrative Agent and any
successor agent arising under Section 10.09, together with their respective
Affiliates and the officers, directors, employees, agents, advisors and
attorneys-in-fact of such Persons and Affiliates.

“Administrative Agent’s Payment Office” means the address for payments set forth
on Schedule 11.02 hereto in relation to Administrative Agent, or such other
address as Administrative Agent may from time to time specify.

“Advance Maturity Date” means the maturity date of Revolving Loans made
hereunder which will be the earliest to occur of (a) the Expiration Date or
(b) with respect to any Revolving Loan, a date not to exceed 180 days from the
date such Revolving Loan is made.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power either (i) to
vote 10% or more of the securities or other equity interests having ordinary
voting power for the election of directors or managers of such Person or (ii) to
direct or cause the direction of the management and policies of the other
Person, whether through the ownership of voting securities, by contract, or
otherwise.

“Agency Transfer Agreement” means the Agency Transfer Agreement dated as of the
Closing Date among the parties to the Original Credit Agreement and BNP Paribas
as successor Administrative Agent, as it may be amended, supplemented or
otherwise modified from time to time.

“Agent Fee Letter” means the letter agreement dated August 2, 2010 between the
Borrower and BNP Paribas.

 

- 2 -



--------------------------------------------------------------------------------

“Agent’s First Lien” means any valid, perfected, first priority Lien or security
interest granted by the Borrower in favor of the Administrative Agent, for the
ratable benefit of itself (in such capacity), the Lenders and the Swap Banks,
pursuant to a Security Agreement.

“Aggregate Amount” means the Effective Amount of all outstanding Revolving Loans
plus the Effective Amount of all L/C Obligations plus the Effective Amount of
all outstanding Swing Line Loans.

“Agreement” shall have the meaning given to such term in the preamble hereto.

“AML Laws” shall have the meaning given to such term in Section 6.19(a).

“Applicable Margin” means, as to each Loan, the percentage per annum as set
forth below:

 

Type of Loan

   Applicable Margin  

Base Rate Loan

   1.875 % 

Eurodollar Rate Loan

   2.875 %. 

“Approved Brokerage Accounts” means brokerage accounts that are subject to
Hedging Assignments maintained by the Borrower with an Eligible Broker for the
purpose of allowing the Borrower to engage in the purchase and sale of commodity
futures, commodity options, forward or leverage contracts and/or actual or cash
commodities, and subject to an Agent’s First Lien, subject only to the
applicable broker’s Lien over the account securing only indebtedness of the
Borrower to the Broker relating to transactions in such account.

“Approved Fund” means (a) with respect to any Lender, any Bank CLO of such
Lender, and (b) with respect to any Lender that is a fund that invests in
commercial loans and similar extensions of credit, any other fund that invests
in commercial loans and similar extensions of credit and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

“Approved Inventory Holder” means any warehouse or Person listed in Schedule
7.03(h) hereto, such Schedule to be amended from time to time with the prior
written consent of the Borrower and the Required Lenders,

provided that (a) if requested by the Administrative Agent or the Required
Lenders, the Borrower shall deliver evidence that such warehouse or Person has
complied in all material respects with all applicable licensing and other
requirements to lawfully operate a public warehouse facility, and (b) the
Administrative Agent or the Required Lenders shall have the right in their sole
discretion to exclude any such warehouse or Person listed on such Schedule from
time to time from “Approved Inventory Holder” upon thirty (30) days’ prior
written notice to the Borrower.

 

- 3 -



--------------------------------------------------------------------------------

“Asset Disposition” means the disposition, whether by sale, lease, transfer,
loss, damage, destruction, condemnation or otherwise, of any or all of the real
property, plant, equipment, fixtures, or vehicles (excluding sales of inventory
in the ordinary course of business) of Borrower or the Mexican Sub.

“Assignment of Claims Act”: the Federal Assignment of Claims Act of 1940, as
amended from time to time (31 U.S.C. §3723 et seq.), and any similar state or
local laws, as the same now exist or may from time to time hereafter be amended,
modified, recodified or supplemented, together with all rules, regulations or
interpretations related thereto.

“Attorney Costs” means and includes all fees and disbursements of any law firm
or other external counsel, the allocated cost of internal legal services and all
disbursements of internal counsel.

“B of A Facility” shall have the meaning given to such term in Section 7.15.

“B of A Facility Agent” shall have the meaning given to such term in
Section 7.15.

“B of A Guarantee and Security Agreement” shall have the meaning given to such
term in Section 7.15.

“B of A Subordination Agreement” shall mean a subordination agreement duly
executed by the B of A Facility Agent providing for, among other things, the
subordination of its claims and the claims of the lenders under the B of A
Facility and its and their Liens, in each case under the B of A Guarantee and
Security Agreement and agreements and documents relating thereto, to all
Obligations and to all Liens under the Security Documents, and a 180-day
standstill period with respect to exercise of certain remedies by the BofA
Facility Agent and such lenders in form and substance satisfactory to the
Administrative Agent and the Required Lenders.

“Bank CLO”: as to any Lender, any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its business and is administered or managed by such Lender or an
Affiliate of such Lender.

“Bank Deposit Accounts” means (a) accounts no. 003933344186 and no. 003933344364
in the name of Borrower maintained with Bank of America, N.A. into which
collections from the Borrower’s Accounts will be deposited pursuant to
Section 7.14 below and which are subject to a Deposit Account Control Agreement,
and (b) any other account approved by Administrative Agent which is also subject
to a Deposit Account Control Agreement and in each case is subject to an Agent’s
First Lien.

“Bank of America” means Bank of America, N.A.

“Bankruptcy Code” means the United States Bankruptcy Code, as amended from time
to time (11 U.S.C. § 101, et seq.).

“Base Metals” means aluminum, copper, lead, nickel, magnesium and any other base
metal approved in writing by the Required Lenders from time to time and, with
respect to ores, concentrates, wire and scrap containing such base metals or
manganese, the base metals or manganese content thereof; provided that all scrap
must comply with ISRI Specifications.

 

- 4 -



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a variable rate of interest per annum (rounded
upward, if necessary, to the next  1/16 of 1%) equal to the highest of (a) the
rate of interest from time to time established by BNP Paribas as its “prime
rate” at its principal office in New York City, (b) the Federal Funds Rate plus
one-half of one percent (.50%) or (c) one and one half percent (1.50%) in excess
of the rate applicable to United States Dollar deposits for a period of three
months appearing on Reuters Screen LIBOR01 Page (or other publicly available
source providing such quotations as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m. London time on such day or, if such
day is not a Business Day, the next preceding Business Day). Such prime rate or
base rate is merely a reference rate and may not necessarily represent the
lowest or best rate actually charged to any customer by BNP Paribas or any
Lender.

“Base Rate Loan” means any Loan bearing interest based upon the Base Rate.

“Borrower” shall have the meaning given to such term in the preamble hereto.

“Borrower’s Canadian Security Agreement” means the Security Agreement dated as
of June 27, 2008 duly executed by the Borrower and delivered to the
Administrative Agent, for the benefit of the Secured Parties (as defined
therein) granting to the Administrative Agent, as collateral agent for the
Secured Parties (as defined therein) a security interest in and Lien upon all
collateral described therein.

“Borrower’s NY Security Agreement” means the Amended and Restated Security
Agreement, dated as of the date hereof, duly executed by the Borrower and
delivered to the Administrative Agent.

“Borrower’s Singapore Pledge Agreement” means the Amended and Restated Deed,
dated as of the date hereof, duly executed by the Borrower and delivered to
Administrative Agent.

“Borrower’s UK Security Agreements” means the Amended and Restated Assignments
of Account (with respect to each account in which inventory is being held in the
United Kingdom) and the Amended and Restated Tripartite Agreements[s], all dated
as of the date hereof, duly executed by the Borrower and the other parties
thereto and delivered to Administrative Agent.

“Borrowing” means a borrowing hereunder consisting of Revolving Loans made to
the Borrower on the same day by the Lenders under Article II.

“Borrowing Base Advance Cap” means at any time an amount equal to the lesser of:

 

  (a) the Committed Line; and

 

  (b) the sum of:

 

  (i) 100% of Eligible Cash and Marketable Securities Collateral; plus

 

- 5 -



--------------------------------------------------------------------------------

  (ii) 90% of the Eligible Net Liquidity in Brokerage Accounts; plus

 

  (iii) 90% of the value of Tier I Accounts; plus

 

  (iv) 85% of the value of Tier II Accounts; plus

 

  (v) 85% of the value of Eligible Precious Metals Inventory; plus

 

  (vi) 85% of the value of Eligible Base Metals Inventory; plus

 

  (vii) 85% of the value of Eligible Grain Inventory; plus

 

  (viii) 85% of the value of Eligible Non-U.S. Inventory; plus

 

  (ix) 80% of the value of Contingent Inventory; plus

 

  (x) 80% of the value of Eligible Special Inventory; plus

 

  (xi) 80% of the value of Eligible Airway BL Inventory; plus

 

  (xii) 80% of the value of Eligible Other Metals Inventory; plus

 

  (xiii) 60% of the value of Eligible Mexican Inventory; plus

 

  (xiv) 85% of the value of the sum of any mark to market exposure of each of
the Swap Banks which has exposure to the Borrower under Swap Contracts as
reported by the Swap Banks, after taking into account any netting by each such
Swap Bank in accordance with industry standards, if positive; less

 

  (xv) 110% of the Close-out Amounts to each Swap Bank as to which there is a
positive Close-out Amount to such Swap Bank at such time as reported by the Swap
Banks.

In no event shall any amounts described in (b)(i) through (b)(xiv) above which
may fall into more than one of such categories be counted more than once when
making the calculation under paragraph (b) of this definition.

Other than inventory of lead which constitutes Eligible Mexican Inventory, no
inventory located in Mexico shall be included in the Borrowing Base Advance Cap.

“Borrowing Base Collateral Position Report” means a report detailing all
Collateral which has been or is being used in determining availability for a
Loan or Letter of Credit Issuance, such report to be in the form attached hereto
as Exhibit E, which shall have attached thereto schedules, all in form and
substance acceptable to the Lenders, showing (a) Eligible Cash and Marketable
Securities Collateral, and amounts in Approved Brokerage Accounts included in
the Borrowing Base Advance Cap, all listed by depositary or broker, (b) Eligible
Inventory with additional back-up information showing inventory quantity and
type at each location, inventory price, inventory price source and valuation
summary (c) Tier I Accounts and Tier II Accounts (net of offsets, counterclaims
or other applicable deductions as provided in the definition of “Eligible
Accounts Receivable” herein) and agings thereof, (d) statements from Swap Banks
reflecting the amount of any mark to market exposure to the Swap Banks whether
positive or negative, and (e) summary pages of equity statements relating to all
Approved Brokerage Accounts.

 

- 6 -



--------------------------------------------------------------------------------

“Borrowing Date” means any date on which a Borrowing occurs under Section 2.03.

“Brink’s” means Brink’s Global Services Ltd.

“Business” shall have the meaning given to such term in Section 6.12(b).

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized, or required, by law to
close and, in connection with making or continuing Loans as, or converting Loans
into, Eurodollar Rate Loans, making any payment of principal of or interest on
Eurodollar Rate Loans, or the Borrower giving any notice (or the number of days
to elapse after any such notice) in connection with Eurodollar Rate Loans, any
day on which dealings in U.S. Dollars are carried on in the London interbank
eurodollar market.

“Capital Expenditures”: for any period with respect to any Person, all
expenditures made by such Person during such period that, in accordance with
GAAP, should be classified as a capital expenditure and all Capital Lease
obligations.

“Capital Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, all
membership interests in a limited liability company, all partnership interests
in a limited partnership, or any and all similar ownership interests in a Person
(other than a corporation, limited liability company or limited partnership) and
any and all warrants, rights or options to purchase any of the foregoing.

“Cash Collateral” means cash in United States Dollars that has been transferred
to the Administrative Agent or to an account subject to a Deposit Account
Control Agreement with a bank satisfactory to the Administrative Agent to secure
repayment of the Obligations and is subject to an Agent’s First Lien.

“Cash Collateralize” means to pledge and deposit with Bank of America or another
bank acceptable to the Required Lenders, for the benefit of the Administrative
Agent, the Lenders and the Swap Banks, Cash Collateral as collateral for the
Obligations pursuant to documentation (including, without limitation, a Deposit
Account Control Agreement) in form and substance satisfactory to Administrative
Agent and the Lenders.

“Change of Control” means the occurrence of any of the following:

(a) the Parent shall cease to own, directly or indirectly, beneficially and of
record or control at least 80% of each class of outstanding Capital Stock of the
Borrower and the Mexican Sub, free and clear of all Liens, except any Lien on
the Capital Stock of the Borrower and the Mexican Sub granted by Parent to
secure obligations under the BofA Facility shall not constitute a Change of
Control so long as the BofA Facility Agent shall not have exercised any remedies
with respect to any such Capital Stock including, without limitation, exercise
of any voting rights, any sale or foreclosure thereof or any notice of sale or
foreclosure thereof; or

 

- 7 -



--------------------------------------------------------------------------------

(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 (the “Exchange Act”), but excluding any
employee benefit plan of such person or group or its subsidiaries, or any person
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan), shall become the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Securities Exchange Act of 1934, except that a person or
group shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 50%
or more of the equity securities entitled to vote for members of the board of
directors or equivalent governing body of the Parent; or

(c) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent shall cease to be composed of individuals (i) who were members of that
board or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Close-out Amount” shall have the meaning ascribed to it in the Intercreditor
Agreement.

“Closing Date” means the date on which all conditions precedent set forth in
Section 5.01 are satisfied or waived in writing by all Lenders.

“Co-Syndication Agents” shall have the meaning given to such term in the
preamble hereto.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and regulations promulgated thereunder. Section references to the Code are to
the Code as in effect at the date of this Agreement and any subsequent
provisions of the Code amendatory thereof, supplementary thereto or substituted
therefor.

“Collateral” means all assets of the Borrower including, without limitation, all
assets of the Borrower over which a Lien has been or will be or is purported to
be granted to the Administrative Agent under any of the Security Agreements, all
accounts, equipment, chattel paper, inventory, Product in transit, instruments,
contract rights, the Bank Deposit Accounts, Borrower’s operating accounts,
stock, partnership interests, and general intangibles, whether presently
existing or hereafter acquired or created and the proceeds thereof, wherever
located.

 

- 8 -



--------------------------------------------------------------------------------

“Collateral Agent” means BNP Paribas and/or any of its Affiliates, as
applicable, including their successors and assigns.

“Collateral Position” means, at any time, the valuation of all assets relating
to, and the determination of the total availability under, the Borrowing Base
Advance Cap.

“Committed Line” means the aggregate Committed Line Portions of all of the
Lenders as set forth on Schedule 2.01 hereto, which shall be $140,000,000 on the
Closing Date and shall be subject to reduction in accordance with Section 2.05A
hereof.

“Committed Line Portion” means for each Lender the Committed Line Portion
assigned to such Lender as set forth on Schedule 2.01, such portion to be
adjusted from time to time in accordance with adjustments to the Committed Line
and otherwise in accordance with this Agreement.

“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code or, for purposes of
the Code, Section 414(m) or (o) of the Code.

“Compliance Certificate” means a certificate, in form attached hereto as
Exhibit C, whereby the Borrower certifies that it is in compliance with this
Agreement.

“Conduit Lender” means any special purpose corporation organized and
administered by any Lender (or an Affiliate of such Lender) for the purpose of
making Loans required to be made by such Lender or of funding such Lender’s
participation in any unpaid reimbursement obligation with respect to Letters of
Credit and designated as its Conduit Lender by such Lender in a written
instrument; provided, that the designation by any Lender of a Conduit Lender
shall not relieve the designating Lender of any of its obligations to fund a
Loan or a participation in any unpaid reimbursement obligation with respect to
Letters of Credit under this Agreement if, for any reason, its Conduit Lender
fails to fund any such Loan or participation in any unpaid reimbursement
obligation with respect to Letters of Credit, and the designating Lender (and
not the Conduit Lender) shall have the sole right and responsibility to deliver
all consents and waivers required or requested under this Agreement with respect
to its Conduit Lender; provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Sections 4.01, 4.02 or 4.04
than the designating Lender would have been entitled to receive in respect of
the extensions of credit made by such Conduit Lender or (b) be deemed to have
any commitment hereunder.

“Consents”: each, consent or authorization of, filing with, notice to or act by
or in respect of a Governmental Authority required in connection with the
execution, delivery and performance of the Loan Documents, the validity,
enforceability, perfection or priority of any Loan Document or Lien granted
thereunder, or the exercise of remedies by the Administrative Agent or the
Lenders.

 

- 9 -



--------------------------------------------------------------------------------

“Contingent Inventory” means an amount equal to the undrawn and available Face
Amount of any outstanding letter of credit issued in connection with the
physical purchase of Products by the Borrower, which Products have not yet been
delivered to the Borrower, minus the amount (determined by means of a
commercially reasonable method agreed to by the Borrower and the Administrative
Agent) of any costs or other liabilities payable under such letter of credit
(other than with respect to value of such Products); provided, that (i) the
applicable supplier is required to have title to such Products prior to transfer
thereof to the Borrower, (ii) such Products are not included as Eligible
Inventory, but upon delivery to the Borrower, such Products shall qualify as
Eligible Inventory, (iii) the Borrower shall have the absolute and unqualified
right to obtain such Products from the applicable supplier, and (iv) the
Borrower’s right to acquire such Products shall be subject to an Agent’s First
Lien.

“Contingent Obligation” means, as to any Person (the “guaranteeing person”), any
obligation of (x) the guaranteeing person or (y) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which obligation by such other Person the guaranteeing person has issued a
reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends, or
other liability or obligation (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase, repurchase or otherwise acquire such
primary obligations or any security therefor, (ii) to advance or provide funds
(1) for the payment or discharge of any such primary obligation, or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency or any balance sheet item, level of income
or financial condition of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, or (iv) otherwise to assure or hold harmless the holder
of any such primary obligation against loss in respect thereof. The amount of
any Contingent Obligation of any guaranteeing person shall be deemed to be the
lower of (a) an amount equal to the stated or determinable maximum amount of the
primary obligation in respect of which such Contingent Obligation is made and
(b) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Contingent Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Contingent Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined in good faith.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.

“Conversion/Continuation Date” means any date on which, under Section 2.04, the
Borrower (a) converts Loans of one Type to another Type, or (b) continues such
Loans as Loans of the same Type, but with a new Interest Period.

“Convey” means to convey, sell, lease, assign, transfer or otherwise dispose of
property. The terms “Conveyance” and “Conveyed” shall have a correlative
meaning.

 

- 10 -



--------------------------------------------------------------------------------

“Credit Extension” means and includes (a) the making of any Loans hereunder, and
(b) the Issuance of any Letters of Credit hereunder.

“Credit Limit” means the maximum amount of Accounts, in the aggregate, owing by
a Person to the Borrower which may be treated as Eligible Accounts Receivable
with respect to such Person, as indicated on the approved account list as agreed
to by the Required Lenders from time to time, which list on the Closing Date
shall be set forth on Schedule A attached hereto. Schedule A shall be deemed
amended without further action immediately upon the Required Lenders’ approval
in writing of any revisions thereto.

“Current Assets” means all assets of the Borrower and the Mexican Sub which
would in accordance with GAAP be classified as current assets on a consolidated
balance sheet of the Borrower and the Mexican Sub.

“Current Liabilities” means all liabilities of the Borrower and the Mexican Sub
which would in accordance with GAAP be classified as current liabilities on a
consolidated balance sheet of the Borrower and the Mexican Sub.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would constitute an Event of Default.

“Default Period” means, with respect to any Lender, the period during which such
Lender is a Defaulting Lender.

“Default Rate” has the meaning specified in Section 2.07(c).

“Defaulting Lender”: at any time, any Lender that (a) within one (1) Business
Day after the date when due, has failed to fund any portion of any Loans or
participations in Letters of Credit or Swing Line Loans, to the Borrower, the
Administrative Agent, any Lender or an Issuing Bank required pursuant to the
terms of this Agreement to be funded by such Lender, unless the subject of a
good faith dispute; (b) has notified the Borrower, the Administrative Agent, an
Issuing Bank, or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement, unless the subject of a
good faith dispute, or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit; (c) has failed, within
one (1) Business Day after request by the Administrative Agent or the Borrower,
to confirm that it will comply with the terms of this Agreement relating to its
agreement to make Loans or participate in Letters of Credit or Swing Line Loans;
(d) otherwise failed to pay over to the Administrative Agent, an Issuing Bank,
or any other Lender any other amount required to be paid by it hereunder within
one (1) Business Day after the date when due, unless the subject of a good faith
dispute; (e) (i) has become or is insolvent or has a parent company that has
become or is insolvent or (ii) has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

 

- 11 -



--------------------------------------------------------------------------------

“Defaulting Lender’s Exposure” has the meaning specified in Section 2.15.

“Deposit Account Control Agreements” means (a) the Deposit Account Control
Agreement dated April 30, 2007, among Administrative Agent, Borrower and Bank of
America, N.A., and (b) any other Deposit Account Control Agreement (in form and
substance acceptable to the Administrative Agent in its sole discretion)
pertaining to a Bank Deposit Account.

“Documentary L/C” means a Letter of Credit with a tenor of up to one hundred and
eighty (180) days, or any longer period approved by the Lenders, the proceeds of
which are intended at the time of Issuance to be used to pay the purchase price
in connection with a purchase of Product, and for which the underlying payment
obligation of the applicable Issuing Bank is conditioned upon the presentation
to such Issuing Bank of certain documents listed in such Letter of Credit.

“Effective Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of Loans occurring on such date; and
(b) with respect to any outstanding L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any Issuances of
Letters of Credit occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including changes as a result of
expiration or cancellation, any amendments, reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

“Eligible Accounts Receivable” means, at the time of any determination thereof,
each of the Borrower’s Accounts as to which the following requirements have been
fulfilled to the satisfaction of the Required Lenders:

(a) such Account (i) is the result of a completed sale of Base Metals or
Precious Metals on an absolute basis (and not on consignment, sale-and-return,
approval or bill and hold basis) to a Tier I Account Party or Tier II Account
Party, and (ii) when added to all other outstanding Accounts of the Borrower
owing by the same Account Debtor (other than Accounts supported by a letter of
credit that constitutes Acceptable Investment Grade Credit Enhancement), is for
an amount less than the applicable Credit Limit for such Account Debtor;

(b) Borrower has lawful, absolute and valid title to such Account;

(c) such Account is a valid, legally enforceable obligation of the Person who is
obligated under such Account for goods actually delivered to such Account Debtor
in the ordinary course of the Borrower’s business;

(d) such Account shall have excluded therefrom any portion that is subject to
any dispute, offset, counterclaim, reduction, adjustment, contra account or
other claim or defense on the part of the Account Debtor (including, without
limitation, offset relating to trade payables, accrued liabilities, net exchange
payables and mark-to-market losses (but only when and to the extent that the
Borrower’s systems permit it to calculate such mark-to-market losses on an
individual Account Debtor basis) and other liabilities and obligations of the
Borrower to the Account Debtor) or to any claim on the part of the Account
Debtor denying liability under such Account and such Account shall be reduced by
any portion thereof representing applicable sales, excise, use or similar taxes;
provided, however, that in the event that the portion that is subject to any
such dispute, offset, counterclaim, reduction, adjustment, contra account or
other claim or defense is supported with a letter of credit issued by an
Investment Grade Issuer, such portion supported by the letter of credit shall
not be excluded so long as the Borrower determines in good faith that it has a
reasonable likelihood of success in connection with such dispute, offset,
counterclaim, reduction, adjustment, contra account or other claim or defense;

 

- 12 -



--------------------------------------------------------------------------------

(e) such Account is not evidenced by any chattel paper, promissory note or other
instrument but shall be evidenced by an invoice that has been issued to the
applicable Account Debtor and contains notice of the Agent’s First Lien and
instructions to the Account Debtor to make all payments to a Bank Deposit
Account;

(f) such Account is subject to an Agent’s First Lien, prior to the rights of,
and enforceable as such against, any other Person, and such Account is not
subject to any other security interest or Lien in favor of any Person, except
Liens permitted under paragraphs (a)(ii) and (b) of Section 8.01 hereof;

(g) such Account shall have excluded therefrom any portion which is not payable
in United States Dollars;

(h) such Account shall be evidenced by an invoice that has been issued to the
applicable Account Debtor and such Account has been in existence (i) for 10 days
or less from the date of issuance of the related invoice if relating to Precious
Metals (except as specified (or deemed specified) on Schedule A hereto), or
(ii) for 90 days or less from the date of issuance of the related invoice if
relating to Base Metals, provided that invoices relating to Base Metals shall
not have a due date more than 60 days from the date of issuance and the Account
shall not be more than 30 days past due;

(i) no Account Debtor in respect of such Account is an Affiliate of the
Borrower;

(j) except if listed on Schedule A or if approved by the Required Lenders as a
Tier I Account Party or Tier II Account Party, no Account Debtor in respect of
such Account is incorporated in or primarily conducting business in any
jurisdiction outside of the U.S. or Canada;

(k) no Account Debtor, or guarantor of such Account Debtor’s obligations with
respect to such Account, in respect of such Account (i) is insolvent, or
generally fails to pay, or admits in writing its inability to pay its debts as
they become due, whether at stated maturity or otherwise, or (ii) commences any
Insolvency Proceeding with respect to itself; or (iii) has had an Insolvency
Proceeding commenced or filed against it;

(l) the Account Debtor of such Account shall not be a Governmental Authority
unless all actions required under any Assignment of Claims Act, as amended, if
any, applicable to such Account and such Governmental Authority shall have been
taken to approve and permit the assignment of rights to payment thereunder or
thereon to the Administrative Agent under the Security Agreements;

 

- 13 -



--------------------------------------------------------------------------------

(m) such Account complies with all applicable Laws to which such Account and the
Borrower are subject;

(n) the Account Debtor is not in contractual default on any other Indebtedness
or obligation to the Borrower or the Mexican Sub, which constitutes more than
10% of the total amount of its obligations owed to the Borrower, and the
Borrower has no other reason to anticipate that any such other Indebtedness or
other obligation or newly arising Indebtedness or other obligation of such
Account Debtor, in each case in excess of such 10% threshold, will not be paid
when due;

(o) the Account Debtor of such Account (a) purchased the goods giving rise to
the relevant Account in an arm’s length bona fide transaction conducted in the
ordinary course of business in compliance with all applicable Laws, and (b) is
not determined by the Required Lenders (in their sole discretion) to be
uncreditworthy unless the obligations of such Account Debtor under such Account
are supported in full by Acceptable Investment Grade Credit Enhancement;

(p) such Account is reduced by any prepayment or cash margin deposit received by
the Borrower; and

(q) such Account is not otherwise determined, in the sole discretion of the
Administrative Agent or Required Lenders exercised consistently with past
practices, to be ineligible.

Without limitation of the foregoing, for purposes of applying the above
requirements for determining an Eligible Account Receivable, if the
Administrative Agent requests the approval of a Lender to treat an Account as an
Eligible Account Receivable, and such Lender does not respond to Administrative
Agent within five (5) Business Days of the receipt of such written request, such
Lender shall be deemed to have approved the treatment of the Account as an
Eligible Account Receivable.

Notwithstanding the foregoing, if any Eligible Account Receivable shall have
been sold pursuant to a Permitted Receivables Sale Transaction, the purchaser
thereunder is an Investment Grade Issuer and such purchaser is unconditionally
obligated to pay the purchase price within five (5) Business Days from the
purchase date, the Borrower shall be permitted to continue to include such
Eligible Account Receivable in the Borrowing Base Advance Cap during such period
of five (5) Business Days but, for the avoidance of doubt, the Borrower shall
not be permitted to continue to include such Eligible Account Receivable after
such purchaser has paid such purchase price.

“Eligible Airway BL Inventory” means inventory of Precious Metals of the
Borrower which is valued in the same manner as Eligible Inventory and would
constitute Eligible Precious Metals Inventory but for the fact that:

(a) paragraph (m) of the definition of Eligible Inventory may not have been
satisfied; and

 

- 14 -



--------------------------------------------------------------------------------

(b) such inventory is not at a location mentioned in clause (d) of the
definition of Eligible Inventory,

provided that (i) such inventory is (w) in the possession and under the control
of Brink’s Global Services UK, G4S International UK LTD, DNATA (a Dubai
corporation trading as “Transguard”) VIA MAT INTERNATIONAL LTD, VMI USA INC, VMI
GMBH, VMI HONG KONG LTD, ERK ARMOURED GUVENLUK HIZMETLERI A.S., ERK TRANSPORT
LTS ST or any other precious metals carrier acceptable to the Administrative
Agent and the Required Lenders, (x) on or in transit to or from an airplane, and
(y) covered by an airway bill of lading, and, in each case upon delivery, it
will constitute Eligible Precious Metals Inventory, Eligible Non-U.S. Inventory
or Eligible Special Metals Inventory and (ii) if requested by the Administrative
Agent or the Required Lenders, the Administrative Agent shall have received a
copy of the applicable airway bill of lading. The aggregate amount of Eligible
Airway BL Inventory included in the Borrowing Base Advance Cap at any time shall
not exceed $20,000,000, after application of the applicable advance rate. Any
inventory that meets the requirements of Eligible Airway BL Inventory shall
qualify as Eligible Airway BL Inventory for a maximum of five (5) days from the
date it first meets such requirements.

“Eligible Assignee” means (a) a commercial bank organized under the laws of the
United States, or any state thereof, and having a combined capital and surplus
of at least $100,000,000.00; (b) a commercial bank organized under the laws of
any other country which is a member of the Organization for Economic Cooperation
and Development (the “OECD”), or a political subdivision of any such country,
and having a combined capital and surplus of at least $100,000,000.00; provided,
however, that such bank is acting through a branch or agency located in the
United States; (c) a Person that is primarily engaged in the business of
commercial lending and that is (i) a Subsidiary of a Lender (or bank referred to
in the preceding clauses (a) or (b) without regard to the proviso in clause
(b)), (ii) a Subsidiary of a Person of which a Lender (or bank referred to in
the preceding clauses (a) or (b) without regard to the proviso in clause (b)),
is a Subsidiary, or (iii) a Person of which a Lender (or bank referred to in the
preceding clauses (a) or (b) without regard to the proviso in clause (b)) is a
Subsidiary; (d) any Person upon which Administrative Agent and Borrower have
agreed (except that the Borrower’s consent shall not be required if an Event of
Default has occurred and is continuing) may serve as an Eligible Assignee; and
(e) any Approved Fund of a Lender or an Affiliate thereof; provided, that none
of the Borrower, the Mexican Sub or their Affiliates may be an Eligible
Assignee.

“Eligible Base Metals Inventory” means Eligible Inventory consisting of Base
Metals, that (i) has been hedged pursuant to a commodities contract held in a
commodities account that is subject to a Hedging Assignment granting an Agent’s
First Lien in the underlying account or any other commodities account with a
broker listed on Schedule 1.01 or approved by the Required Lenders, or (ii) is
subject to a valid forward fixed price sale contract to a Tier I Account Party,
Tier II Account Party or another purchaser reasonably acceptable to the Required
Lenders and the Borrower’s rights thereunder are subject to an Agent’s First
Lien, provided that if such Base Metals constitute the metals content of ores,
concentrates, wire or scrap, such ores, concentrates, wire or scrap shall have
been sold in the same form pursuant to a contract referred to in clause
(ii) above.

 

- 15 -



--------------------------------------------------------------------------------

“Eligible Broker” means any broker approved in writing by Administrative Agent
and the Required Lenders.

“Eligible Cash and Marketable Securities Collateral” means U.S. Dollar deposits
of the Borrower with the Administrative Agent or Marketable Securities of the
Borrower which have been deposited with the Administrative Agent and in each
case pledged to the Administrative Agent as collateral for the Obligations and
in each case subject to an Agent’s First Lien, subject only to Permitted
Financial Management Liens, and no other Liens, provided that, the amount of
Eligible Cash and Marketable Securities Collateral, if any, included in the
Borrowing Base Advance Cap shall be net of the aggregate amount secured by such
Permitted Financial Management Liens. In addition, in the event that any such
deposits or Marketable Securities are held at a financial institution other than
the Administrative Agent, then with the prior consent of the Administrative
Agent, such deposits and Marketable Securities may constitute Eligible Cash and
Marketable Securities Collateral if the deposit account or securities account to
which such assets are credited is (a) subject to an Agent’s First Lien, subject
only to any Permitted Financial Management Liens which have been netted as
provided in the preceding sentence, and no other Liens, and (b) subject to a
Deposit Account Control Agreement (in the case of deposits) or a securities
account control agreement in form and substance acceptable to the Administrative
Agent in its sole discretion (in the case of Marketable Securities), among the
Borrower, the Administrative Agent and the financial institution maintaining
such deposit account or securities account, provided that if funds on deposit
with Bank of America, N.A. shall be invested on an overnight basis in Marketable
Securities referred to in clause (a) of the definition thereof which are held by
and subject to a repurchase obligation of Bank of America, N.A. on the next
Business Day, such investments shall be deemed to be Eligible Cash and
Marketable Securities Collateral so long as the Deposit Account Control
Agreement executed by Bank of America, N.A. shall contain waivers of setoff and
other provisions relating to such investments and the repurchase obligations
satisfactory to the Required Lenders in their sole discretion. For the avoidance
of doubt, Eligible Cash and Marketable Securities Collateral shall not include
Cash Collateral in which a Lien permitted under Section 8.01(j) has been granted
by the Borrower in order to secure the margin requirements of a swap contract.

“Eligible Grain Inventory” means inventory consisting of Grain, valued on a
market basis, which meets all of the requirements of Eligible Inventory, except
such Grain is located at a location listed on Schedule 1.01 or another location
approved by the Required Lenders, each of which locations is duly licensed by
the USDA or a regulatory authority of the state having jurisdiction thereof, and
has received all Consents of, all Government Authorities necessary for storage
of Grain. In addition, Grain included as Eligible Grain Inventory must meet the
following requirements:

(a) the Borrower has paid the supplier of such Inventory the full purchase price
thereof;

(b) the Grain is represented by a negotiable warehouse receipt in the possession
of the Borrower;

 

- 16 -



--------------------------------------------------------------------------------

(c) the Grain is not allocable to a contract with the United States of America
or any instrumentality thereof, unless the Borrower has duly assigned its rights
to payment for such Inventory to the Administrative Agent for the ratable
benefit of the Lenders and Swap Banks pursuant to the Assignment of Claims Act
of 1940, as amended from time to time (31 U.S.C. §3723 et seq.);

(d) the Grain has not been acquired under a “repo”, lease or similar transaction
unless the Borrower has delivered to the Administrative Agent such documents,
including legal opinions, evidencing the Borrower’s good, valid and marketable
title, free and clear of Liens, as may be requested by the Required Lenders;

(e) such inventory either (i) has been hedged pursuant to a commodities contract
held in a commodities account that is subject to a Hedging Assignment granting
an Agent’s First Lien in the underlying account or any other commodities account
with a broker listed on Schedule 1.01 or approved by the Required Lenders, or
(ii) is subject to a valid fixed price forward sale contract to a Tier I Account
Party, Tier II Account Party or another purchaser reasonably acceptable to the
Required Lenders and the Borrower’s rights thereunder are subject to an Agent’s
First Lien;

(f) the Borrower has not received any Food Security Act Notice with respect to
such Inventory or assets that would include all or any part of such Inventory,
and the Borrower has performed satisfactory searches in the required filing
offices to confirm the absence of any Lien, trust or other claim referred to in
Section 6.23;

(g) the Borrower has taken all other actions as may be necessary to assure that
such Inventory was purchased by it free and clear of any Liens or claims of the
supplier or any secured creditor with respect to such supplier; and

(h) the aggregate amount of Eligible Grain Inventory included in the Borrowing
Base Advance Cap at any time shall not exceed $50,000,000 after application of
the applicable advance rates.

“Eligible Inventory” means, at the time of determination thereof, all of the
Borrower’s inventory of Products valued at current market (as determined from a
published source acceptable to the Required Lenders in their sole discretion) as
to which the following requirements have been fulfilled to the satisfaction of
the Required Lenders:

(a) the inventory is owned by the Borrower and the Borrower has good, valid,
absolute and marketable title free and clear of all Liens, except Liens
permitted under paragraphs (a)(ii), (b)(i) and (d) of Section 8.01 hereof;

(b) the inventory has not been identified to deliveries with the result that a
buyer would have rights to the inventory that would be superior to the Agent’s
First Lien, nor shall such inventory have become the subject of a customer’s
ownership (other than a lessee’s leasehold interest in respect of Permitted
Leases) or Lien;

 

- 17 -



--------------------------------------------------------------------------------

(c) the inventory is held for resale in the ordinary course of business of the
Borrower;

(d) the inventory (i) is located in the United States or Ontario or New
Brunswick, Canada, or (ii) is in transit located on an oceangoing vessel in the
United States or in international waters and such inventory is evidenced by full
set 3/3 on board ocean negotiable bills of lading issued and duly negotiated to
the Borrower or to order, blank endorsed, and in each case located in the United
States and in the possession or under the control of the Borrower or its agent
in the United States and, in each case, the issuer is acceptable to the
Administrative Agent;

(e) the entire amount of the inventory is currently insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower operates and (except for Precious Metals that
are subject to Permitted Leases) Administrative Agent, for the benefit of
itself, the Lenders and the Swap Banks, has been named as an additional insured
and loss payee under all such policies, without liability for premiums or
similar obligations;

(f) the inventory was acquired by the Borrower in the ordinary course of
business from a Person that is not an Affiliate of the Borrower;

(g) the Borrower has the full and unqualified right to assign and grant an
Agent’s First Lien on such inventory;

(h) the inventory is not obsolete or damaged and is merchantable and currently
saleable in the normal course of the Borrower’s business (except that Precious
Metals which are leased under Permitted Leases are subject to the lessee’s
rights under such Permitted Lease);

(i) the inventory is not intended to be returned to vendors;

(j) the inventory was not purchased on consignment or a bill and hold basis, and
is not returned or repossessed goods;

(k) the inventory is not subject to a reclamation claim by the supplier;

(l) the inventory is in compliance with all standards imposed by any
Governmental Authority;

(m) the inventory is subject to an Agent’s First Lien pursuant to the Loan
Documents;

(n) the inventory has not given rise to an account receivable;

(o) if requested by the Required Lenders, the Borrower shall have delivered to
the Administrative Agent and the Lenders an agreement duly executed by the
depositary or custodian requiring the depositary or custodian to comply with
directions of the Administrative Agent upon notice from the Administrative
Agent; and

 

- 18 -



--------------------------------------------------------------------------------

(p) the Inventory has not otherwise been determined, in the sole discretion of
the Administrative Agent or the Required Lenders, to be ineligible.

Without limitation of the foregoing, for purposes of applying the above
requirements for determining Eligible Inventory, if the Administrative Agent
requests the approval of a Lender to treat inventory as Eligible Inventory, and
such Lender does not respond to the Administrative Agent within five
(5) Business Days of the receipt of such written request, such Lender shall be
deemed to have approved the treatment of the inventory as Eligible Inventory.

“Eligible Mexican Inventory” means inventory of lead (including, without
limitation, the lead content of batteries or other materials containing lead
which are purchased and sold for their lead content in the ordinary course of
business) of the Borrower located in Mexico, valued at the lower of cost or
market, which would constitute Eligible Inventory but for the fact that
paragraph (m) of the definition thereof may not have been satisfied. The
aggregate amount of Eligible Mexican Inventory included in the Borrowing Base
Advance Cap at any time shall not exceed $5,000,000, before application of the
applicable advance rate.

“Eligible Net Liquidity in Brokerage Accounts” means, as of any date of
determination, the aggregate value of “net equity” or “net liquidity value”
however designated of Approved Brokerage Accounts, not to exceed the amount that
would be available for withdrawal upon closing such account and liquidation of
all open positions at current market values, as reported in the account
statements for the relevant Approved Brokerage Accounts, less any amounts due to
the applicable Broker in respect of which such Broker has a Lien with superior
rights to the Lien of the Lenders.

“Eligible Non – U.S. Inventory” means inventory consisting of Base Metals or
Precious Metals, which is valued in the same manner as Eligible Inventory and
meets all of the requirements of Eligible Base Metals Inventory or Eligible
Precious Metals Inventory, except such inventory is located at a location of an
Approved Inventory Holder in a jurisdiction other than the United States and
Ontario or New Brunswick, Canada, and the Borrower shall have (x) delivered to
the Administrative Agent and the Lenders a duly executed security agreement, an
agreement duly executed by the depositary or custodian requiring, among other
things, the depositary or custodian to comply with directions of the
Administrative Agent upon notice from the Administrative Agent and/or other
documentation requested by the Administrative Agent or the Required Lenders in
their discretion as may be necessary or advisable to provide an Agent’s First
Lien (or the equivalent under local law) in the related Collateral located in
such jurisdiction; (y) delivered to the Administrative Agent and the Lenders
evidence of the filing with all necessary Governmental Authorities of financing
statements or other registrations of pledge or Lien which may be requested by
the Administrative Agent or the Required Lenders in their discretion; and
(z) other than in respect of Collateral located in Canada and the United
Kingdom, upon request of the Administrative Agent or Required Lenders delivered
to the Administrative Agent and the Lenders an opinion or opinions of counsel to
the Borrower (or, if the Administrative Agent shall agree, counsel to the
Administrative Agent) licensed to practice in said jurisdiction opining as to
the attachment and perfection of the related security interest and any other
matters reasonably requested by Administrative Agent and the Required Lenders.

 

- 19 -



--------------------------------------------------------------------------------

“Eligible Other Metals Inventory” means Eligible Inventory consisting of Base
Metals or Precious Metals, valued at the lower of cost or market, that does not
meet the criteria to be included as Eligible Precious Metals Inventory or
Eligible Base Metals Inventory, solely because it does not comply with either
clause (i) or (ii) of the definitions thereof, provided, that the aggregate
amount of Eligible Other Metals Inventory included in the Borrowing Base Advance
Cap at any time shall not exceed $5,000,000 before application of the applicable
advance rate.

“Eligible Precious Metals Inventory” means Eligible Inventory consisting of
Precious Metals that (i) has been hedged pursuant to a commodities contract held
in a commodities account that is subject to a Hedging Assignment granting an
Agent’s First Lien in the underlying account or any other commodities account
with a broker listed on Schedule 1.01 or approved by the Required Lenders, or
(ii) is subject to a valid forward fixed price sale contract to a Tier I Account
Party, Tier II Account Party or another purchaser reasonably acceptable to the
Required Lenders and the Borrower’s rights thereunder are subject to an Agent’s
First Lien.

“Eligible Special Inventory” means inventory consisting of Precious Metals or
Base Metals that does not meet the requirements of Eligible Non-U.S. Inventory,
that is valued in the same manner as Eligible Inventory and that would
constitute Eligible Precious Metals Inventory or Eligible Base Metals Inventory
but for the fact that (a) paragraph (m) of the definition of Eligible Inventory
may not have been satisfied, and (b) such inventory is not at a location
mentioned in paragraph (d) of the definition of Eligible Inventory; provided
that:

(A) such inventory is in transit to or in the possession and under the control
of an Approved Inventory Holder,

(B) the aggregate amount of such inventory in transit to or located in any one
country included in the Borrowing Base Advance Cap at any time shall not exceed
$10,000,000 after application of the applicable advance rate, and

(C) the Administrative Agent shall have received such documentation relating
thereto as the Required Lenders shall reasonably request at any time and from
time to time, and

(D) the aggregate amount of Eligible Special Inventory plus Eligible Airway BL
Inventory included in the Borrowing Base Advance Cap at any time shall not
exceed $50,000,000 after application of the applicable advance rates.

“Environmental Laws”: any and all Laws concerning the environment or health and
safety (including without limitation regulating, relating to or imposing
liability on standards of conduct concerning Materials of Environmental Concern)
which are in existence now or in the future and are binding at any time on any
Loan Party in the relevant jurisdiction in which such Loan Party has been or is
operating (including by the export of its products or its waste to that
jurisdiction).

“Environmental Permits”: any permit, license, consent, approval and other
authorization and the filing of any notification, report or assessment required
under any Environmental Law for the operation of the business of any Loan Party
conducted on or from the properties owned or operated by such Loan Party.

 

- 20 -



--------------------------------------------------------------------------------

“Equity” means the sum of (a) the Borrower’s and the Mexican Sub’s consolidated
assets, determined in accordance with GAAP, less (b) the Borrower’s and the
Mexican Sub’s consolidated liabilities, determined in accordance with GAAP,
excluding Subordinated Debt, less (c) net amounts due from employees, owners and
Affiliates (calculated as the sum of the positive net amounts due from each such
Person without offset for amounts due to any other Person), except any such
amount due from employees, owners or Affiliates the payment of which is fully
and unconditionally guaranteed by the Parent to the Borrower, less
(d) investments in Capital Stock, less (e) all goodwill, organizational
expenses, research and development expenses, trademarks, trade names,
copyrights, patents, patent applications, licenses and rights in any thereof and
other similar intangibles, less (f) all prepaid expenses, deferred charges or
unamortized debt discount and expense, less (g) cash held in a sinking or other
analogous fund established for the purpose of redemption, retirement, defeasance
or prepayment of any Capital Stock or Indebtedness, less (h) any write-up in the
book value of any long-term asset resulting from a revaluation thereof, less
(i) any balance sheet items not included in clauses (e) through (h) above which
are treated as intangibles in conformity with GAAP,

and adjusted to reflect the Net Accounting Adjustment.

“ERISA” means the Employee Retirement Income Security Act of 1974 (as amended
from time to time), and regulations promulgated thereunder. Section references
to ERISA are to ERISA as in effect at the date of this Agreement and any
subsequent provisions of ERISA amendatory thereof, supplemental thereto or
substituted therefor.

“ERISA Insolvency” means with respect to any Multiemployer Plan, the condition
that such plan is insolvent within the meaning of Section 4245 of ERISA.

“ERISA Reorganization” means with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

“Eurodollar Effective Amount” means the principal amount of a Eurodollar Rate
Loan.

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum equal to:

(a) the rate of interest (rounded upwards, if necessary, to the nearest  1/16 of
1%) for such Interest Period as determined by the Administrative Agent appearing
on Reuters Screen LIBOR01 Page (or any successor or substitute page on that
service or any substitute service providing comparable rate quotations to those
currently provided, as determined by the Administrative Agent from time to time)
as the London interbank offered rate for deposits in United States Dollars for a
period equal to such Interest Period commencing on the first day of such
Interest Period at approximately 11:00 a.m. (London time) on the day which is
two (2) Business Days prior to the first day of such Interest Period; provided
that if such rate is not available at such time for any reason, such rate of
interest shall be the rate of interest determined by the Administrative Agent at
which deposits in U.S. Dollars in an amount comparable to its Eurodollar Rate
Loan are offered for the relevant Interest Period to BNP Paribas in the
interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period, as of 11:00 a.m. (New York City time) on the applicable
interest rate determination date,

 

- 21 -



--------------------------------------------------------------------------------

divided by

(b) a number equal to 1.0 minus the aggregate (but without duplication) of the
daily average maximum rates (expressed as a decimal) of reserve requirements in
effect during such Interest Period (including, without limitation, basic,
supplemental, marginal and emergency reserves under any regulations of the FRB
or other governmental authority having jurisdiction with respect thereto, as now
and from time to time in effect) for Eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the FRB) which are required to
be maintained by a member bank of the Federal Reserve System,

(such rate to be adjusted to the nearest one sixteenth of one percent ( 1/16 of
1%) or, if there is not a nearest one sixteenth of one percent ( 1/16 of 1%), to
the next higher one sixteenth of one percent ( 1/16 of 1%).

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” means any of the events or circumstances specified in
Section 9.01.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended, and
regulations promulgated thereunder.

“Exchange Deliverable” means a Product that meets the LME, NYMEX or other
applicable commodity exchange’s contract specifications for delivery at an LME,
NYMEX or other applicable commodity exchange’s approved delivery point.

“Executive Order” shall have the meaning given to such term in Section 6.19(a).

“Existing Loan Documents”: shall have the meaning given to such term in
Section 11.23.

“Expiration Date” means the earliest to occur of:

 

  (a) September 21, 2011; and

 

  (b) the date on which the Committed Line is terminated in accordance with
Section 9.02.

“Face Amount” means, with respect to any Letter of Credit or any other letter of
credit referred to herein, the maximum aggregate amount the applicable Issuing
Bank (or, with respect to any other letter of credit, the issuing bank of such
letter of credit) may be obligated to pay to the beneficiary pursuant to the
terms of such Letter of Credit or other letter of credit and which, with respect
to any Letter of Credit or other letter of credit providing for a tolerance,
shall equal the sum of such face amount plus the amount of tolerance provided
therein.

 

- 22 -



--------------------------------------------------------------------------------

“Farm Products” shall mean all of the Borrower’s and the Mexican Sub’s now owned
or hereafter existing or acquired farm products of every kind and nature,
including without limitation, crops, livestock and supplies used or produced in
farming operations, and products of crops or livestock, wherever located,
including farm products (as such term is defined in the Food Security Act and/or
the UCC).

“Farm Products Sellers” shall mean, individually and collectively, sellers or
suppliers to the Borrower and/or the Mexican Sub of any Farm Product.

“FDIC” means the Federal Deposit Insurance Corporation, and any Governmental
Authority succeeding to any of its principal functions.

“Federal Funds Rate” means for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rates are not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Fee Letters” means the Agent Fee Letter and the Joint Lead Arrangers Fee
Letter.

“Fitch” means Fitch Ratings Ltd. or any successor to its rating agency business.

“Food Security Act” shall mean the Food Security Act of 1985, 7 U.S.C.
Section 1631 et. seq., as the same now exists or may hereafter from time to time
be amended, modified, recodified or supplemented, together with all rules and
regulations thereunder.

“Food Security Act Notice” has the meaning given such term in Section 6.23.

“Foreign Lender” has the meaning given to such term in Section 4.01(e).

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
date of determination.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

- 23 -



--------------------------------------------------------------------------------

“Grain” means corn, wheat, soybeans and oats.

“Guarantor Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, assets, properties,
income, condition (financial or otherwise) or prospects of the Parent or the
Parent and its Subsidiaries taken as a whole; or (b) a material impairment of
the ability of the Parent to perform its obligations under any Loan Document to
which it is a party.

“Hedgeable Metals” means those Base Metals together with gold, silver, platinum
and palladium which are a type traded on a commodities exchange for such metals
recognized in the commodities trading industry and reasonably satisfactory to
the Required Lenders.

“Hedging Assignment” means a security agreement among Borrower, Administrative
Agent and an Eligible Broker relating to the collateral assignment to
Administrative Agent, as collateral agent for the benefit of the Administrative
Agent, the Lenders and the Swap Banks of all sums owing from time to time to
Borrower with respect to any Approved Brokerage Accounts maintained by Borrower,
such agreement to be substantially in the form attached hereto as Exhibit J or
in other form and substance acceptable to the Administrative Agent in its sole
discretion.

“Honor Date” has the meaning specified in Section 3.03(b).

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money (whether by loan or the issuance and sale of debt
securities); (b) all obligations issued, undertaken or assumed as the deferred
purchase price of property or services (other than non-interest bearing trade
payables incurred in the ordinary course of business on ordinary terms and which
are not overdue by more than 30 days); (c) all reimbursement or payment
obligations (contingent or otherwise) with respect to Surety Instruments;
(d) all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses; (e) all indebtedness created or
arising under any conditional sale or other title retention agreement, or
incurred as financing, in either case with respect to property acquired by the
Person (even though the rights and remedies of the seller or bank under such
agreement in the event of default are limited to repossession or sale of such
property); (f) all obligations with respect to Capital Leases; (g) all
obligations with respect to Swap Contracts; (h) all liabilities secured by (or
for which the holder of such obligations has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment thereof; (i) all preferred Capital
Stock of such Person, (j) all other items which, in accordance with GAAP, would
be included as liabilities on the liability side of a balance sheet of such
Person as of the date at which Indebtedness is to be determined (other than
accounts payable excluded under clause (b) above); (k) all indebtedness and
obligations of such Person, whether absolute or contingent, under repurchase
transactions with respect to Grain or other grains in which it has an obligation
to repurchase Grain or other grains at a later date or upon demand of the other
party and (l) all Contingent Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (a) through (k) above.
The amount of any Indebtedness under clause (h) shall be equal to the lesser of
(A) the stated amount of the relevant obligations and (B) the fair market value
of the property subject to or which may become subject to the relevant Lien.

 

- 24 -



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning given to such term in Section 11.05.

“Indemnitees” has the meaning given to such term in Section 11.05.

“Information” has the meaning given to such term in Section 11.08.

“Insolvency Proceeding” means, with respect to any Person (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors, undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.

“Intellectual Property” shall have the meaning given to such term in
Section 6.15.

“Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of the date hereof, among the Lenders relating to the
sharing of Collateral with and among the Swap Banks.

“Interest Payment Date” means (a) as to any Base Rate Loan, the last Business
Day of each month, (b) as to any Loan other than a Base Rate Loan, the last day
of each Interest Period therefor, provided that, if an Interest Period is in
excess of one month, interest shall be payable monthly, (c) if prior to the date
otherwise applicable under clause (a) or (b) of this definition, the date of
payment or prepayment of such Loan or the conversion of such Loan to a Loan of
another Type (but only on the principal amount so paid, prepaid or converted),
and (d) if prior to the date otherwise applicable under clause (a), (b) or
(c) of this definition, the Advance Maturity Date and the Expiration Date.

“Interest Period” means, as to any Eurodollar Rate Loan, the period commencing
on the Borrowing Date of such Loan or on the Conversion/Continuation Date on
which the Loan is converted into or continued as a Eurodollar Rate Loan, and
ending on the date selected by the Borrower in its Notice of Borrowing or Notice
of Conversion/Continuation as the ending date thereof, which shall be a period
of one or two weeks or one, two, three, four, five or six months thereafter;
provided, however, that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(b) any Interest Period of one month or more pertaining to a Eurodollar Rate
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and

 

- 25 -



--------------------------------------------------------------------------------

(c) no Interest Period shall extend beyond the earliest of (i) the Advance
Maturity Date for such Eurodollar Loan and (ii) the Expiration Date.

“Investment Grade” means, with respect to any Person, that the long term senior
unsecured credit rating of such Person (without taking into account any
independent credit enhancement) is BBB- or higher by S&P or Baa3 or higher by
Moody’s.

“Investment Grade Issuer” means a bank, financial institution or credit insurer,
as the case may be, that is acceptable to the Administrative Agent in its
discretion, is rated Investment Grade and is not an Affiliate of the Borrower.

“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

“ISRI Specifications” means guidelines and specifications promulgated by the
Institute of Scrap Recycling Industries, Inc. or any successor.

“Issuance Date” means the date on which any Letter of Credit is actually issued
hereunder.

“Issue” means, with respect to any Letter of Credit, to issue or to extend the
expiry of, or to renew or increase the amount of, or otherwise amend, such
Letter of Credit; and the terms “Issued,” “Issuing” and “Issuance” have
corresponding meanings.

“Issuance Cap” means with respect to the obligation of an Issuing Bank to Issue
any Letter of Credit under this Agreement, the maximum permitted aggregate
outstanding amount of L/C Obligations attributable to Letters of Credit Issued
by such Issuing Bank, as shall be agreed upon by each Issuing Bank, the Borrower
and the Administrative Agent in writing upon any new Issuing Bank becoming an
Issuing Bank. As of the Closing Date, BNP Paribas, ABN AMRO Bank N.V. and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,“Rabobank Nederland”, New
York Branch each has an Issuance Cap in an amount equal to $20,000,000. The
Issuance Cap for each Issuing Bank shall be reduced, in its sole discretion,
ratably by all such reducing Issuing Banks in accordance with their Issuance
Caps prior to such reduction, by all or any part of the amount of the Issuance
Cap of each new Issuing Bank. The Issuance Caps may be modified in accordance
with the agreements referred to in and the terms of this definition without
regard to Section 11.01 of this Agreement.

“Issuing Bank” means (a) BNP Paribas, ABN AMRO Bank N.V. and Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A.,“Rabobank Nederland”, New York Branch,
(b) subject to the agreement of the Borrower, the Administrative Agent and such
other Lender, any other Lender, (c) any office, branch or affiliate designated
by the applicable Issuing Bank, and (d) any successor Issuing Bank pursuant to
the terms of this Agreement.

“ISP” means International Standby Practices ISP98, International Chamber of
Commerce Publication No. 590, as from time to time amended, modified or
supplemented.

 

- 26 -



--------------------------------------------------------------------------------

“Joint Lead Arrangers” shall have the meaning given to such term in the preamble
hereto.

“Joint Lead Bookrunners” shall have the meaning given to such term in the
preamble hereto.

“Joint Lead Arrangers Fee Letter” means the letter agreement dated July 30,
2010, as amended by a letter agreement dated August 25, 2010, between the
Borrower and the Joint Lead Arrangers.

“L/C Application” means an application form for Issuances of Standby L/Cs or
Documentary L/Cs as shall at any time be in use by the applicable Issuing Bank,
as the Issuing Bank shall request.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit, which extension of credit shall not have been reimbursed on
the date when made nor converted into a Borrowing of Revolving Loans under
Section 3.03.

“L/C Obligations” means at any time the sum of (a) the aggregate Face Amount of
all Letters of Credit then outstanding, plus (b) the amount of all unreimbursed
drawings under all Letters of Credit, including all outstanding L/C Borrowings.

“L/C-Related Documents” means the Letters of Credit, the L/C Applications and
any other document relating to any Letter of Credit, including, but not limited
to, the applicable Issuing Bank’s standard form documents for letter of credit
issuances.

“L/C Cap” means the cap upon L/C Obligations with respect to all Letters of
Credit which shall be an amount equal to $20,000,000.

“L/C Cap for Standbys” means the cap upon L/C Obligations relating to Standby
L/Cs, which shall be the lesser of (a) $20,000,000 or (b) twenty percent
(20%) of the Borrowing Base Advance Cap then in effect.

“Lenders” shall initially mean the Lenders identified on the signature pages
hereto and their successors and assigns. At such time as additional lending
institutions are added to this Agreement, either through an amendment to this
Agreement or through an Assignment and Acceptance in accordance with
Section 11.07 hereof, the term “Lenders” shall mean the Lenders identified on
the signature pages hereto and their successors and assigns and each such
additional lending institution and its successors and assigns. References to the
“Lenders” shall include BNP Paribas in its capacities as an Issuing Bank and the
Swing Line Lender and each other Issuing Bank.

“Leverage Ratio” means a ratio of (i) all Obligations (including, without
limitation, L/C Obligations) plus obligations under grain repo agreements which
should be treated as liabilities on a balance sheet of the Borrower in
accordance with GAAP to (ii) Equity.

“Lending Office” means, as to any Lender, the office or offices of such Lender
specified as its “Lending Office” on Schedule 11.02, or such other office or
offices as such Lender may from time to time notify the Borrower and
Administrative Agent.

 

- 27 -



--------------------------------------------------------------------------------

“Letters of Credit” means any letters of credit (whether Standby L/Cs or
Documentary L/Cs) Issued by an Issuing Bank pursuant to Article III.

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge, encumbrance, or lien, statutory or other, in
respect of any property, or any preference, priority or other preferential
arrangement of any kind or nature whatsoever having or intended to have similar
effect (including any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease and any financing lease having
substantially the same economic effect as any of the foregoing), or the filing
of any financing statement under the Uniform Commercial Code or any comparable
law.

“LME” means the London Metal Exchange.

“Loan” means any extension of credit by a Lender to the Borrower under Article
II or Article III in the form of a Revolving Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, the Notes, the Security Agreements, the
Parent Guaranty, any subordination agreement with respect to Subordinated Debt,
the L/C-Related Documents, the fee letters (including, without limitation, the
Fee Letters) and all other documents delivered to Administrative Agent or any
Lender in connection herewith.

“Loan Parties” means the Borrower, the Parent and the Mexican Sub.

“Long Position” shall mean the aggregate amount of any Product (measured in
units relevant to such Product as determined by the Borrower consistent with
past practice) which is either held in inventory by the Borrower or which the
Borrower has contracted to purchase (whether by purchase of a contract on a
commodities exchange or otherwise), or which the Borrower will receive on
exchange or the notional amount of such units under an over-the-counter
derivative contract including, without limitation, all Swap Contracts, whether
or not intended to be settled by physical delivery, all option contracts
representing the obligation of the Borrower to purchase such Product at the
option of a third party, and all option contracts under which the Borrower has
the right to purchase such Product at a price lower than the current market
price as of the date of calculation of the Long Position, except as to any of
the foregoing where the purchase price is a floating market price. Long
Positions will be expressed as a positive number.

“Marketable Securities” means (a) securities with maturities of 90 days or less
from the date of acquisition issued or fully guaranteed or insured by the U.S.
government or by an instrumentality or agency of the U.S. government having the
same credit rating as the U.S. government, (b) certificates of deposit with
maturities of 90 days or less from the date of acquisition and overnight
deposits of any Lender or of any commercial bank rated at least A-1 or the
equivalent thereof by S&P, P-1 or the equivalent thereof by Moody’s or F-1 or
the equivalent thereof by Fitch with capital and surplus of not less than
$1,000,000,000, (c) repurchase obligations of any Lender or of any commercial
bank satisfying the requirements of clause (b) of this definition, having a term
of not more than seven days with respect to securities issued or fully
guaranteed or insured by the United States government, (d) commercial paper of a
U.S. domestic issuer rated at least A-1 or the equivalent thereof by S&P or P-1
or the equivalent thereof by Moody’s and in either case maturing within 90 days
after the day of acquisition, (e) securities with maturities of 90 days or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the U.S., by any political subdivision or taxing
authority of any such state, commonwealth or territory, the securities of which
state, commonwealth, territory, political subdivision or taxing authority (as
the case may be) are rated at least A by S&P or A2 by Moody’s, (f) securities
with maturities of 90 days or less from the date of acquisition backed by
standby letters of credit issued by any Lender or any commercial bank satisfying
the requirements of clause (b) of this definition or (g) shares of money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition.

 

- 28 -



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, income,
condition (financial or otherwise) or prospects of the Borrower and the Mexican
Sub taken as a whole; (b) a material adverse change in or effect on, or
impairment of, the ability of the Borrower and the Mexican Sub, taken as a
whole, or the Parent and its Subsidiaries, taken as a whole, to perform their
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon or change in the legality, validity, binding effect or
enforceability of any Loan Document or of the rights, benefits or remedies of
the Administrative Agent or the Lenders under this Agreement or the other Loan
Documents.

“Material Subsidiary” means, with respect to the Parent, any Subsidiary of the
Parent that has Parent Unrestricted Liquidity or assets as of the end of the
then most recently ended fiscal quarter or net income for the fiscal quarter
then most recently ended equal to or greater than 5% of Parent Unrestricted
Liquidity or the Parent’s consolidated assets at such date or 5% of the Parent’s
consolidated net income for such period, provided that if Subsidiaries that are
not Material Subsidiaries have in the aggregate Parent Unrestricted Liquidity,
assets or net income equal to or greater than 10% of the Parent Unrestricted
Liquidity, the consolidated assets of the Parent or the Parent’s consolidated
net income at such date or for such period, then the Parent shall designate one
or more such Subsidiaries as Material Subsidiaries such that after giving effect
thereto, the Subsidiaries of the Parent that are not Material Subsidiaries have
in the aggregate less than 10% of Parent Unrestricted Liquidity, the Parent’s
consolidated assets and the Parent’s consolidated net income at such date and
for such period.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under,
or which form the basis of liability under, any Environmental Law, including,
without limitation, asbestos, polychlorinated biphenyls and urea-formaldehyde
insulation, medical waste, radioactive materials and electromagnetic fields.

“Maximum Rate” shall have the meaning given to such term in Section 2.07(d).

“Mexican Sub” means INTL Commodities Mexico S de RL de CV.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to its rating
agency business.

 

- 29 -



--------------------------------------------------------------------------------

“Multiemployer Plan”: a Plan which is a “multiemployer plan” as defined in
Section 3(37) of ERISA and which is subject to Title IV of ERISA.

“Net Accounting Adjustment” means, with respect to the Borrower, the adjustment
to the GAAP valuation of inventory and contracts for the purchase or sale of
inventory made to reflect the market value of the applicable inventory or
inventory under such contracts in accordance with the Borrower’s policy with
respect to such adjustments as previously used by the Borrower.

“Net Cash Proceeds” means the cash proceeds (including, without limitation,
payment under any promissory note, deferred payment obligation or receivable, as
and when received) of an Asset Disposition remaining after deduction of all
costs and expenses relating to such Asset Disposition including legal,
accounting and other expert fees and taxes relating thereto.

“Net Position” shall mean the absolute value of the net of all Long Positions
and Short Positions of the Borrower.

“Net Position Report” means a certificate, executed by a Responsible Officer of
the Borrower and substantially in the form of Exhibit F hereto.

“Nominated Persons” shall have the meaning given to such term in the UCC.

“Non-Consenting Lender” shall have the meaning given to such term in
Section 11.01(e).

“Non-Defaulting Lenders” means all Lenders other than Defaulting Lenders.

“Notes” means the promissory notes executed by the Borrower in favor of a Lender
pursuant to Section 2.02(b), substantially in the form of Exhibit A hereto. A
Note will be issued (upon request) by the Borrower to each entity that becomes a
Lender hereunder from time to time, but will not be issued to Participants of a
Lender.

“Notice of Borrowing” means the applicable notice in substantially the form of
Exhibit B-1.

“Notice of Conversion/Continuation” means a notice in substantially the form of
Exhibit B-2.

“NYMEX” means the New York Mercantile Exchange.

“Obligations” means (a) the unpaid principal amount of, and interest (including
interest accruing after the maturity of the Loans and L/C Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) on the Loans and L/C Obligations, and all other
advances, debts, liabilities, obligations, covenants and duties arising under
any Loan Document owing by the Borrower to any Lender, or any affiliate of any
Lender, Administrative Agent, or any Indemnitee, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees and disbursements of counsel to the Administrative Agent or
to the Lenders that are required to be paid by the Borrower pursuant to the
terms of the Loan Documents) or otherwise and including without limitation
overdraft costs arising as a result of transfers of funds made through the
automated clearinghouse system and all obligations of the Borrower under
Revolving Loans and Swing Line Loans and all obligations of the Borrower arising
from Letters of Credit, excluding any of the foregoing referred to in clause
(b) hereof, and (b) all indebtedness, liabilities and obligations owing by
Borrower to any Swap Bank under a Swap Contract, whether due or to become due,
absolute or contingent, or now existing or hereafter arising. For purposes of
determining the amount of the Borrower’s Obligations under a Swap Contract, the
amount of such Obligation shall be an amount equal to the Close-out Amount with
respect to such Swap Contract.

 

- 30 -



--------------------------------------------------------------------------------

“OFAC” shall have the meaning given to such term in Section 6.19(b)(v).

“Organization Documents” means (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation, (b) for any general
partnership, the partnership agreement, (c) for any limited liability company,
the articles of organization and all other documents or filings as may be
required by the Secretary of State (or other applicable governmental agency) in
the state of such limited liability company’s formation and its operating or
limited liability company agreement, (d) for any limited partnership, its
certificate of limited partnership and limited partnership agreement, and
(e) for any other Person, the other organizational or governing documents of
such Person and, in each case, any other organizational or governing documents,
as applicable.

“Original Credit Agreement” has the meaning given to such term in the Recitals
hereto.

“Other Taxes” has the meaning specified in Section 4.01(b).

“Parent” means International Assets Holding Corporation, a Delaware corporation.

“Parent Equity” means with respect to the Parent consolidated assets less
consolidated liabilities, determined in accordance with GAAP, less:

(a) net amounts due from employees, owners and Affiliates (calculated as the sum
of the positive net amounts due from each such Person without offset for amounts
due to any other Person),

(b) all goodwill, organizational expenses, research and development expenses,
trademarks, trade names, copyrights, patents, patent applications, licenses and
rights in any thereof and other similar intangibles, and

(c) any balance sheet items not included in clause (b) above which are treated
as intangibles in conformity with GAAP, and adjusted to reflect the Net
Accounting Adjustment, provided that the term “Net Account Adjustment” shall for
purposes of this definition be modified by substituting “Parent” for “Borrower”
each place it appears.

 

- 31 -



--------------------------------------------------------------------------------

“Parent Guarantee” means the Amended and Restated Parent Guarantee dated as of
the date hereof duly executed by the Parent and delivered to the Administrative
Agent, for the benefit of the Guaranteed Parties (as defined therein).

“Parent Subordination Agreement” means a subordination agreement dated as of the
date hereof duly executed by the Parent and delivered to the Administrative
Agent.

“Parent Unrestricted Liquidity” means with respect to the Parent and its
consolidated Subsidiaries, on a consolidated basis, the sum of (a) (i) cash and
equivalents (excluding segregated funds), (ii) deposits and receivables due from
broker-dealers, clearing organizations and counterparties, (iii) income tax
receivables, (iv) financial instruments owned (at fair market value) and
(v) physical commodities inventory (at lower of cost or market value) minus
(b) the sum of (i) accounts payable and accrued liabilities, (ii) payables due
broker dealers, clearing organizations and counterparties, (iii) income tax
payable, (iv) financial instruments sold not yet purchased (at fair market
value), (v) net level three assets (as defined by FASB Statement 157),
(vi) physical commodities in process and (vii) the outstanding principal amount
of all indebtedness plus (c) the cumulative after tax mark-to-market adjustment
as disclosed under “Management’s Discussion and Analysis of Financial Condition
and Results of Operations” in IAAC’s applicable Form 10-Q or 10-K filings with
the United States Securities and Exchange Commission.

“Parent Working Capital” means the excess of current assets over current
liabilities of the Parent and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP and adjusted to reflect the Net Accounting
Adjustment.

“Participant” has the meaning given to such term in Section 11.07(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (as amended).

“PBGC” means the Pension Benefit Guaranty Corporation, or any entity succeeding
to any of its principal functions under ERISA.

“Pension Protection Act” means the Pension Protection Act of 2006.

“Permitted Financial Management Liens” means Liens on Eligible Cash and
Marketable Securities Collateral of a bank or financial institution which holds
such Eligible Cash and Marketable Securities Collateral, provided that such
Liens arise out of (i) amounts due to such bank or financial institution, in
respect of customary fees and expenses for the routine maintenance and operation
of the account which holds such Eligible Cash and Marketable Securities
Collateral, (ii) the face amount of any checks which have been credited to such
account, but are subsequently returned unpaid because of uncollected or
insufficient funds, or (iii) other returned items or mistakes made in crediting
such account.

“Permitted Leases” means leases permitted under Section 8.15(a).

“Permitted Liens” has the meaning specified in Section 8.01.

 

- 32 -



--------------------------------------------------------------------------------

“Permitted Receivables Sales Transactions” means transactions under which the
Borrower sells Accounts on a non-recourse basis or with customary recourse in
connection with accounts receivable sales (which shall not include recourse
based upon credit risk of the debtor), provided, that (i) the purchase price is
paid to the Borrower in cash directly to a Bank Deposit Account, (ii) the
discount rate applicable to the transaction is commercially reasonable, and
(iii) the aggregate amount of all Accounts sold under such transactions shall
not exceed $6,000,000 at any one time outstanding.

“Permitted Repos” means repurchase transactions with respect to Grain entered
into by the Borrower in the ordinary course of business with non-Affiliates so
long as the obligations of the counterparty are valid, enforceable and in full
force and effect.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or Governmental Authority.

“Plan” means at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Precious Metals” means gold, silver, platinum, palladium, cobalt, ruthenium,
iridium, rhodium, rhenium and osmium.

“Product” means (a) Base Metals and Precious Metals and (b) Grain.

“Properties” shall have the meaning given to such term in Section 6.12(a).

“Pro Rata Share” means, as to any Lender at any time, the percentage equivalent
(expressed as a decimal, rounded to the ninth decimal place) at such time of
such Lender’s Committed Line Portion divided by the Committed Line, provided
that after the Committed Line has terminated, Pro Rata Share shall be calculated
by reference to each Lender’s total Effective Amount divided by the combined
total Effective Amount of all the Lenders.

“Refunded Swing Line Loan” has the meaning given to it in Section 2.13(f).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the 30 day notice period is waived
under ERISA

“Required Lenders” means at any time Lenders whose Committed Line Portions
constitute at least sixty-six and two thirds percent of the Committed Line,
provided, that after termination of the Committed Line, Required Lenders means
Lenders holding at least sixty-six and two thirds percent of the total Effective
Amount, provided that if any Lender shall be a Defaulting Lender at such time,
then such Defaulting Lender’s Committed Line Portion and portion of the
Effective Amount shall be excluded from the determination of Required Lenders
for so long as such Lender is a Defaulting Lender.

 

- 33 -



--------------------------------------------------------------------------------

“Requirement of Law” or “Law” means as to any Person, any law (statutory or
common), treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

“Responsible Officer” means those persons named on the Responsible Officer List.

“Responsible Officer List” means the list of the Borrower’s and the Parent’s
Responsible Officers furnished to Administrative Agent hereunder as it may be
modified from time to time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property or obligations of the Borrower or the Mexican Sub)
with respect to any Capital Stock of the Borrower or the Mexican Sub, or any
payment (whether in cash, securities or other property or obligations) on
account of, or setting aside any assets for (a) any sinking fund or similar
deposit or fund for such dividend or distribution or (b) the purchase,
redemption, defeasance, retirement, acquisition, cancellation or termination of
any such Capital Stock or of any option, warrant or other right to acquire any
such Capital Stock, whether now or hereafter outstanding, or any other
distribution made in respect thereof, either directly or indirectly, whether in
cash or property or in obligations of the Borrower or the Mexican Sub, or
(c) entering into any derivative or other transaction with any financial
institution, commodities or stock exchange or clearinghouse (a “Derivatives
Counterparty”) obligating the Borrower or the Mexican Sub to make payments to
such Derivatives Counterparty as a result of any change in market value of any
such Capital Stock.

“Revolving Loan” has the meaning specified in Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, or any successor to its rating
agency business.

“Security Agreements” means the Borrower’s NY Security Agreement, the Borrower’s
UK Security Agreements, the Borrower’s Singapore Pledge Agreement, the
Borrower’s Canadian Security Agreement, the Deposit Account Control Agreements,
and all Hedging Assignments.

“Sharing Event” shall have the meaning ascribed to it in the Intercreditor
Agreement.

“Short Position” shall mean the aggregate amount of any Product (measured in
units relevant to such Product as determined by the Borrower consistent with
past practice) which the Borrower has contracted to sell (whether by sale of a
contract on a commodities exchange or otherwise) or deliver on exchange or the
notional amount of such units under an over-the-counter derivative contract
including, without limitation, all Swap Contracts, whether or not intended to be
settled by physical delivery, all option contracts representing the obligation
of the Borrower to sell such Products at the option of a third party and all
option contracts under which the Borrower has the right to sell such Products at
a price higher than the current market price as of the date of calculation of
the Short Position, except as to any of the foregoing where the sales price is a
floating market price. Short Positions shall be expressed as a negative number.

 

- 34 -



--------------------------------------------------------------------------------

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Specified Letters of Credit” means Letters of Credit, in an aggregate Face
Amount not to exceed $2,000,000 at any time, which are issued before the date
that is fifteen (15) days prior to the Expiration Date and have an expiry date
after the Expiration Date.

“Standby L/C” means a Letter of Credit which is issued as credit support for a
financial obligation of the Borrower to the beneficiary and which is intended to
be drawn upon by the related beneficiary only in the event that the original
financial obligation remains unpaid when due, which Letter of Credit shall have
a tenor not to exceed three hundred and sixty-four (364) days, or such longer
period approved by the Lenders, from its date of issuance.

“Subordinated Debt” means Indebtedness of the Borrower which has been reported
to the Lenders and which has been subordinated to the Obligations pursuant to a
Subordination Agreement substantially in the form attached hereto as Exhibit H.

“Subsidiary” of a Person means any corporation, association, partnership, joint
venture or other business entity of which more than 50% of the voting stock or
other equity interests (in the case of Persons other than corporations), is
owned or controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a combination thereof. Unless the context
otherwise clearly requires, references herein to a “Subsidiary” refer to the
Mexican Sub.

“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

“Swap Banks” means BNP Paribas and its Affiliates in their capacity as a party
to a Swap Contract, and any other Lender or Affiliate approved by the Required
Lenders which has signed and become a party to the Intercreditor Agreement;
provided, in each case, so long as such person shall be a Lender or an Affiliate
of a Lender hereunder and a party to the Intercreditor Agreement and/or shall be
entitled to the benefit of the Security Agreements.

“Swap Contract” means any agreement entered into with any Swap Bank, whether or
not in writing, that is (i) an interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement,
interest rate floor agreement, option or other similar agreement or arrangement,
(ii) a foreign exchange contract, currency swap agreement, commodity swap
agreement, cap, collar, floor, option, or other similar agreement or arrangement
designed to protect against or to require payments based upon fluctuations in
currency, commodity or other asset values, (iii) any other contract or agreement
relating to purchase or sale of any assets, goods, currencies, services or
commodities, or any option relating thereto, (iv) any combination of any of the
foregoing and (v) unless the context otherwise requires, any master agreement
relating to or governing any of the foregoing.

“Swing Line Committed Line” means $5,000,000.

“Swing Line Lender” means (a) BNP Paribas, in its capacity as lender of Swing
Line Loans hereunder, (b) subject to the agreement of the Borrower, the
Administrative Agent and such other Lender, any other Lender, and (c) any
office, branch or affiliate designated by the applicable Swing Line Lender.

 

- 35 -



--------------------------------------------------------------------------------

“Swing Line Loans” has the meaning given to such term in Section 2.13(a).

“Taxes” has the meaning specified in Section 4.01(a).

“Tier I Account” means (i) an Eligible Account Receivable owing by a Tier I
Account Party described under clause (i) of the definition of Tier I Account
Party or (ii) an Eligible Account Receivable with a Tier I Account Party
described under clause (ii) of the definition of Tier I Account Party, but only
to the extent that it is supported by Acceptable Investment Grade Credit
Enhancement.

“Tier I Account Party” means (i) any Account Debtor that is rated Investment
Grade, provided that the Credit Limit for such Account Debtor shall not exceed
$6,000,000 or (ii) any other Account Debtor whose Accounts are supported in
whole or in part by Acceptable Investment Grade Credit Enhancement with a Credit
Limit approved by the Required Lenders. The Tier I Account Parties and maximum
credit limits for such Tier 1 Account Parties as of the Closing Date are as set
forth on Schedule A. Schedule A shall be deemed amended without further action
immediately upon the Required Lenders’ notice to the Borrower in writing of any
revisions thereto.

“Tier II Account” means an Eligible Account Receivable that is not a Tier I
Account and is owing by a Tier II Account Party, provided, that the aggregate
amount of all Tier II Accounts owing from any one Account Debtor that are
included in the Borrowing Base Advance Cap (before giving effect to the
applicable advance rates) shall not exceed $4,000,000 at any time and the
aggregate amount of all Tier II Accounts that are included in the Borrowing Base
Advance Cap (before giving effect to the applicable advance rates) shall not
exceed $25,000,000 at any time, provided further that the Borrower shall not
include in the Borrowing Base Advance Cap, Tier II Accounts (before giving
effect to the applicable advance rate) owing from Tier II Account Parties
described under clause (ii) of the definition thereof, in an amount that exceeds
$200,000 for any such Tier II Account Party and $2,000,000 in the aggregate for
all such Tier II Account Parties.

“Tier II Account Party” means (i) any Account Debtor (other than a Tier I
Account Party) which is approved by the Required Lenders as a Tier II Account
Party with a Credit Limit as approved by the Required Lenders or (ii) any other
Account Debtor (other than a Tier I Account Party). The Tier II Account Parties
referred to in clause (i) above as of the Closing Date are as set forth on
Schedule A. Schedule A shall be deemed amended without further action
immediately upon the Required Lenders’ notice to the Borrower in writing of any
revisions thereto.

“Transferee” shall have the meaning given to such term in Section 11.08.

“Type” means the type of a Loan hereunder, either a Base Rate Loan or a
Eurodollar Rate Loan, or, if used in respect of a Letter of Credit, either a
Standby L/C or Documentary L/C.

 

- 36 -



--------------------------------------------------------------------------------

“UAE” means the United Arab Emirates.

“UCP” has the meaning specified in Section 3.09.

“UK” means United Kingdom of Great Britain and Northern Ireland.

“Unhedgeable Metals” means all metals other than Hedgeable Metals.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as now
or hereafter in effect in the State of New York provided that in the event that,
by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of, or remedies with respect to, the Administrative
Agent’s security interest in any assets of the Borrower is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term ‘Uniform Commercial Code’ means the Uniform
Commercial Code as enacted and in effect in such other jurisdiction solely for
the purposes of the provisions thereof relating to such attachment, perfection,
priority or remedies and for purposes of definitions related to such provisions.

“United States” and “U.S.” each means the United States of America.

“United States Dollars” and “U.S.$” each mean lawful money of the United States.

“Working Capital” means with respect to the Borrower and the Mexican Sub (i) the
excess of Current Assets (excluding all net amounts due from employees, owners
and Affiliates) (calculated as the sum of the positive net amounts due from each
such Person without offset for amounts due to any other Person), except any such
amount due from employees, owners or Affiliates the payment of which is fully
and unconditionally guaranteed by the Parent to the Borrower, over Current
Liabilities,

adjusted to reflect the Net Accounting Adjustment.

1.02 Other Interpretive Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
Section, subsection, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(c)    (i)    The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.    (ii)    The term “including” is not limiting and means “including
without limitation.”

 

- 37 -



--------------------------------------------------------------------------------

   (iii)    In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”

(d) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

(e) Initially capitalized terms that are not defined herein but are defined in
the UCC shall have the meanings ascribed to such terms in the applicable UCC.

(f) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(g) This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(h) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to Administrative Agent, the Lenders,
the Borrower and the other parties, and are the products of all parties.
Accordingly, they shall not be construed against the Lenders or Administrative
Agent merely because of Administrative Agent’s or Lenders’ involvement in their
preparation.

(i) Unless otherwise indicated, references to “$” shall mean United States
Dollars.

1.03 Accounting Principles.

(a) Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made in accordance with GAAP,
consistently applied.

(b) References herein to “fiscal year” and “fiscal quarter” refer to such fiscal
periods of the Borrower or the Parent, as the case may be.

(c) Financial statements and other information furnished to the Lenders pursuant
to Section 7.01 shall be prepared in accordance with GAAP (as in effect at the
time of such preparation) on a consistent basis. In the event any Accounting
Changes (as defined below) shall occur and such changes affect financial
covenants, standards or terms in this Agreement, then the Borrower and the
Lenders agree to enter into negotiations in order to amend such provisions of
this Agreement so as to equitably reflect such Accounting Changes with the
desired result that the criteria for evaluating the financial condition of the
Borrower and the Mexican Sub shall be the same after such Accounting Changes as
if such Accounting Changes had not been made, and until such time as such an
amendment shall have been executed and delivered by the Borrower and the
Lenders, (A) all financial covenants, standards and terms in this Agreement
shall be calculated and/or construed as if such Accounting Changes had not been
made, and (B) the Borrower shall prepare footnotes to each Compliance
Certificate and the financial statements required to be delivered hereunder that
show the differences between the financial statements delivered (which reflect
such Accounting Changes) and the basis for calculating financial covenant
compliance (without reflecting such Accounting Changes). “Accounting Changes”
means: (a) changes in accounting principles required by GAAP and implemented by
the Borrower and the Mexican Sub; (b) changes in accounting principles
recommended by the Borrower’s certified public accountants; and (c) changes in
carrying value of any of the Borrower’s or the Mexican Sub’s assets, liabilities
or equity accounts resulting from any adjustments in excess of $50,000 in the
aggregate.

 

- 38 -



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

2.01 Amounts and Terms of Committed Line.

(a) (i) Each Lender severally agrees, on and subject to the terms and conditions
set forth herein, to make Loans from time to time in United States Dollars to
the Borrower (each such loan, a “Revolving Loan”) on any Business Day during the
period from the Closing Date to the date that is one Business Day prior to the
Expiration Date, in an aggregate principal amount not to exceed at any time
outstanding the excess of such Lender’s Committed Line Portion over such
Lender’s Pro Rata Share of all L/C Obligations and Swing Line Loans outstanding;
provided, however, that, after giving effect to any Borrowing of Revolving
Loans, the Aggregate Amount shall not at any time exceed the Borrowing Base
Advance Cap.

(ii) From the Closing Date until one Business Day prior to the Expiration Date,
Revolving Loans may be borrowed, repaid and prepaid (in whole or in part) and
reborrowed, all in accordance with and subject to the terms and conditions
hereof.

(b) On the Closing Date, contemporaneously with the effectiveness of this
Agreement, the Borrower shall repay all Revolving Loans outstanding under the
Original Credit Agreement (including, without limitation, Revolving Loans made
by Brown Brothers Harriman & Co.) and reborrow Revolving Loans from each Lender
in amounts as are necessary such that after giving effect thereto, outstanding
Revolving Loans shall be held by each Lender in accordance with its Pro Rata
Share. The Borrower shall also pay at such time all interest, fees, costs and
expenses outstanding in connection with such repaid Revolving Loans and amounts
payable pursuant to Section 4.04. All repayments and reborrowings under this
Section 2.01(b) shall be retained or made, as applicable, by Brown Brothers
Harriman & Co. and the applicable Lenders, and shall not be subject to the pro
rata sharing provisions set forth in this Agreement or any of the other Loan
Documents.

2.02 Loan Accounts.

(a) The Loans made by each Lender and the Letters of Credit Issued by each
Issuing Bank shall be evidenced by one or more accounts or records maintained by
Administrative Agent in the ordinary course of business. The accounts or records
maintained by Administrative Agent shall be rebuttable presumptive evidence of
the amount of the Loans made by the Lenders to the Borrower and the Letters of
Credit Issued for the account of the Borrower hereunder, and the interest and
payments thereon. Any failure to so record or any error in so doing shall not,
however, limit or otherwise affect the Obligation of the Borrower hereunder to
pay any amount owing with respect to the Loans or any Letter of Credit.

 

- 39 -



--------------------------------------------------------------------------------

(b) Upon the request of any Lender made through Administrative Agent at any
time, the Loans made by such Lender may be evidenced by one or more Notes. Each
such Lender may endorse on the schedules annexed to its Note(s) or note in its
records the date, amount and maturity of each Loan made by it and the amount of
each payment of principal made by the Borrower with respect thereto. Each such
Lender is irrevocably authorized by the Borrower to so endorse its Note(s) or
note in its records, or both, and each Lender’s record shall be rebuttable
presumptive evidence of the information set forth therein; provided, however,
that the failure of a Lender to make, or an error in making, any such
endorsement or such a notation in its records with respect to any Loan shall not
limit or otherwise affect the Obligations of the Borrower hereunder or under any
such Note to such Lender.

2.03 Procedure for Borrowing.

(a) Each Borrowing of Revolving Loans consisting only of Base Rate Loans shall
be made upon the Borrower’s irrevocable written notice delivered to the
Administrative Agent and ABN AMRO Bank N.V. in the form of a Notice of Borrowing
(Revolving Loan), which notice must be received by Administrative Agent prior to
10:00 a.m. (New York City time) on the Borrowing Date specifying the amount of
the Borrowing. Each Borrowing of Revolving Loans that includes any Eurodollar
Rate Loans shall be made upon the Borrower’s irrevocable written notice
delivered to the Administrative Agent in the form of a Notice of Borrowing
(Revolving Loan) (which notice must be received by Administrative Agent prior to
1:00 p.m. (New York City time) three (3) Business Days prior to the requested
Borrowing Date), specifying the amount of the Borrowing and the duration of the
requested Interest Period and any other information required thereby. Each
Notice of Borrowing (Revolving Loan) shall be by facsimile or other form of
notice which the Administrative Agent may agree in writing to accept from time
to time. Each Revolving Loan that is a (i) Eurodollar Rate Loan must have a
Eurodollar Effective Amount of at least $5,000,000.00 or a whole multiple of
$1,000,000 in excess thereof and (ii) Base Rate Loan must be in a minimum amount
of $1,000,000 or a whole multiple of $500,000 in excess thereof.

(b) Administrative Agent will promptly notify each Lender of its receipt of any
Notice of Borrowing (Revolving Loan) and of the amount of such Lender’s Pro Rata
Share of that Borrowing.

(c) Each Lender shall make the amount of its Pro Rata Share of each Borrowing
available to Administrative Agent for the account of the Borrower at
Administrative Agent’s Payment Office by 3:00 p.m. (New York City time) on the
Borrowing Date requested by the Borrower in funds immediately available to
Administrative Agent. The proceeds of such Loan will be made available to the
Borrower by the Administrative Agent by crediting the operating account of the
Borrower maintained with Bank of America, or such other account of the Borrower
at a bank in the United States as the Borrower may designate, with the aggregate
of the amounts made available by the Administrative Agent.

 

- 40 -



--------------------------------------------------------------------------------

(d) Unless the Required Lenders otherwise agree, during the existence of a
Default or Event of Default, the Borrower may not elect to have a Loan made as a
Eurodollar Rate Loan.

2.03A Conversion and Continuation Elections.

(a) The Borrower may, upon irrevocable written notice to Administrative Agent in
accordance with Section 2.03A(b):

 

  (i) elect, as of any Business Day, in the case of Base Rate Loans, or as of
the last day of the applicable Interest Period, in the case of any Eurodollar
Rate Loan, to convert any such Loans into Loans of any other Type (provided,
however, the Eurodollar Effective Amount of each Eurodollar Rate Loan must be at
least $5,000,000.00 or a whole multiple of $1,000,000 in excess thereof); or

 

  (ii) elect, as of the last day of the applicable Interest Period, to continue
any Revolving Loans having Interest Periods expiring on such day (provided,
however, the Eurodollar Effective Amount of each Eurodollar Rate Loan must be at
least $5,000,000.00 or a whole multiple of $1,000,000 in excess thereof).

(b) The Borrower shall deliver a Notice of Conversion/Continuation to be
received by Administrative Agent not later than 10:00 a.m. (New York City time)
on the Conversion/Continuation Date if the Loans are to be converted into Base
Rate Loans and 1:00 p.m. (New York City time) three (3) Business Day in advance
of the Conversion/Continuation Date, if the Loans are to be converted into or
continued as Eurodollar Rate Loans, specifying:

 

  (i) the proposed Conversion/Continuation Date;

 

  (ii) the aggregate amount of Loans to be converted or continued;

 

  (iii) the Type of Loans resulting from the proposed conversion or
continuation; and

 

  (iv) other than in the case of conversions into Base Rate Loans, the duration
of the requested Interest Period.

(c) If upon the expiration of any Interest Period applicable to Eurodollar Rate
Loans, the Borrower has failed to timely select a new Interest Period to be
applicable to its Eurodollar Rate Loans, or if any Default or Event of Default
then exists, the Borrower shall be deemed to have elected to convert such
Eurodollar Rate Loans into Base Rate Loans effective as of the expiration date
of such Interest Period.

 

- 41 -



--------------------------------------------------------------------------------

(d) The Administrative Agent will promptly notify each Lender of its receipt of
a Notice of Conversion/Continuation, or, if no timely notice is provided by the
Borrower, Administrative Agent will promptly notify each Lender of the details
of any automatic conversion. All conversions and continuations shall be made
ratably according to the respective outstanding principal amounts of the Loans,
with respect to which the notice was given, held by each Lender. The
Administrative Agent will promptly notify, in writing, each Lender of the amount
of such Lender’s Pro Rata Share of that Conversion/Continuation.

(e) Unless the Required Lenders otherwise agree, during the existence of a
Default or Event of Default, the Borrower may not elect to have a Loan converted
into or continued or otherwise bear interest as a Eurodollar Rate Loan.

(f) After giving effect to any Borrowing, conversion or continuation of Loans,
there may not be more than ten (10) Interest Periods in effect.

2.04 Optional Prepayments. (a) The Borrower may, at any time or from time to
time, upon the Borrower’s irrevocable written notice to Administrative Agent
received prior to 12:00 p.m. noon (New York City time) on the date of prepayment
or, in the case of Revolving Loans which are Eurodollar Rate Loans, prior to
12:00 p.m. noon (New York City time) at least three Business Days prior to the
proposed prepayment date, prepay Loans in whole or in part; provided that, in
the event that Eurodollar Rate Loans are prepaid or converted on any day other
than the last day of an Interest Period for such Loans, the Borrower shall also
be required to pay additional amounts as provided in Section 4.04 hereof. Each
such prepayment shall be in a minimum principal amount equal to $1,000,000 or a
whole multiple of $100,000 in excess thereof.

(b) The Administrative Agent will promptly notify (i) each Lender of its receipt
of any prepayment of Revolving Loans and of such Lender’s Pro Rata Share (and
after the occurrence of a Sharing Event, its Adjusted Pro Rata Share) of such
prepayment and (ii) the Swing Line Lender of its receipt of any prepayment of
Swing Line Loans. Prepayments of Loans received from the Borrower shall be
applied first to Swing Line Loans and then to Revolving Loans. Prepayments of
Revolving Loans received from the Borrower shall be allocated among the Lenders
according to each Lender’s Pro Rata Share (and after the occurrence of a Sharing
Event, its Adjusted Pro Rata Share) and the Administrative Agent shall promptly
apply such payments to Revolving Loans in such order that those Loans
outstanding the longest shall be repaid first.

2.05 Mandatory Prepayments of Loans.

(a) If at any time the Aggregate Amount exceeds the Borrowing Base Advance Cap
(including, in the event of a reduction of the Committed Line contemplated in
Section 2.05A), the Borrower shall within one (1) Business Day thereof and
without notice or demand (i) first, repay the Loans in an amount equal to such
excess amount, and (ii) second, Cash Collateralize Letters of Credit to the
extent of the remaining excess amount.

 

- 42 -



--------------------------------------------------------------------------------

(b) At such time that the sum of all Net Cash Proceeds (including, without
limitation, any insurance proceeds) of all Asset Dispositions after the Closing
Date received by the Borrower and the Mexican Sub exceeds $100,000 in any fiscal
year, then any Net Cash Proceeds received above such amount (“Excess Proceeds”)
shall be subject to this Section 2.05(b). The Borrower shall, immediately upon
receipt of such Excess Proceeds, first prepay the Loans and second, only if any
Event of Default shall have occurred and be continuing, Cash Collateralize
Letters of Credit, in an amount equal to such Excess Proceeds. Notwithstanding
the foregoing, Net Cash Proceeds of Asset Disposition shall not be required to
be applied to such prepayment and Cash Collateralization to the extent such Net
Cash Proceeds are used by the Borrower or such Subsidiary within 180 days
following the date of receipt of such Net Cash Proceeds to acquire replacements
for the assets subject to such Asset Disposition to be used in the business of
the Borrower or such Subsidiary. 100% of the amount of such Net Cash Proceeds
not so used during such 180 day period shall be applied toward the prepayment of
the Loans and Cash Collateralization of Letters of Credit on the earlier of
(x) the date 180 days after receipt of such Net Cash Proceeds, or (y) the date
the Borrower shall determine not to acquire replacement assets with such Net
Cash Proceeds. All Net Cash Proceeds of Asset Dispositions received by the
Borrower from time to time which are or may be required to be applied at a later
date to prepayment of the Loans and such Cash Collateralization shall be paid by
the Borrower to the Agent and held as Cash Collateral until such time as such
Net Cash Proceeds are applied to prepay the Loans or applied to such Cash
Collateralization or used to acquire replacement assets as provided above in
this Section 2.05(b), provided, however, that upon the occurrence of and during
the continuance of any Event of Default, such Cash Collateral shall not be used
to acquire replacement assets but shall only be applied to payment of the
Obligations.

(c) If on any date the Effective Amount of L/C Obligations relating to Letters
of Credit exceeds the L/C Cap or the Effective Amount of L/C Obligations
relating to Standby L/Cs exceeds the L/C Cap for Standbys, the Borrower shall
Cash Collateralize on such date the outstanding Letters of Credit or Standby
L/Cs, as applicable, in an amount equal to 105% of the excess above each such
cap. If at any time such excess shall be reduced or eliminated and no Default or
Event of Default shall have occurred and be continuing, such Cash Collateral or
portion thereof which is no longer necessary to comply with the preceding
sentence shall be released to the Borrower. On the Expiration Date, Borrower
shall Cash Collateralize all then outstanding Letters of Credit in the manner
described in and to be applied as set forth in Section 9.03 whether or not
Section 9.03 is otherwise applicable at such time.

(d) Mandatory prepayments of Loans received from the Borrower shall be applied
first to Swing Line Loans and then to Revolving Loans. The Borrower shall be
required in connection with each prepayment to pay additional amounts as
provided in Section 4.04 hereof. Payments allocated to Revolving Loans shall be
allocated among the Lenders according to each Lender’s Pro Rata Share (and after
the occurrence of a Sharing Event, its Adjusted Pro Rata Share) and the
Administrative Agent shall promptly apply such payments to Revolving Loans in
such order such that those Revolving Loans outstanding the longest shall be
repaid first.

2.05A Termination or Reduction of Commitment. The Borrower shall have the right,
upon not less than five Business Days’ notice to the Administrative Agent, to
terminate the Committed Line or, from time to time, to reduce the amount of the
Committed Line; provided, that no such termination or reduction shall be
permitted if, after giving effect thereto and to any prepayments of the Loans
made on the effective date thereof, the Aggregate Amount would exceed the
Committed Line then in effect. Any such reduction shall be pro rata among the
Committed Line Portions, shall be in an amount equal to $5,000,000 or an
integral multiple of $500,000 in excess thereof, and shall reduce permanently
the Committed Line and Committed Line Portions then in effect.

 

- 43 -



--------------------------------------------------------------------------------

2.06 Repayment. The Borrower shall repay the principal amount of each Revolving
Loan to Administrative Agent on behalf of the Lenders, on the Advance Maturity
Date for such Loan. The Borrower unconditionally promises to pay to the
Administrative Agent for the account of the applicable Lender the then unpaid
principal amount of each Loan, each L/C Obligation and all other Obligations
owing to such Lender on the Expiration Date (or such earlier date as set forth
in the preceding sentence or when such other Obligations are payable in
accordance with this Agreement).

2.07 Interest.

(a) Each Revolving Loan (including, without limitation, a Revolving Loan made as
a result of a drawing under a Letter of Credit) shall bear interest on the
outstanding principal amount thereof from the applicable Borrowing Date at a
floating rate per annum equal to the Base Rate plus the Applicable Margin at all
times such Loan is a Base Rate Loan or at the Eurodollar Rate for each Interest
Period plus the Applicable Margin at all times such Loan is an Eurodollar Rate
Loan.

(b) Interest on each Revolving Loan shall be paid in arrears on each Interest
Payment Date, except as provided in Section 2.07(c).

(c) If all or a portion of the principal amount of any Loan or reimbursement
obligation with respect to drawings under Letters of Credit shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise), all
outstanding Loans and such reimbursement obligations (whether or not overdue)
(to the extent legally permitted) shall bear interest at a rate per annum that
is equal to (i)(A) in the case of a Loan, the greater of (x) the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 2.07 and (y) the rate per annum applicable to Base Rate Loans under this
Agreement and (B) in the case of such a reimbursement obligation, the rate per
annum applicable to Base Rate Loans under this Agreement plus (ii) 2% (the
“Default Rate”) from the date of such non-payment until such overdue principal
is paid in full (as well after as before judgment). If all or a portion of any
interest payable on any Loan or any other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue interest or other amount shall bear interest at a rate per annum
equal to (i) the rate per annum applicable to Base Rate Loans under this
Agreement plus (ii) 2% from the date of such non-payment until such overdue
interest or other amount is paid in full (after as well as before judgment).
Interest calculated under this Section 2.07(c) shall be payable upon demand.

(d) Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (i) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (ii) exclude voluntary prepayments and the effects thereof, and
(iii) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations.

 

- 44 -



--------------------------------------------------------------------------------

2.08 Fees.

(a) In addition to certain fees described in Section 3.08, the Borrower shall
pay the Administrative Agent for the account of the Lenders an upfront closing
fee in an amount equal to one half of one percent (0.50%) flat on the Committed
Line Portion as of the Closing Date of each Lender, payable on the Closing Date.

(b) The Borrower shall also pay to the Administrative Agent for the account of
each Lender, a commitment fee for the period from and including the Closing Date
to but not including the Expiration Date, computed at a rate equal to 0.75% per
annum on the average daily amount equal to the Committed Line Portion of such
Lender minus such Lender’s Pro Rata Share of the Aggregate Amount (excluding the
Effective Amount of Swing Line Loans) during the period for which payment is
made, payable quarterly in arrears on the last Business Day of each calendar
quarter (or, if such day is not a Business Day, the next succeeding Business
Day) and the Expiration Date, commencing on the first of such dates to occur
after the Closing Date.

(c) All fees shall be fully earned when paid and shall be nonrefundable.

2.09 Computation of Interest and Fees.

(a) All computations of interest and fees (other than fees due and payable at
closing) shall be made on the basis of a 360-day year and actual days elapsed.
Interest and fees shall accrue during each period during which interest or such
fees are computed from the first day thereof to but excluding the last day
thereof, except as otherwise provided in Section 3.08.

(b) Each determination of an interest rate by Administrative Agent shall be
conclusive and binding on the Borrower and the Lenders (absent manifest error).
The Administrative Agent shall as soon as practicable notify the Borrower and
the Lenders of each determination of the Eurodollar Rate for any Eurodollar Rate
Loans outstanding. Any change in the Base Rate due to a change in any of the
rates referred to in the definition thereof shall be effective as of 12:01 a.m.
(New York City time) on the day such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of the effective date and the amount of each such change in interest
rate.

2.10 Payments by the Borrower.

(a) All payments to be made by the Borrower shall be made without set-off,
recoupment, deduction or counterclaim. Except as otherwise expressly provided
herein, all payments by the Borrower shall be made to Administrative Agent for
the account of the Lenders at Administrative Agent’s Payment Office, and shall
be made in United States Dollars and in immediately available funds, no later
than 3:00 p.m. (New York City time) on the date specified herein. Subject to
Section 2.15, except as otherwise expressly provided herein, Administrative
Agent will promptly distribute to each Lender its Pro Rata Share (or after the
occurrence of a Sharing Event, its Adjusted Pro Rata Share) of such payment in
like funds as received. Any payment received by Administrative Agent later than
3:00 p.m. (New York City time) shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue. If and to the extent the Borrower makes a payment in full to
Administrative Agent no later than 3:00 p.m. (New York City time) on any
Business Day and Administrative Agent does not distribute to each Lender its Pro
Rata Share (or after the occurrence of a Sharing Event, its Adjusted Pro Rata
Share) of such payment in like funds as received on the same Business Day,
Administrative Agent shall pay to each Lender on demand interest on such amount
as should have been distributed to such Lender at the Federal Funds Rate for
each day from the date such payment was received until the date such amount is
distributed.

 

- 45 -



--------------------------------------------------------------------------------

(b) Subject to the provisions set forth in the definition of “Interest Period”,
whenever any payment is due on a day other than a Business Day, such payment
shall be made on the following Business Day, and such extension of time shall in
such case be included in the computation of interest or fees, as the case may
be.

(c) Unless Administrative Agent receives notice from the Borrower prior to the
date on which any payment is due to the Lenders that the Borrower will not make
such payment in full as and when required, Administrative Agent may assume that
the Borrower has made such payment in full to Administrative Agent on such date
in immediately available funds and Administrative Agent may (but shall not be so
required), in reliance upon such assumption, distribute to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower has not made such payment in full to Administrative Agent,
each Lender shall repay to Administrative Agent on demand such amount
distributed to such Lender, together with interest thereon at a rate equal to
the Federal Funds Rate or such higher overnight rate then in effect in
accordance with banking industry rules or standard practices in New York, New
York on interbank compensation, as determined by the Administrative Agent, for
each day in the period from and including the date such amount is distributed to
such Lender until (but not including) the date on which such Lender makes such
amount immediately available to the Administrative Agent.

2.11 Payments by the Lenders to Administrative Agent. (a) Unless the
Administrative Agent shall have been notified in writing by any Lender prior to
a Borrowing that such Lender will not make the amount that would constitute its
Pro Rata Share of such Borrowing available to the Administrative Agent, the
Administrative Agent may assume that such Lender is making such amount available
to the Administrative Agent, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower, a corresponding amount. If and
to the extent any Lender shall not have made such amount available to
Administrative Agent in immediately available funds and Administrative Agent in
such circumstances has made available to the Borrower such amount, that Lender
shall promptly, and in no event later than the Business Day following such
Borrowing Date, make such amount available to Administrative Agent, together
with interest at a rate equal to the daily average Federal Funds Rate or such
higher overnight rate then in effect in accordance with banking industry rules
or standard practices in New York, New York on interbank compensation, as
determined by the Administrative Agent, for the period from and including the
date the Administrative Agent shall have made such amount available to the
Borrower until (but not including) the date on which such Lender makes such
amount immediately available to the Administrative Agent. Such Lender also shall
pay to the Administrative Agent any administrative, processing or similar fees
charged in accordance with banking industry standard practices in New York, New
York, as determined by the Administrative Agent. A notice by Administrative
Agent submitted to any Lender with respect to amounts owing under this
Section 2.11 shall be conclusive, absent manifest error. If such amount plus
such interest is so made available, such payment to Administrative Agent shall
constitute such Lender’s Loan on the date of Borrowing for all purposes of this
Agreement. If such amount is not made available to Administrative Agent on the
Business Day following the Borrowing Date, Administrative Agent will notify the
Borrower of such failure to fund and, upon demand by Administrative Agent, the
Borrower shall on the same day pay such amount to Administrative Agent for
Administrative Agent’s account, together with interest thereon for each day
elapsed since the date of such Borrowing, at a rate per annum equal to the
interest rate applicable at the time to the Loans comprising such Borrowing.

 

- 46 -



--------------------------------------------------------------------------------

(b) The failure by any Lender to make a payment required under this Agreement or
any other Loan Document, whether on account of any Loan, Letter of Credit or
otherwise, shall not affect the obligations of any other Lender under this
Agreement or the other Loan Documents, and no Lender shall be responsible for
the failure of any other Lender to comply with its obligations under this
Agreement or any other Loan Document or be released from its obligations
hereunder or thereunder as a result thereof.

2.12 Sharing of Payments, Etc. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it or its
participation in L/C Obligations any payment or collateral (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its Pro Rata Share (or after the occurrence of a Sharing Event, its
Adjusted Pro Rata Share) such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them or provide the other Lenders with the
benefits of such collateral or the proceeds thereof, as shall be necessary to
cause such purchasing Lender to share the excess payment or collateral with each
of them in accordance with the Pro Rata Shares or, after the occurrence of a
Sharing Event, Adjusted Pro Rata Shares; provided, however, that if all or any
portion of such excess payment or collateral is thereafter recovered from the
purchasing Lender, such purchase or transfer of benefits of collateral, as
applicable, shall to that extent be rescinded and each other Lender shall repay
to the purchasing Lender the purchase price paid therefor or transfer back the
benefits of any such collateral, as the case may be, without interest. The
Borrower agrees that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set-off, but subject to Section 11.09) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section and will in each
case notify the Lenders in writing following any such purchases or repayments.

2.13 Swing Line Loans.

(a) (i) Subject to the terms and conditions hereof, the Swing Line Lender agrees
to make swing line loans in United States Dollars (individually, a “Swing Line
Loan” and collectively, the “Swing Line Loans”) to the Borrower from time to
time from the Closing Date to the date that is one Business Day prior to the
Expiration Date in an aggregate principal amount at any one time outstanding not
to exceed the Swing Line Committed Line; provided that no such Swing Line Loan
shall be made if, after giving effect thereto, the Aggregate Amount would exceed
the Borrowing Base Advance Cap.

 

- 47 -



--------------------------------------------------------------------------------

(ii) From and after the Closing Date until one Business Day prior to the
Expiration Date, Swing Line Loans may be borrowed, repaid and prepaid (in whole
or in part) and re-borrowed, all in accordance with and subject to the terms
hereof.

(b) All Swing Line Loans shall be made as Base Rate Loans and shall bear
interest at a floating rate per annum equal to the Base Rate plus the Applicable
Margin plus 0.50%, which shall be paid to the Administrative Agent for the sole
account of the Swing Line Lender monthly in arrears on the maturity date of such
Swing Line Loan. Notwithstanding anything to the contrary contained in this
Agreement, Swing Line Loans shall not be entitled to be converted into
Eurodollar Rate Loans. The proceeds of each Swing Line Loan shall be made
available by the Swing Line Lender to the Borrower by crediting the operating
account of the Borrower maintained with Bank of America with such proceeds.

(c) Swing Line Loans shall have a maturity of not more than five (5) Business
Days or such earlier date upon which payment is demanded by the Required
Lenders, provided that no Swing Line Loan shall mature later than the Expiration
Date. The Borrower shall pay to the Administrative Agent for the sole account of
the Swing Line Lender the principal amount of each Swing Line Loan on such
maturity date. Swing Line Loans shall not be repaid with proceeds of other Swing
Line Loans.

(d) The Borrower shall give the Swing Line Lender and the Administrative Agent
irrevocable written notice of each Swing Line Loan borrowing (which notice must
be received by the Swing Line Lender and the Administrative Agent prior to 10:00
a.m., New York City time) on the requested borrowing date specifying the amount
of each requested Swing Line Loan.

(e) Swing Line Loans shall be in an amount equal to $500,000 or a whole multiple
in excess thereof. Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify the Swing Line Lender thereof.
Subject to the terms and conditions of this Agreement, the Swing Line Lender
shall make the applicable Swing Line Loan available to the Borrower prior to
4:00 p.m., New York City time, on the borrowing date requested by the Borrower
in immediately available funds.

(f) If the Swing Line Lender shall not have received full repayment in cash of
any Swing Line Loan on or before 11:00 a.m. on the day that is five (5) Business
Days after the making of such Swing Line Loan, the Swing Line Lender may request
on behalf of the Borrower (which hereby irrevocably directs the Swing Line
Lender to act on its behalf), each Lender to make a Revolving Loan in an amount
equal to such Lender’s Pro Rata Share of the outstanding amount of such Swing
Line Loan (a “Refunded Swing Line Loan”). Unless any of the events described in
Section 9.01(f) shall have occurred (in which event the procedures of
Section 2.13(g) below shall apply), each Lender shall make the proceeds of its
Revolving Loan available to the Swing Line Lender for the account of the Swing
Line Lender at the Swing Line Lender’s Lending Office for Base Rate Loans prior
to 11:00 a.m. (New York City time) in funds immediately available on the
Business Day next succeeding the date such request is made. The proceeds of such
Revolving Loans shall be immediately applied to repay the Swing Line Loans.

 

- 48 -



--------------------------------------------------------------------------------

(g) If prior to the making of any Revolving Loan pursuant to Section 2.13(f)
above, one of the events described in Section 9.01(f) shall have occurred, each
Lender shall, on the date such Revolving Loan was to have been made, purchase an
undivided participating interest in the Swing Line Loan in an amount equal to
its Pro Rata Share of such Swing Line Loan. Each Lender shall promptly transfer
to the Swing Line Lender, in immediately available funds, the amount of its
participation and upon receipt thereof by the Swing Line Lender, such other
Lender shall own an undivided participating interest in such Swing Line Loan and
the rights of the Swing Line Lender relating thereto.

(h) Whenever, at any time after the Swing Line Lender has received from any
Lender such Lender’s participating interest in a Swing Line Loan, the Swing Line
Lender receives any payment on account thereof, the Swing Line Lender shall
distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded) in like funds as received; provided, however, that in the event that
such payment received by the Swing Line Lender is required to be returned, such
Lender shall return to the Swing Line Lender any portion thereof previously
distributed by the Swing Line Lender to it in like funds as such payment is
required to be returned by the Swing Line Lender plus its pro rata share of any
interest required to be paid by the Swing Line Lender. If a Lender fails to pay
any such amounts pursuant to the preceding sentence, it shall pay to the Swing
Line Lender interest thereon and fees at the applicable rate and in the amounts
set forth in Section 3.03(c).

(i) Each Lender’s obligation to make Revolving Loans referred to in clause
Section 2.13(f) above and to purchase participating interests pursuant to
Section 2.13(g) above shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation: (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default, an Event of
Default, a Material Adverse Effect or a Guarantor Material Adverse Effect;
(iii) any failure to satisfy any condition precedent set forth in Section 5.02;
(iv) any breach of this Agreement by the Borrower or any Lender; (v) any
reduction or termination of the Committed Line Portions; or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. Notwithstanding anything to the contrary contained in this
Agreement, if the Borrower shall make any repayment of a Swing Line Loan after
11:00 a.m. on the fifth Business Day following the making of such Swing Line
Loan and the Swing Line Lender shall have requested from the Lenders on behalf
of such Borrower Refunded Swing Line Loans in accordance with Section 2.13(f) on
account of such Swing Line Loan, such repayment shall be applied in the
following order: first to any other Swing Line Loans of the Borrower outstanding
at such time and second, to any outstanding Base Rate Loans of the Borrower
(other than any Base Rate Loans made on the same day such repayment is made). If
the amount of such repayment is greater than the outstanding amount of such
Swing Line Loans and Base Rate Loans at the time of such repayment is made
(other than any Base Rate Loans made on the same day such repayment is made), no
Event of Default shall have occurred and be continuing and no payment of any
Obligation under this Agreement is then due, the Administrative Agent shall
promptly remit the excess to the Borrower.

 

- 49 -



--------------------------------------------------------------------------------

(j) If requested by the Swing Line Lender, the Borrower shall execute and
deliver to the Swing Line Lender a promissory note in a principal amount equal
to the Swing Line Committed Line in form and substance acceptable to the Swing
Line Lender.

2.14 INTENTIONALLY OMITTED.

2.15 Defaulting Lenders.

(a) Anything contained herein to the contrary notwithstanding, in the event that
any Lender becomes a Defaulting Lender, then the Swing Line Lender may, in its
sole discretion, require such Defaulting Lender or, in the event such Defaulting
Lender fails to do so, require the Borrower to deposit Cash Collateral with the
Administrative Agent in an aggregate amount equal to such Defaulting Lender’s
participations in any requested or outstanding Swing Line Loans, and each
Defaulting Lender and the Borrower hereby grants a first priority security
interest in such Cash Collateral in favor of the Administrative Agent, for the
sole benefit of the Swing Line Lender. In the event that such Defaulting Lender
fails to deposit Cash Collateral as required hereby and the Borrower is required
to do so, the Borrower may, at any time thereafter, upon five (5) Business Days
prior written notice to such Defaulting Lender, require that such Defaulting
Lender terminate its Committed Line Portion and any obligations hereunder and
under the other Loan Documents and transfer all of its Credit Extensions and
participations therein in accordance with Section 11.07 (subject to the prior
written consent of such Lenders, the Administrative Agent, the Issuing Banks and
the Swing Line Lender) to one or more of the existing Lenders or to one or more
new Lenders, if such assignee Lenders can be found by the Borrower.

(b) Anything contained herein to the contrary notwithstanding, in the event that
any Lender becomes a Defaulting Lender, then each Issuing Bank may, in its sole
discretion, require such Defaulting Lender or, in the event such Defaulting
Lender fails to do so, require the Borrower to deposit Cash Collateral with the
Administrative Agent in an aggregate amount equal to such Defaulting Lender’s
participations in any requested or outstanding Letters of Credit, and each
Defaulting Lender and the Borrower hereby grants, a first priority security
interest in such Cash Collateral in favor of the Administrative Agent, for the
sole benefit of the applicable Issuing Bank. In the event that such Defaulting
Lender fails to deposit Cash Collateral as required hereby and the Borrower is
required to do so, the Borrower may, at any time thereafter, upon five
(5) Business Days prior written notice to such Defaulting Lender, require that
such Defaulting Lender terminate its Committed Line Portion and any obligations
hereunder and under the other Loan Documents and transfer all of its Credit
Extensions and participations therein in accordance with Section 11.07 (subject
to the prior written consent of such Lenders, the Administrative Agent, the
Issuing Banks and the Swing Line Lender) to one or more of the existing Lenders
or to one or more new Lenders, if such assignee Lenders can be found by the
Borrower.

 

- 50 -



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision in this Agreement to the contrary, if at
any time a Lender becomes a Defaulting Lender, the following provisions shall
apply so long as any Lender is a Defaulting Lender:

(i) Fees pursuant to Section 2.08(b) shall cease to accrue on such Defaulting
Lender’s unused Committed Line Portion until such time as such Lender is no
longer a Defaulting Lender, at which time fees pursuant to Section 2.08(b) shall
resume to accrue and be payable in accordance with Section 2.08(b).

(ii) With respect to any obligations of the Defaulting Lender (including,
without limitation, any L/C Obligation, Swing Line Loan, or participation in
Swing Line Loan or L/C Obligation that exists at the time a Lender becomes a
Defaulting Lender or thereafter):

(A) such Defaulting Lender’s obligations, including, without limitation, L/C
Obligations, Swing Line Loans, and participations in L/C Obligations and Swing
Line Loans (the “Defaulting Lender’s Exposure”), shall automatically be
reallocated (without further action of any party) among the Non-Defaulting
Lenders in accordance with their respective Pro Rata Shares (calculated without
regard to any Defaulting Lender’s Pro Rata Share) but only to the extent that
each Non-Defaulting Lenders’ unused Committed Line Portion is greater than zero;

(B) if the reallocation described in paragraph (A) above cannot, or can only
partially, be effected, then the Borrower shall within one (1) Business Day
following notice by the Administrative Agent (1) deliver to the Administrative
Agent Cash Collateral for such Defaulting Lender’s L/C Obligations (after giving
effect to any partial reallocation pursuant to paragraph (A) above) as otherwise
provided in this Agreement for so long as such L/C Obligations are outstanding
and (2) immediately repay each Swing Line Loan for so long as such Swing Line
Loan is outstanding;

(C) if the Borrower shall deliver to the Administrative Agent Cash Collateral
for any portion of such Defaulting Lender’s participations in L/C Obligations
pursuant to Section 2.15(b) then the Borrower shall not be required to pay any
fees for the benefit of such Defaulting Lender pursuant to Section 3.08(a) of
this Agreement with respect to the portion of such Defaulting Lender’s Pro Rata
Share of outstanding Letters of Credit equal to such Cash Collateral during the
period such Cash Collateral is held by the Administrative Agent;

(D) to the extent the Defaulting Lender’s Exposure is reallocated to the
Non-Defaulting Lenders pursuant to clause (A) above, the fees payable to the
Lenders pursuant to Sections 2.08(a) and 3.08(a) and (b) shall be adjusted in
accordance with such Non-Defaulting Lenders’ Committed Line Portions
(disregarding the Committed Line Portions of any Defaulting Lender);

(E) if any Defaulting Lender’s Exposure is not Cash Collateralized, reallocated
or prepaid pursuant to this Section 2.15, then, without prejudice to any rights
or remedies of any Issuing Lender, the Swing Line Lender or any Lender
hereunder, all fees payable to the Lenders pursuant to Sections 2.08(a) and
3.08(a) and (b) with respect to such Defaulting Lender’s Exposure that is not
Cash Collateralized, reallocated or prepaid shall be payable to the Issuing
Lenders or the Swing Line Lender, as applicable, until such Defaulting Lender’s
Exposure is fully Cash Collateralized as set forth in this Section 2.15,
reallocated and/or prepaid;

 

- 51 -



--------------------------------------------------------------------------------

(F) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise) shall, in lieu of being distributed
to such Defaulting Lender, be retained by the Administrative Agent in a
segregated account and subject to any applicable Requirements of Law, and be
applied:

(1) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder,

(2) second, to the payment pro rata of any amounts owing by such Defaulting
Lender to the Issuing Lenders and/or the Swing Line Lender hereunder,

(3) third, to the payment pro rata to (x) the funding of Cash Collateralization,
as set forth in this Section 2.15, of any participating interest in any Letter
of Credit in respect of which such Defaulting Lender has failed to fund Cash
Collateral for its portion thereof as required by this Agreement, pro rata among
such Letters of Credit, as determined by the Administrative Agent or the Issuing
Lenders, and (y) the repayment of any uncovered portion of any outstanding Swing
Line Loans,

(4) fourth, if so determined by the Administrative Agent, the Issuing Lenders or
the Swing Line Lender held in such account as Cash Collateral for future funding
obligations of any Defaulting Lender under this Agreement,

(5) fifth, to the payment of any amounts owing to the Non-Defaulting Lenders as
a result of any judgment of a court of competent jurisdiction obtained by any
Non-Defaulting Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement,

(6) sixth, so long as no Default or Event of Default shall have occurred and be
continuing, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement and

(7) seventh, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;

provided, however, that if such payment is (x) a payment of the principal amount
of any Loans or unreimbursed amount with respect to drawings under Letters of
Credit which a Defaulting Lender has not funded in accordance with its
participation obligations hereunder and (y) made at a time when the conditions
set forth in Section 5.02 are satisfied, such payment shall be applied solely to
prepay the Loans of, and unreimbursed amounts with respect to drawings under
Letters of Credit owed to, all Non-Defaulting Lenders pro rata prior to being
applied to the prepayment of any Loans, or unreimbursed amounts with respect to
such drawings owed to, any Defaulting Lender;

 

- 52 -



--------------------------------------------------------------------------------

(d) Each Defaulting Lender shall indemnify the Borrower, the Administrative
Agent, the Issuing Lenders, the Swing Line Lender and each Non-Defaulting Lender
from and against any and all loss, damage or expenses, including but not limited
to reasonable attorneys’ fees and, in the case of the Administrative Agent, the
Issuing Lenders, the Swing Line Lender or any Non-Defaulting Lender, funds (if
any) advanced by the Administrative Agent, the Issuing Lenders, the Swing Line
Lender or by any Non-Defaulting Lender, on account of such Defaulting Lender’s
failure to timely fund its applicable Committed Line Portion of a Loan or to
otherwise perform its obligations under the Loan Documents.

(e) So long as any Lender is a Defaulting Lender, (i) no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied in its sole discretion that the related exposure will be 100% covered
by the Committed Line Portions of the Non-Defaulting Lenders and/or Cash
Collateral will be provided by the Borrower in accordance with Section 2.15(b),
and participating interests in any such newly issued or increased Letter of
Credit shall be allocated among Non-Defaulting Lenders in a manner consistent
with Section 3.03 (and Defaulting Lenders shall not participate therein) and
(ii) the Swing Line Lender shall not be required to advance any Swing Line Loan,
unless it is satisfied that the related exposure will be 100% covered by the
Committed Line Portions of the non-Defaulting Lenders.

(f) In the event that the Administrative Agent, the Borrower, each Issuing Bank
and the Swing Line Lender agree that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the L/C
Obligations, Swing Line Loans, participations in Swing Line Loans, or
participations in L/C Obligations of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Committed Line Portion and on such date such
Lender shall purchase at par such of the Loans, Committed Line Portion and/or
L/C Obligations or participations therein of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Pro Rata Share thereof.

(g) At any time during a Default Period, the Borrower may, upon three
(3) Business Days prior notice to the applicable Defaulting Lender (so long as
such Default Period remains in effect at the end of such notice period), require
such Defaulting Lender to assign all right, title and interest that it may have
in, and its participations in, all Loans, Letters of Credit and any other
Obligations of the Borrower under this Agreement and the Loan Documents to
another Lender (if another Lender will consent to purchase such right, title and
interest and participations) or an Eligible Assignee in accordance with and
subject to the terms of Section 11.07 of this Agreement, if such Eligible
Assignee can be found by the Borrower, for a purchase price equal to 100% of the
principal amount and Face Amount of such Obligations plus the amount of any
interest and fees accrued and owing to such Defaulting Lender as of the date of
such assignment plus any amount payable under Section 4.04.

 

- 53 -



--------------------------------------------------------------------------------

ARTICLE III

THE LETTERS OF CREDIT

3.01 Letters of Credit.

(a) Subject to the limitations set forth in Section 3.01(b) below and on the
terms and conditions set forth herein, (i) each Issuing Bank agrees, from time
to time on any Business Day during the period from the Closing Date to the date
that is one Business Day prior to the Expiration Date, to Issue Letters of
Credit for the account of the Borrower; and (ii) each of the Lenders will be
deemed to have approved such Issuance, including, without limitation, any
amendment or renewal, and shall participate in Letters of Credit Issued for the
account of the Borrower. The applicable Issuing Bank shall promptly notify the
Administrative Agent as to the Issuance of such Letter of Credit. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower’s ability to request that the Issuing Banks Issue Letters of Credit
shall be fully revolving, and, accordingly, the Borrower may, during the
foregoing period, request that the Issuing Banks Issue Letters of Credit or
replace Letters of Credit which have expired or which have been drawn upon and
reimbursed.

(b) No Issuing Bank shall Issue any Letter of Credit if:

 

  (i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from Issuing
such Letter of Credit, or any Requirement of Law applicable to such Issuing Bank
or any request or directive (whether or not having the force of Law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance or provision of
such Type of Letters of Credit generally or such Letter of Credit in particular
or shall impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Bank in good faith
deems material to it;

 

  (ii) such Issuing Bank has received written notice from any Lender,
Administrative Agent or the Borrower, on or prior to the Business Day prior to
the requested date of Issuance of such Letter of Credit, that one or more of the
applicable conditions contained in Article V is not then satisfied;

 

  (iii) (x) the expiry date of such Letter of Credit would occur after the
earlier of (a) the expiry date set forth herein for a Letter of Credit of such
Type, (b) except in respect of Specified Letters of Credit, the Expiration Date,
or (c) in respect of Specified Letters of Credit, the date which is 120 days
after the Expiration Date, or (y) the amount of such Letter of Credit would
cause the outstanding L/C Obligations to exceed the L/C Cap or the outstanding
L/C Obligations with respect to Standby L/Cs to exceed the L/C Cap for Standbys;

 

- 54 -



--------------------------------------------------------------------------------

  (iv) such requested Letter of Credit is not in form and substance acceptable
to such Issuing Bank, or the Issuance and/or provision of such requested Letter
of Credit shall violate any applicable policies of such Issuing Bank;

 

  (v) such Letter of Credit is for the purpose of supporting the Issuance of any
letter of credit by any other Person;

 

  (vi) such Letter of Credit is denominated in a currency other than United
States Dollars;

 

  (vii) (x) the amount of such requested Letter of Credit, plus the Aggregate
Amount (before giving effect to such requested Letter of Credit) exceeds the
Borrowing Base Advance Cap or (y) any Lender’s Pro Rata Share of such requested
Letter of Credit, plus such Lender’s outstanding Loans and its Pro Rata Share of
all L/C Obligations and Swing Line Loans outstanding, shall exceed such Lender’s
Committed Line Portion; or

 

  (viii) such Letter of Credit does not state a maximum liability thereunder.

3.02 Issuance, Amendment and Renewal of Letters of Credit

(a) Each Letter of Credit which is Issued hereunder shall be Issued upon the
irrevocable written request of the Borrower pursuant to a Notice of Borrowing
(Letters of Credit) substantially in the applicable form attached hereto as
Exhibit B-1 (together with such other certificates, documents and other papers
and information as the applicable Issuing Bank may request) received by the
applicable Issuing Bank and the Administrative Agent by no later than 3:00 p.m.
(New York City time) on the Business Day preceding the proposed date of
Issuance. Each such Notice of Borrowing (Letters of Credit) shall be delivered
by facsimile or other form of notice which such Issuing Bank may agree in
writing to accept from time to time, and, if required by the Issuing Bank, shall
be accompanied by its form of L/C Application, and shall specify in form and
detail satisfactory to the applicable Issuing Bank and Administrative Agent:
(i) the proposed date of Issuance of the Letter of Credit (which shall be a
Business Day); (ii) the Face Amount of the Letter of Credit; (iii) the expiry
date of the Letter of Credit; (iv) the name and address of the beneficiary
thereof; (v) the documents to be presented by the beneficiary of the Letter of
Credit in case of any drawing or demand for payment thereunder; (vi) the full
text of any certificate to be presented by the beneficiary in case of any
drawing thereunder; (vii) whether the Letter of Credit is a Standby L/C or a
Documentary L/C; (viii) the delivery instructions for the Letter of Credit;
(ix) the purpose of the Letter of Credit and (x) such other matters as the
applicable Issuing Bank may require. The applicable Issuing Bank shall promptly
notify the Administrative Agent and each other Lender by telecopier or
electronic mail upon receipt of such Notice of Borrowing (Letter of Credit).

 

- 55 -



--------------------------------------------------------------------------------

(b) From time to time while a Letter of Credit is outstanding and prior to the
Expiration Date, subject to the terms and conditions set forth herein with
respect to Issuance of Letters of Credit, the applicable Issuing Bank will, upon
the written request of the Borrower pursuant to a Notice of Borrowing (Letters
of Credit) received by the applicable Issuing Bank and the Administrative Agent
prior to 3:00 p.m. (New York City time) on the Business Day preceding the
proposed date of amendment or extension, amend or extend any Letter of Credit
issued by it. Each such Notice of Borrowing (Letters of Credit) shall be
delivered by facsimile or other form of notice which such Issuing Bank may agree
in writing to accept from time to time and, if required by the Issuing Bank,
shall be accompanied by its L/C Application (together with such other
certificates, documents and other papers and information as the applicable
Issuing Bank may request) and shall specify in form and detail satisfactory to
the applicable Issuing Bank and Administrative Agent: (i) the Letter of Credit
to be amended or extended; (ii) the proposed date of amendment or extension of
the Letter of Credit (which shall be a Business Day); (iii) the nature of the
proposed amendment or period of extension; (iv) the delivery instructions or
other action for such amendment or extension; and (v) such other matters as the
applicable Issuing Bank may require.

(c) (i) Upon receipt of a Notice of Borrowing (Letters of Credit) by an Issuing
Bank, such Issuing Bank will confirm with the Administrative Agent (by telephone
and in writing) that the Administrative Agent has received a copy of such Notice
of Borrowing (Letter of Credit) and, if not, such Issuing Bank will provide the
Administrative Agent with a copy thereof. Subject to receipt by such Issuing
Bank of confirmation from the Administrative Agent that the requested Letter of
Credit, amendment or extension is permitted hereunder for Issuance, such Issuing
Bank shall, on the requested date, issue a Letter of Credit for the account of
the Borrower, enter into the applicable amendment, or effect the applicable
extension, as the case may be, in each case in accordance with such Issuing
Bank’s usual and customary business practices and subject to the other terms and
conditions hereof.

(ii) Upon the issuance of any Letter of Credit or any amendment to an
outstanding Letter of Credit, the Administrative Agent and the applicable
Lenders shall be entitled to assume that the requests and certificates,
documents and other papers and information requested by the Issuing Bank in
connection therewith were completed and delivered to the satisfaction of the
Issuing Bank.

(d) If any Issuing Bank shall issue, extend or amend any Letter of Credit
without obtaining prior consent of the Administrative Agent (as provided in
Section 3.02 (c) above), such Letter of Credit (i) shall for all purposes be
deemed to have been issued by such Issuing Bank solely for its own account and
risk and (ii) shall not be considered a Letter of Credit outstanding under this
Agreement, and no Lender shall be deemed to have any participation therein,
effective as of the date of such issuance, amendment or extension, as the case
may be, unless the Required Lenders expressly consent thereto; provided,
however, that to be considered a Letter of Credit outstanding under this
Agreement, the consent of all Lenders shall be required to the extent that any
such issuance, amendment, or extension is not then permitted hereunder by reason
of the provisions of Sections 3.01(b)(iii) or 3.01(b)(vii).

 

- 56 -



--------------------------------------------------------------------------------

(e) No Letter of Credit shall be Issued which provides for automatic renewals.

(f) The applicable Issuing Bank will also deliver to Administrative Agent a true
and complete copy of each Letter of Credit or amendment to or extension of a
Letter of Credit Issued by it, in each case, within one (1) Business Day of such
Issuance.

(g) Notwithstanding anything herein to the contrary, no Issuing Bank shall be
obligated to issue any Letter of Credit if, after giving effect to the issuance
of such Letter of Credit, the aggregate outstanding L/C Obligations attributable
to Letters of Credit issued by such Issuing Bank exceeds such Issuing Bank’s
Issuance Cap.

(h) The amount of the L/C Obligations in respect of any Letter of Credit
providing for a tolerance shall be determined by using the Face Amount of such
Letter of Credit.

(i) Any Notice of Borrowing (Letters of Credit) received by the applicable
Issuing Bank and the Administrative Agent after 3:00 pm (New York City time) on
a Business Day shall be deemed received on the next succeeding Business Day and
the requested Issuance shall be adjusted accordingly. Upon the effectiveness of
any Letter of Credit or any amendment to or extension of an outstanding Letter
of Credit, the Administrative Agent and the Lenders shall be entitled to assume
that the applications and certificates, documents and other papers and
information requested by the applicable Issuing Bank in connection therewith
were completed and delivered to the satisfaction of such Issuing Bank.

(j) This Agreement shall control in the event of any conflict with any
L/C-Related Document (other than any Letter of Credit).

3.03 Risk Participations, Drawings and Reimbursements.

(a) Immediately upon the Issuance of each Letter of Credit Issued by the
applicable Issuing Bank, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from, and hereby accepts and purchases
from, such Issuing Bank and the Issuing Bank hereby grants to each Lender, on
the terms and conditions hereinafter stated, for such Lender’s own account and
risk, an undivided participation interest in such Issuing Bank’s obligations and
rights under each Letter of Credit Issued by it and the amounts paid by such
Issuing Bank thereunder or in connection therewith equal to such Lender’s Pro
Rata Share.

(b) In the event of any request for a drawing under a Letter of Credit Issued by
any Issuing Bank by the beneficiary or transferee thereof, such Issuing Bank
will promptly notify the Borrower. Any notice given by an Issuing Bank or
Administrative Agent pursuant to this Section 3.03(b) may be oral if immediately
confirmed in writing (including by facsimile); provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice. The Borrower shall reimburse the applicable Issuing Bank prior to
5:00 p.m. (New York City time), on each date that any amount is paid by such
Issuing Bank under any Letter of Credit (each such date, an “Honor Date”), in an
amount equal to the amount so paid by such Issuing Bank plus any taxes and any
reasonable fees, charges or other costs or expenses incurred by such Issuing
Bank. In the event the Borrower fails to reimburse the applicable Issuing Bank
for the full amount of any drawing under any Letter of Credit, by 5:00 p.m. (New
York City time) on the Honor Date, such Issuing Bank will promptly notify
Administrative Agent and Administrative Agent will promptly notify each Lender
thereof, and Borrower shall be deemed to have requested that Revolving Loans
that are Base Rate Loans be made by the Lenders to be disbursed to such Issuing
Bank not later than one (1) Business Day after the Honor Date under such Letter
of Credit.

 

- 57 -



--------------------------------------------------------------------------------

(c) Each Lender shall upon any notice pursuant to Section 3.03(b) make available
to Administrative Agent for the account of the applicable Issuing Bank an amount
in United States Dollars and in immediately available funds equal to its
applicable Pro Rata Share of the amount of the drawing, whereupon the Lenders
shall (subject to Section 3.03(d)) each be deemed to have made a Revolving Loan
that is a Base Rate Loan to the Borrower in that amount on the Honor Date. If
any Lender so notified fails to make available to Administrative Agent for the
account of the applicable Issuing Bank the amount of such Lender’s Pro Rata
Share of the amount of the drawing, by no later than 3:00 p.m. (New York City
time) on the Honor Date, then such Lender shall also pay promptly to the Issuing
Bank the product of (i) such amount times (ii) the daily average Federal Funds
Rate as quoted by such Issuing Bank or such higher overnight rate then in effect
in accordance with banking industry rules or standard practices in New York, New
York on interbank compensation, as determined by the Administrative Agent,
during the period referred to in the following clause (iii), times (iii) a
fraction the numerator of which is the number of days that elapse during the
period from and including the Honor Date to the date of such payment by such
Lender to such Issuing Bank, and the denominator of which is 360, plus any
administrative, processing or similar fees charged in accordance with banking
industry standard practices in New York, New York, as determined by the
Administrative Agent. If any such amount required to be paid by any Lender
pursuant to this Section 3.03(c) is not in fact made available to the applicable
Issuing Bank by such Lender within two (2) Business Days after the
Administrative Agent’s notice to the Lenders under Section 3.03(b), the rate
referred to in clause (ii) of the preceding sentence shall immediately increase
by two percent (2%). A certificate of the applicable Issuing Bank submitted to
any Lender with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error. Administrative Agent will promptly
give notice of the occurrence of the Honor Date, but failure of Administrative
Agent to give any such notice on the Honor Date or in sufficient time to enable
any Lender to effect such payment on such date shall not relieve such Lender
from its obligations under this Section 3.03.

(d) With respect to any unreimbursed drawing that is not converted into
Revolving Loans in whole or in part for any reason (including an event of the
type described in Sections 9.01(f) in respect of the Borrower), the Borrower
shall be deemed to have incurred from the applicable Issuing Bank an L/C
Borrowing in United States Dollars, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at a rate per annum
equal to the Default Rate, and each Lender’s payment to the applicable Issuing
Bank pursuant to Section 3.03(c) shall be deemed payment in respect of its
participation in such L/C Borrowing.

 

- 58 -



--------------------------------------------------------------------------------

(e) Each Lender’s obligation in accordance with this Agreement to acquire and
fund participations pursuant to this Section 3.03 and to make the Revolving
Loans, as contemplated by this Section 3.03, as a result of a drawing under a
Letter of Credit, shall be absolute and unconditional and without recourse to
the relevant Issuing Bank and shall not be affected by any circumstance,
including (i) any set-off, counterclaim, deduction, recoupment, defense or other
right which such Lender may have against the applicable Issuing Bank, the
Borrower or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default, an Event of Default, a Material Adverse Effect or a
Guarantor Material Adverse Effect; (iii) any failure to satisfy any condition
precedent set forth in Section 5.02; (iv) any breach of this Agreement by the
Borrower or any Lender; (v) any amendment or extension of any Letter of Credit
permitted hereunder; (vi) any reduction or termination of the Committed Line
Portions; or (vii) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

3.04 Repayment of Participations

(a) Upon (and only upon) receipt by Administrative Agent for the account of any
Issuing Bank of immediately available funds from the Borrower (i) in
reimbursement of any payment made by such Issuing Bank under a Letter of Credit
with respect to which any Lender has paid Administrative Agent for the account
of such Issuing Bank for such Lender’s participation in the Letter of Credit
pursuant to Section 3.03 or (ii) in payment of interest thereon, Administrative
Agent will pay to each Lender, in the same funds as those received by
Administrative Agent for the account of such Issuing Bank, the amount of such
Lender’s Pro Rata Share (or if a Sharing Event shall have occurred, its Adjusted
Pro Rata Share) of such funds, and such Issuing Bank shall receive the amount of
the Pro Rata Share (or if a Sharing Event shall have occurred, its Adjusted Pro
Rata Share) of such funds of any Lender that did not so pay Administrative Agent
for the account of such Issuing Bank.

(b) If Administrative Agent or any Issuing Bank is required at any time to
return to the Borrower, or to a trustee, receiver, liquidator, custodian, or any
official in any Insolvency Proceeding, any portion of the payments made by the
Borrower to Administrative Agent for the account of such Issuing Bank pursuant
to Section 3.04(a) in reimbursement of a payment made under a Letter of Credit
or interest or fee thereon, each Lender shall, on demand of such Issuing Bank,
forthwith return to Administrative Agent or such Issuing Bank the amount of its
Pro Rata Share (or Adjusted Pro Rata Share, as applicable) of any amounts so
returned by Administrative Agent or such Issuing Bank plus its share of interest
thereon required to be paid by the Administrative Agent or the Issuing Bank. If
a Lender fails to pay any such amounts pursuant to the preceding sentence, it
shall pay to the Administrative Agent or the Issuing Bank interest thereon and
fees at the rate and in the amounts set forth in Section 3.03(c).

3.05 Role of the Issuing Banks

(a) Each of the Issuing Banks and the Borrower agrees that, in paying any
drawing under a Letter of Credit Issued by such Issuing Bank, such Issuing Bank
shall not have any responsibility to obtain any document (other than any sight
draft or certificates expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.

 

- 59 -



--------------------------------------------------------------------------------

(b) No Administrative Agent-Related Person nor any of the respective
correspondents, Nominated Persons, participants, assignees, officers, directors,
employees, agents or attorneys-in-fact of any Issuing Bank shall be liable to
any Lender for: (i) any action taken or omitted in connection herewith at the
request or with the approval or deemed approval of the Required Lenders;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any L/C-Related Document.

(c) The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. No
Administrative Agent-Related Person, nor any of the respective correspondents,
participants, assignees, officers, directors, employees, agents or
attorneys-in-fact of any Issuing Bank shall be liable or responsible for any of
the matters described in Section 3.06, except as expressly provided in
Section 3.06.

3.06 Obligations Absolute

(a) The Obligations of the Borrower under this Agreement and any L/C-Related
Document to reimburse the applicable Issuing Bank for a drawing under a Letter
of Credit, and to repay any L/C Borrowing and any drawing under a Letter of
Credit converted into Revolving Loans, shall be unconditional and irrevocable,
irrespective of the existence of any claim, counterclaim, set-off, defense,
recoupment or other right that the Borrower may have at any time against any
beneficiary or any transferee of any Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable
Issuing Bank or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by the L/C-Related Documents or any
unrelated transaction or any lack of validity or enforceability of this
Agreement or any L/C-Related Document, and shall be paid strictly in accordance
with the terms of this Agreement and each such other L/C-Related Document under
all circumstances.

 

- 60 -



--------------------------------------------------------------------------------

(b) The Borrower also agrees with the Lenders that neither the applicable
Issuing Bank nor its Nominated Persons shall be responsible for, and the
Borrower’s reimbursement obligations under Section 3.03(b) shall not be affected
or reduced by, among other things, (i) acts or omissions of any other Person,
including, without limitation, any beneficiary or transferee of any Letter of
Credit; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or rights or
benefits thereof or proceeds thereunder in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the form, accuracy,
falsification, legal effect, validity, sufficiency, or genuineness of documents
or drafts, even if such documents or drafts should in fact prove to be in any or
all respects in improper form, inaccurate, false, invalid, insufficient,
fraudulent or forged; (iv) failure of any draft to bear any reference or
adequate reference to any Letter of Credit, or failure of documents to accompany
any draft, or failure of any Person to note the amount of any draft on the
reverse of any Letter of Credit or to surrender or take up any Letter of Credit
or to send forward documents apart from drafts as required by the terms of any
Letter of Credit; each of which provisions, if contained in any Letter of Credit
itself, it is agreed may be waived by such Issuing Bank; (v) compliance with any
laws, customs and regulations which may be effective in countries of issuance,
presentation under, negotiation and/or payment of any Letter of Credit or any
ruling of any court or governmental authority or agency, or any control or
restriction rightfully or wrongfully exercised by any government or group
asserting or exercising governmental or paramount powers; (vi) the acceptance by
such Issuing Bank as complying with the applicable Letter of Credit of any draft
or document drawn, issued or presented under such Letter of Credit which is
issued or purportedly issued by an agent, executor, trustee in bankruptcy,
receiver or other representative of the party identified in such Letter of
Credit as the party permitted to draw, issue or present such draft or document;
(vii) any error, neglect, insolvency, failure of business or default of any of
such Issuing Bank’s Nominated Persons; (viii) any delay, omission, interruption,
loss in transit, or mutilation or other errors arising in (A) transmission,
dispatch or delivery of any document or draft or proceeds thereof or
(B) transmission, dispatch or delivery of any messages by mail, cable,
telegraph, wireless or otherwise, whether or not they be in code; (ix) the
description, weight, existence, character, quality, quantity, condition,
packing, value or delivery of the property, services or performance purporting
to be represented by documents or errors in translation or errors in
interpretation of technical terms; (x) any difference in character, quality,
quantity, condition or value of the property from that expressed in documents;
(xi) the time, place, manner or order in which shipment is made; (xii) any
partial or incomplete shipment or failure or omission to ship any or all of the
property referred to in any Letter of Credit; (xiii) the character, adequacy,
validity or genuineness of any insurance; (xiv) the solvency or responsibility
of any insurer, or the acts or omissions, performance or standing of any
insurer, or any other risk connected with insurance; (xv) any deviation from
instructions, delay, default or fraud by the shipper or anyone else in
connection with the property or the shipping thereof; (xvi) the solvency,
responsibility, performance or standing of, or the acts or omissions of, any
consignor, carrier, forwarder or consignee of any goods or any other Person;
(xvii) any delay in arrival or failure to arrive of either the property or any
of the documents relating thereto; (xviii) any delay in giving or failure to
give notice of arrival or any other notice; (xix) any claim, breach of contract
or dispute between the beneficiary, shippers or vendors and the Borrower;
(xx) any waiver of any requirement in a Letter of Credit that exists for such
Issuing Bank’s protection and not the protection of the Borrower or any waiver
which does not in fact materially prejudice the Borrower; (xxi) any payment made
in respect of a draft or document presented after the date specified as the
expiration date of, or the date by which documents must be received under, such
Letter of Credit if payment after such date is authorized by the Uniform
Commercial Code, the UCP or the ISP, as applicable; or (xxii) without limiting
the foregoing, any consequences arising (A) from the interruption of such
Issuing Bank’s business, Acts of God, riots, civil commotions, insurrections,
war, acts of terrorism, strikes, lockouts, or other causes beyond such Issuing
Bank’s control, (B) from any act or omission by such Issuing Bank or any of its
Nominated Persons, Affiliates or agents or any bank whose services are utilized
for the purpose of giving effect to the Borrower’s instructions, in each case if
not done or omitted with such Issuing Bank’s gross negligence or willful
misconduct, or (C) from the failure of another bank to carry out instructions
transmitted by such Issuing Bank, whether such other bank was selected by the
Borrower, such Issuing Bank or any other Person; and none of the above shall
affect, impair or prevent the vesting of any of such Issuing Bank’s rights or
powers hereunder. If any Letter of Credit provides that payments are to be made
by the applicable Issuing Bank’s Nominated Person, neither such Issuing Bank nor
such Nominated Person shall be responsible for the failure of any of the
documents specified in such Letter of Credit to come into such Issuing Bank’s
possession or for any delay in connection therewith, and the Borrower’s
obligations under this Agreement shall not be affected by such failure or delay
in the receipt by such Issuing Bank of any such documents.

 

- 61 -



--------------------------------------------------------------------------------

(c) In addition to the exculpatory provisions contained in the UCP, the ISP
and/or the Uniform Commercial Code, as applicable, the applicable Issuing Bank
and such Issuing Bank’s Nominated Persons shall not be responsible for, and the
Borrower’s obligation to reimburse such Issuing Bank shall not be affected or
reduced by, any action or inaction required or permitted under the Uniform
Commercial Code, the UCP or the ISP, in each case as applicable.

(d) In furtherance and extension and not in limitation of the rights and
benefits of the Administrative Agent-Related Persons, each Issuing Bank, the
Lenders and Nominated Persons under the provisions set forth in this
Section 3.06, the Borrower agrees that:

(i) any action taken by the applicable Issuing Bank or by any Nominated Person
or any inaction or omission by such Issuing Bank or any Nominated Person under
or in connection with any Letter of Credit or the relative drafts or documents,
if not taken or omitted with gross negligence or willful misconduct, shall be
binding on the Borrower and shall not put such Issuing Bank or such Issuing
Bank’s Nominated Person under any resulting liability to the Borrower and shall
not limit or reduce the Borrower’s reimbursement obligations under
Section 3.03(b); and

(ii) the applicable Issuing Bank shall not be excused from liability to the
Borrower to the extent, but only to the extent, of any direct damages (as
opposed to special, indirect, punitive, consequential or exemplary, damages or
claims, which are hereby waived by the Borrower), suffered by the Borrower which
the Borrower proved were caused by such Issuing Bank’s gross negligence or
willful misconduct when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof, provided that (i) such
Issuing Bank may accept documents that appear on their face to be in order and
substantially comply with the terms of the Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary and without any responsibility to make any inquiry
as to the validity or accuracy thereof or any other inquiry, and may make
payment upon presentation of documents that appear on their face to be in
substantial compliance with the terms of such Letter of Credit, (ii) such
Issuing Bank shall have the right, in its sole discretion, to decline to accept
documents and to make such payment if such documents are not in strict
compliance with the terms of such Letter of Credit and (iii) this sentence shall
establish the standard of care to be exercised by such Issuing Bank when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof (and the Borrower hereby waives, to the
extent permitted by applicable law, any standard of care inconsistent with the
foregoing).

3.07 Cash Collateral Pledge

(a) Upon the request of Administrative Agent, if, other than in respect of
Specified Letters of Credit (which are subject to Section 3.07(b) below), as of
the date 15 Business Days prior to the Expiration Date, any Letters of Credit
are partially or wholly undrawn and have expiry dates after the Expiration Date,
the Borrower shall immediately Cash Collateralize the L/C Obligations in an
amount equal to 105% of such L/C Obligations in the manner described in and to
be applied as set forth in Section 9.03, whether or not Section 9.03 is
otherwise applicable at such time.

 

- 62 -



--------------------------------------------------------------------------------

(b) On the date that is fifteen (15) days prior to the Expiration Date, the
Borrower shall immediately deposit in an account maintained by the
Administrative Agent (which shall be under the full dominion and control of the
Administrative Agent), as directed by the Administrative Agent, cash in an
amount equal to 105% of the L/C Obligations in respect of all Specified Letters
of Credit, as collateral for the Obligations. Notwithstanding anything to the
contrary contained herein or in any other Loan Document (including, without
limitation, the Intercreditor Agreement), cash collateral deposited with the
Administrative Agent pursuant to this Section 3.07(b), (i) shall not be Eligible
Cash and Marketable Securities Collateral and (ii) shall, upon a drawing under
any Specified Letter of Credit or upon the occurrence and during the continuance
of an Event of Default, be applied to (or, if applicable, shall continue to be
held as cash collateral for) the L/C Obligations in respect of Specified Letters
of Credit and, if after such application any such cash collateral shall remain,
be applied in accordance with Section 9.05(b). The Borrower hereby grants to the
Administrative Agent, for the benefit of the Lenders, Administrative Agent, and
the Swap Banks, a security interest in such Cash Collateral to secure all
Obligations of the Borrower under this Agreement, the other Loan Documents and
the Swap Contracts.

(c) Upon the occurrence of the circumstances described in Section 2.05 requiring
the Borrower to Cash Collateralize Letters of Credit, then, the Borrower shall
immediately Cash Collateralize the L/C Obligations pursuant to Section 2.05 in
the manner described in and to be applied as set forth in Section 9.03, whether
or not Section 9.03 is otherwise applicable at such time.

3.08 Letter of Credit Fees

(a) The Borrower shall pay to the Administrative Agent for the benefit of each
of the Lenders purchasing a participation interest therein pursuant to
Section 3.03(a) in accordance with their Pro Rata Shares, a letter of credit
commission (the “L/C Commission”) in an amount equal to (i) a fee calculated at
rate per annum equal to 2.75% multiplied by the average daily Face Amount of
each outstanding Standby L/C during the period from and including the date of
Issuance through and including the date of drawing of the entire amount or the
expiry date or termination thereof payable monthly in arrears on the last day of
each month and (ii) 0.25% flat per quarter or part thereof on the Face Amount of
each Documentary L/C payable in advance upon the Issuance thereof, subject to a
minimum Issuance fee of $750 with respect to each Letter of Credit.

(b) The Borrower shall pay to the Administrative Agent from time to time for the
benefit of each of the Lenders in accordance with their Pro Rata Shares, a fee
in the amount of 0.10% flat on the amount of each drawing under each Letter of
Credit, subject to a minimum fee of $350 with respect to each such draw, payable
upon each drawing.

 

- 63 -



--------------------------------------------------------------------------------

(c) The Borrower shall pay to the applicable Issuing Bank from time to time for
the amendment of any Letter of Credit for the sole account of such Issuing Bank,
a fee in the amount of $250, payable on the date of each amendment.

(d) The Borrower shall pay to the applicable Issuing Bank for its own account a
fronting fee in the amount of: (i) 0.0625% flat per quarter or part thereof on
the Face Amount of each Documentary L/C issued by it payable in advance upon the
issuance thereof, and (ii) 0.25% per annum on the average daily Face Amount of
each Standby L/C issued by it during the period from and including the date of
issuance thereof through and including the expiry date thereof payable monthly
in arrears on the last day of each month.

(e) In addition to the foregoing fees and commissions, the Borrower shall pay or
reimburse the applicable Issuing Bank for such normal and customary costs and
expenses as are incurred or charged by such Issuing Bank in issuing, effecting
payment under or otherwise administering any Letter of Credit (for the avoidance
of doubt, such customary costs and expenses shall include any customary fees,
costs and expenses charged by any correspondent bank of such Issuing Bank in
connection therewith).

(f) The Administrative Agent shall, promptly following its receipt thereof,
distribute to the applicable Issuing Bank and the Lenders entitled thereto all
fees and commissions received by the Administrative Agent for their respective
accounts pursuant to this Section.

(g) All fees shall be fully earned when paid and shall be nonrefundable.

3.09 Uniform Customs and Practice and International Standby Practices

Unless otherwise expressly agreed by the applicable Issuing Bank and the
Borrower and expressly otherwise stated in the applicable Letter of Credit, when
a Letter of Credit is issued, (a) the rules of the Uniform Customs and Practice
for Documentary Credits (2007 Revision), International Chamber of Commerce
Publication No. 600 (as amended from time to time, the “UCP”) or, if requested
by the Borrower, the International Standby Practices ISP98, International
Chamber of Commerce Publication No. 590 (as amended from time to time, “ISP”),
shall apply to the Letters of Credit and (b) to the extent not inconsistent
therewith, the Laws of the State of New York shall apply to the Letters of
Credit.

3.10 References to Issuing Bank

Except as otherwise expressly set forth therein, all references to “the Issuing
Bank” in the Loan Documents (other than this Agreement) shall be a reference to
the Issuing Bank that Issued the applicable Letter of Credit or all Issuing
Banks, as the context may require.

3.11 Application

To the extent that any provision of any L/C Application related to any Letter of
Credit is inconsistent with the provisions of this Article III, the provisions
of this Article III shall prevail.

 

- 64 -



--------------------------------------------------------------------------------

3.12 INTENTIONALLY OMITTED

3.13 Letter of Credit Utilization Reporting.

Within five (5) Business Days after the end of each calendar month, each Issuing
Bank shall deliver a report to the Administrative Agent (a “Credit Utilization
Summary”), setting forth, for each Letter of Credit issued or provided by such
Issuing Bank, (i) the amount available to be drawn or utilized under such
Letters of Credit as of the end of such calendar month and (ii) the amount of
any drawings, payments or reductions of such Letters of Credit during such
month, in each case, on an aggregate and per Letter of Credit basis. Upon
receiving notice from the Borrower or the beneficiary under a Letter of Credit
issued or provided by such Issuing Bank of a reduction or termination of any
such Letter of Credit, each Issuing Bank shall notify the Administrative Agent
thereof.

ARTICLE IV

TAXES AND YIELD PROTECTION

4.01 Taxes.

(a) Any and all payments by or on behalf of the Borrower to or for the account
of Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of
Administrative Agent and each Lender, taxes imposed on or measured by its net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Lender, as the case may be, is organized or
maintains a lending office (other than as a result of entering into this
Agreement or the other Loan Documents, performing any obligations hereunder or
thereunder, receiving any payments hereunder or thereunder or enforcing any
rights hereunder or thereunder, which shall be included in Taxes) (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If the Borrower shall be required by any Laws to deduct any Taxes
from or in respect of any sum payable under any Loan Document to Administrative
Agent or any Lender, (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section), Administrative Agent or such
Lender, as applicable, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions, (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within 30 days after the date of such payment, the Borrower shall
furnish to Administrative Agent (which shall forward the same to such Lender)
the original or a certified copy of a receipt evidencing payment thereof.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
intangibles or value added taxes, or recording or documentary taxes and any
other excise or property taxes or charges or similar taxes or levies which arise
from any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”).

 

- 65 -



--------------------------------------------------------------------------------

(c) If the Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to Administrative
Agent or any Lender, the Borrower shall also pay to Administrative Agent (for
the account of itself or such Lender) or to such Lender, at the time interest is
paid, such additional amounts that are necessary to preserve the after-tax yield
(after factoring in all taxes, including taxes imposed on or measured by net
income) which the Administrative Agent or such Lender, as applicable, would have
received if such Taxes or Other Taxes had not been imposed.

(d) The Borrower agrees to indemnify Administrative Agent and each Lender for
(i) the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this Section)
paid by Administrative Agent and such Lender, (ii) amounts payable under
Section 4.01(c) and (iii) any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, in each case whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Payment under this Section 4.01(d) shall be
made within 30 days after the date the Lender or Administrative Agent makes a
demand therefor.

(e) Each Lender (or Transferee) that is not a “United States person”, as defined
under Section 7701(a)(30) of the Code (a “Foreign Lender”), shall deliver to the
Borrower and the Administrative Agent two duly completed copies of either
(i) Internal Revenue Service Form W-8BEN claiming eligibility of the Foreign
Lender for benefits of an income tax treaty to which the United States is a
party or (ii) Internal Revenue Service Form W-8ECI, or in either case an
applicable successor form. Each Lender (or Transferee) that is a United States
person as defined in Section 7701(a)(30) of the Code shall deliver to the
Borrower and the Administrative Agent two copies of Internal Revenue Service
Form W-9, or any subsequent or substitute versions thereof or successors
thereto, certifying that such Lender (or Transferee) is entitled to a complete
exemption from U.S. Federal backup withholding tax on payments made pursuant to
this Agreement. Such forms shall be delivered by each Lender on or before the
date it becomes a party to this Agreement (or, in the case of a Participant, on
or before the date such participant becomes a Participant hereunder) and on or
before the date, if any, such Lender changes its Lending Office unless each of
the Lending Office prior to such designation and the new Lending Office are
located within the United States. In addition, each Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Lender. Notwithstanding any other provision of this
Section 4.01, a Lender shall not be required to deliver any form pursuant to
this Section 4.01 that such Lender is not legally able to deliver. If requested
by the Borrower, each Lender shall take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Lender. If such Lender fails
to deliver the above forms or other documentation, then Administrative Agent may
withhold from any interest payment to such Lender an amount equivalent to the
applicable withholding tax imposed by the Code, without reduction. If any
Governmental Authority asserts that Administrative Agent did not properly
withhold any tax or other amount from payments made in respect of such Lender,
such Lender shall indemnify Administrative Agent therefor, including all
penalties and interest, and all taxes imposed by any jurisdiction on the amounts
payable to Administrative Agent under this Section, and costs and expenses
(including Attorney Costs) of Administrative Agent. The obligation of the
Lenders under this Section shall survive the payment of all Obligations, the
termination of the Committed Line and the resignation or replacement of
Administrative Agent.

 

- 66 -



--------------------------------------------------------------------------------

4.02 Increased Costs and Reduced Return; Capital Adequacy.

(a) If the introduction of, adoption of or any change in any Requirement of Law
or in the interpretation or application thereof or compliance by any Lender with
any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the date hereof:

 

  (i) does or shall subject any Lender to any Tax or increased Tax of any kind
whatsoever with respect to this Agreement, any Note, any Eurodollar Rate Loan
made by it, any Letter of Credit issued or participated in by it or any
participation by it in any Swing Line Loan, or change the basis of taxation of
payments to such Lender in respect thereof (except for Taxes covered by
Section 4.01 and changes in the rate of tax on the overall net income of such
Lender);

 

  (ii) does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the
Eurodollar Rate; or

 

  (iii) does or shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Rate Loans or issuing, providing and
maintaining Letters of Credit or holding an interest in the Issuing Bank’s
obligations thereunder or of holding a participation interest in Swing Line
Loans, or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, the Borrower shall promptly, after receiving notice and the
applicable certificate as specified in Section 4.02(c), pay such Lender such
additional amount or amounts as will compensate such Lender for such increased
cost or reduced amount receivable plus Taxes thereon.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any Person controlling such
Lender with any Requirement of Law regarding capital adequacy or with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority made subsequent to the date hereof shall
have the effect of reducing the rate of return on such Lender’s or such Person’s
capital as a consequence of this Agreement, its obligations or Committed Line
Portion hereunder or its obligations under Letters of Credit or participation
therein to a level below that which such Lender or such Person would have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such Person’s policies with respect to capital adequacy), then
from time to time, the Borrower shall promptly pay to such Lender such
additional amount or amounts as will compensate such Lender for such reduction.

 

- 67 -



--------------------------------------------------------------------------------

(c) If prior to the first day of any Interest Period:

(i) (A) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the relevant Eurodollar Rate for such Interest
Period, or

(B) the Administrative Agent shall have received notice from Lenders whose
Committed Line Portions constitute at least 50% of the Committed Line or, after
the termination of the Committed Line, who hold at least 50% of the total
Effective Amount (provided that Committed Line Portions of, and portions of the
Effective Amount held by, Defaulting Lenders shall be excluded for purposes of
making a determination of the requisite number of Lenders for this provision),
that the relevant Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

then the Administrative Agent shall give telecopy or telephonic notice thereof
to the Borrower and the Lenders, as soon as practicable thereafter.

(ii) If such notice is given with respect to the Eurodollar Rate applicable to
Loans, (1) any such Eurodollar Rate Loan requested to be made on the first day
of such Interest Period shall be made as a Base Rate Loan, (2) any Base Rate
Loans that were to have been converted on the first day of such Interest Period
to Eurodollar Rate Loans shall continue as Base Rate Loans and (3) any
outstanding Eurodollar Rate Loans shall be converted to Base Rate Loans on the
last day of the applicable Interest Period.

(iii) Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Rate Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Base Rate Loans to Eurodollar Rate Loans.

(iv) The Administrative Agent shall withdraw (1) any such notice pursuant to
Section 4.02(c)(i)(A) if the Administrative Agent determines that the relevant
circumstances have ceased to exist and (2) any such notice pursuant to
Section 4.02(c)(i)(B) upon receipt of notice from the requisite Lenders that the
relevant circumstances described in such Section 4.02(c)(i)(B) have ceased to
exist.

 

- 68 -



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision herein, if the adoption of or any change
in any Requirement of Law or in the interpretation or application thereof shall
make it unlawful for any Lender to make or maintain Eurodollar Rate Loans or to
issue Letters of Credit as contemplated by this Agreement, (a) the agreement of
such Lender hereunder to make Eurodollar Rate Loans or issue Letters of Credit,
continue Eurodollar Rate Loans as such and, convert Base Rate Loans to
Eurodollar Rate Loans shall forthwith be suspended for so long as such
unlawfulness exists and (b) such Lender’s Loans then outstanding as Eurodollar
Rate Loans, if any, shall be converted automatically to Base Rate Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by applicable law.

4.03 Matters Applicable to all Requests for Compensation; Mitigation.

(a) A certificate of Administrative Agent or any Lender claiming compensation
under this Article IV and setting forth the additional amount or amounts to be
paid to it hereunder shall be conclusive in the absence of manifest error. In
determining such amount, Administrative Agent or such Lender may use any
reasonable averaging and attribution methods.

(b) If requested by the Borrower, each Lender shall take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any obligation of the Borrower to pay additional amounts
pursuant to Section 4.02.

4.04 Compensation. The Borrower shall pay to the Administrative Agent for
account of each Lender, upon the request of such Lender through the
Administrative Agent, such amount or amounts as shall be sufficient (in the
reasonable opinion of such Lender) to compensate it for any loss, cost or
expense (including any loss, cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender)
that such Lender determines is attributable to:

(a) any payment, mandatory or optional prepayment or conversion (including,
without limitation, a conversion pursuant to Section 4.02(d)) of a Eurodollar
Rate Loan made by such Lender for any reason (including, without limitation, the
acceleration of the Loans pursuant to Article IX hereof) on a date other than
the last day of the Interest Period for such Loan; or

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the conditions precedent specified in Section 5.01 hereof
to be satisfied) to (i) borrow or continue a Eurodollar Rate Loan or convert a
Loan into a Eurodollar Rate Loan, on the date for such borrowing, conversion or
continuation specified in the relevant Notice of Borrowing (Revolving Loan) or
Notice of Continuation/Conversion, as applicable, given pursuant to Section 2.03
or 2.03A, as applicable, hereof, or (ii) prepay a Eurodollar Rate Loan on the
date for such prepayment specified in the relevant notice of prepayment given
pursuant to Section 2.04 hereof.

Without limiting the effect of the preceding sentence, such compensation shall
include an amount equal to the excess, if any, of (i) the amount of interest
that otherwise would have accrued on the principal amount so paid, prepaid or
converted or not borrowed, converted or continued for the period from the date
of such payment, prepayment, or conversion to the last day of the then current
Interest Period for such Loan (or, in the case of a failure to borrow, convert
or continue the Interest Period for such Loan that would have commenced on the
date specified for such borrowing, continuation or conversion) at the applicable
rate of interest for such Loan provided for herein over (ii) the amount of
interest that otherwise would have accrued on such principal amount at a rate
per annum equal to the interest component of the amount such Lender would have
bid in the London interbank market for United States Dollar deposits of leading
lenders in amounts comparable to such principal amount and with maturities
comparable to such period (as reasonably determined by such Lender).

 

- 69 -



--------------------------------------------------------------------------------

4.05 Survival. The agreements and Obligations of the Borrower in this Article IV
shall survive the payment of all Obligations and the termination of the
Committed Line.

ARTICLE V

CONDITIONS PRECEDENT

5.01 Conditions to Effectiveness. The amendment and restatement of the Original
Credit Agreement by this Agreement, the agreement of each Lender to make the
initial Loans (including Loans pursuant to Section 2.01(c)) and the obligation
of the Issuing Banks to Issue the initial Letters of Credit shall be subject to
the satisfaction, immediately prior to or concurrently with the making of such
Loans or the Issuance of such Letters of Credit, of the following conditions
precedent in form and substance satisfactory to the Lenders:

(a) Loan Documents. The Administrative Agent shall have received:

 

  (i) this Agreement, executed and delivered by a duly authorized officer of the
Borrower, with a counterpart for each Lender;

 

  (ii) for the account of each Lender requesting the same, a Note conforming to
the requirements hereof and executed by a duly authorized officer of the
Borrower;

 

  (iii) the Security Agreements (other than the Borrower’s Canadian Security
Agreement), executed and delivered by a duly authorized officer of the Borrower
with a counterpart or conformed copy for each Lender;

 

  (iv) the Parent Guarantee and the Parent Subordination Agreement, executed and
delivered by a duly authorized officer of the Parent, with a counterpart or
conformed copy of each for each Lender;

 

  (v) the Intercreditor Agreement, executed and delivered by a duly authorized
officer of the Borrower, each Lender and the Swap Banks;

 

- 70 -



--------------------------------------------------------------------------------

  (vi) the Fee Letters executed and delivered by a duly authorized officer of
the Borrower;

 

  (vii) each of the other Loan Documents required by the Administrative Agent
and the Lenders, executed and delivered by a duly authorized officer of the
parties thereto, with a counterpart or conformed copy for each Lender; and

 

  (viii) the Agency Transfer Agreement, executed and delivered by a duly
authorized officer of each Person that is a party to the Original Credit
Agreement on the Closing Date and BNP Paribas as successor Administrative Agent,
with a counterpart for each Lender.

(b) Secretary’s Certificates, etc. The Administrative Agent shall have received,
(i) with a counterpart for each Lender, certificates of the Borrower and the
Parent, dated the Closing Date, substantially in the form of Exhibit G, with
appropriate insertions and attachments, satisfactory in form and substance to
the Administrative Agent, executed by a Responsible Officer of such Person and
(ii) the Responsible Officer List certified by an officer on such list as of the
Closing Date;.

(c) Borrowing Base Report. The Administrative Agent shall have received, with a
counterpart for each Lender, a fully completed Borrowing Base Collateral
Position Report showing the Borrowing Base Advance Cap as of a date not earlier
than 7 Business Days before the Closing Date, executed by a Responsible Officer
of the Borrower, provided that the Borrowing Base Collateral Position Report
most recently delivered pursuant to the Original Credit Agreement shall be
deemed to have been delivered in compliance with and shall be deemed to satisfy
the condition precedent under this paragraph.

(d) Resolutions. The Administrative Agent shall have received, with a
counterpart for each Lender, a copy of the resolutions or other action, in form
and substance satisfactory to the Administrative Agent, of the directors of each
of the Borrower and the Parent authorizing (i) the execution, delivery and
performance of this Agreement and the other Loan Documents, (ii) the borrowings
and Credit Extensions contemplated hereunder and (iii) the granting by the
Borrower of the Liens created pursuant to the Security Agreements, certified by
a Responsible Officer of such Person as of the Closing Date, which certification
shall be included in the certificate delivered in respect of such Person
pursuant to Section 5.01(b), shall be in form and substance satisfactory to the
Administrative Agent and shall state that the resolutions or other action
thereby certified have not been amended, modified, revoked or rescinded.

(e) Incumbency Certificates. The Administrative Agent shall have received, with
a counterpart for each Lender, certificates of the Borrower and the Parent,
dated the Closing Date, as to the incumbency and signature of the officers of
the Borrower and Parent, respectively, which certificate shall be included in
the certificate delivered in respect of such Person pursuant to Section 5.01(b),
shall be satisfactory in form and substance to the Administrative Agent, and
shall be executed by a Responsible Officer of such Person.

 

- 71 -



--------------------------------------------------------------------------------

(f) Organization Documents. The Administrative Agent shall have received, with a
counterpart for each Lender, true and complete copies of the Organization
Documents of the Borrower and the Parent, certified as of the Closing Date as
complete and correct copies thereof by a Responsible Officer of such Person, and
each of the foregoing certifications shall be included in the certificate
delivered in respect of such Person pursuant to Section 5.01(b) and shall be in
form and substance satisfactory to the Administrative Agent.

(g) Good Standing Certificates. The Administrative Agent shall have received,
with a copy for each Lender, certificates dated as of a recent date from the
Secretary of State or other appropriate authority, evidencing the good standing
of each of the Borrower and the Parent (i) in the jurisdiction of its
organization and (ii) in each other jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires it to qualify as a
foreign Person.

(h) Consents, Licenses and Approvals, etc. The Administrative Agent shall have
received, with a counterpart for each Lender, a certificate of a Responsible
Officer, (i) either (x) attaching copies of all Consents (each such Consent to
be in form and substance acceptable to the Administrative Agent), and stating
that such Consents are in full force and effect or (y) stating that no such
Consents are so required and (ii) stating that the Borrower is in compliance
with all Requirements of Law.

(i) Compliance Certificate. The Administrative Agent shall have received, with a
counterpart for each Lender, a compliance certificate (substantially in the form
of Exhibit C hereto) dated as of the Closing Date, signed by a Responsible
Officer of the Borrower stating, among other things, to the best of such
officer’s knowledge that:

(A) The representations and warranties contained in Article VI are true and
correct in all material respects on and as of such date, as though made on and
as of such date, except for those representations and warranties that by their
terms were made as of a specified date, which shall be true and correct in all
material respects on and as of such date;

(B) No Default or Event of Default exists; and

(C) There has occurred no event or circumstance that has resulted or could
reasonably be expected to result in a Material Adverse Effect or a Guarantor
Material Adverse Effect,

provided that the Compliance Certificate most recently delivered pursuant to the
Original Credit Agreement shall be deemed to have been delivered in compliance
with and shall be deemed to satisfy the condition precedent under this
paragraph.

(j) Fees and Expenses. (i) The Administrative Agent, Joint Lead Arrangers and
Lenders shall have received the fees to be received on the Closing Date referred
to herein and in the Fee Letters.

(ii) The Borrower shall have paid all fees and expenses of counsel to the
Administrative Agent.

 

- 72 -



--------------------------------------------------------------------------------

(iii) The Borrower shall have paid all other expenses payable by it hereunder.

(k) Legal Opinion. The Administrative Agent shall have received, with a
counterpart for each Lender, the executed legal opinion of Shutts & Bowen LLP,
U.S. counsel to the Borrower and the Parent, substantially in the form of
Exhibit I and Rajah & Tann, special Singapore counsel to the Borrower,
substantially in the form of Exhibit K. Such legal opinion shall cover such
matters incident to the transactions contemplated by this Agreement as the
Administrative Agent and the Lenders may reasonably require.

(l) Actions to Perfect Liens. The Administrative Agent shall have received:

 

  (i) evidence in form and substance satisfactory to it that all financing
statements on form UCC-1 have been filed in the appropriate jurisdictions in the
United States, and

 

  (ii) the duly executed Deposit Account Control Agreement with Bank of America,
N.A., with respect to Eligible Cash and Marketable Securities Collateral and
duly executed Hedging Assignments with respect to each Approved Brokerage
Account as to which the Eligible Net Liquidity in Brokerage Accounts will be
included in the Borrowing Base Advance Cap under paragraph (b)(ii) of the
definition thereof, in form and substance satisfactory to the Administrative
Agent,

which in each case is necessary or, in the opinion of the Administrative Agent
or Required Lenders, desirable to perfect the Liens created by the Borrower’s NY
Security Agreement.

(m) Lien Searches; Termination Statements. (i) The Administrative Agent shall
have received the results of a recent search by a Person satisfactory to the
Administrative Agent, of the Uniform Commercial Code, judgment and tax Lien
filings which may have been filed in the jurisdiction of organization of the
Borrower with respect to personal property of the Borrower, and the results of
such search shall be satisfactory to the Administrative Agent and the Lenders.

(ii) The Administrative Agent shall have received file stamped acknowledgment
copies (in form and substance satisfactory to it in its sole discretion) of any
UCC termination statements, as it shall deem necessary after review of the lien
searches obtained pursuant to Section 5.01(m)(i).

(n) Insurance. The Administrative Agent and the Lenders shall have received
evidence in form and substance satisfactory to the Lenders that all of the
requirements with respect to the Borrower of Section 7.06 hereof and
Section 3(g) of the Borrower’s NY Security Agreement shall have been satisfied.

(o) Due Diligence. The Administrative Agent and its counsel and the Lenders
shall be satisfied (in their sole discretion) with the results of their due
diligence review of the Loan Parties.

 

- 73 -



--------------------------------------------------------------------------------

(p) Perfection Certificate. The Administrative Agent shall have received from
the Borrower a completed perfection certificate (in the form attached to the
Borrower’s NY Security Agreement), executed by a Responsible Officer of the
Borrower, in form and substance satisfactory to the Administrative Agent.

(q) Request to Honor Oral and Electronic Instructions. The Administrative Agent
shall have received from the Borrower a completed request to honor oral and
electronic instructions, executed by a Responsible Officer of the Borrower, in
form and substance satisfactory to the Administrative Agent.

(r) INTENTIONALLY OMITTED.

(s) INTENTIONALLY OMITTED.

(t) Financial Statement. The Administrative Agent shall have received the
financial statements referred to in Section 6.11(a) and (b).

(u) Intentionally Omitted.

(v) Agency Transfer Agreement. The Agency Transfer Agreement shall have become
effective in accordance with the terms thereof.

(w) BBH. All Loans under the Original Credit Agreement made by Brown Brothers
Harriman & Co. and all other amounts payable to Brown Brothers Harriman & Co.
thereunder shall have been paid in full and Brown Brothers Harriman & Co. shall
have executed a letter confirming that upon such payment, it ceased to be a
party to or to have any rights under the Original Credit Agreement or the Loan
Documents (as defined therein), all of which can be amended or modified without
its consent or approval.

(x) Additional Matters. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be
satisfactory in form and substance to the Administrative Agent and the Lenders,
and the Administrative Agent and the Lenders shall have received such other
documents and legal opinions in respect of any aspect or consequence of the
transactions contemplated hereby or thereby as any of them shall reasonably
request.

5.02 Conditions to Each Credit Extension.

The agreement of each Lender to make any Loan requested to be made by it on any
date (including, without limitation, its initial Loan, if any) and the agreement
of each Issuing Bank to Issue or provide any Letter of Credit (including,
without limitation, the initial Letter of Credit, if any) shall be subject to
the satisfaction of the following conditions precedent:

(a) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing pursuant to Section 2.03(a) or Section 3.02, as the case may be.

(b) Representations and Warranties. Each of the representations and warranties
made by the Borrower and the Parent, respectively, in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date, except for those representations and
warranties that by their terms were made as of a specified date which shall be
true and correct in all material respects on and as of such date.

 

- 74 -



--------------------------------------------------------------------------------

(c) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Credit Extensions
requested to be made on such date.

(d) Borrowing Availability. After giving effect to such Credit Extension
requested to be made on such date, the Aggregate Amount shall not exceed the
Borrowing Base Advance Cap.

(e) Borrowing Base Collateral Position Report. The Administrative Agent shall
have timely received a Borrowing Base Collateral Position Report for the most
recent period for which such Borrowing Base Collateral Position Report is
required to be delivered in accordance with Section 7.02(b) and, if there are no
outstanding Credit Extensions on the date of such Notice of Borrowing referred
to in Section 5.02(a), a Borrowing Base Collateral Position Report as of a date
not more than five (5) Business Days prior to the date of such Notice of
Borrowing.

(f) No Legal Bar. There shall not be any order, judgment or decree of any
Governmental Authority or arbitrator that by its terms purports to enjoin or
restrain any Lender from making any Loan or Issuing any Letter of Credit, or any
Law applicable to such Lender or any request or directive (whether or not having
the force of Law) from any Governmental Authority with jurisdiction over such
Lender that prohibits, or requests that such Lender refrain from, making such
Loan or Issuing any Letter of Credit.

(g) No Material Adverse Effect. Since June 30, 2010, there shall have been no
Material Adverse Effect or Guarantor Material Adverse Effect.

Each borrowing hereunder by the Borrower and each request by the Borrower for
the Issuance of a Letter of Credit shall constitute a representation and
warranty by the Borrower as of the date thereof that the conditions contained in
this Section 5.02 have been satisfied.

5.03 Lenders Consent and Approval.

For purposes of determining compliance with the conditions specified in this
Article V, each Lender shall be deemed to have consented to, approved, accepted
or be satisfied with, each document or other matter required hereunder to be
consented to or approved or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed Closing Date or proposed date of any Loan or Issuance of any
Letter of Credit, specifying its objection thereto.

 

- 75 -



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and make the Loans and provide or participate in other Credit Extensions, the
Borrower represents and warrants to Administrative Agent and each Lender that:

6.01 Existence and Power. Each of the Parent, its Material Subsidiaries, the
Borrower and the Mexican Sub:

(a) is a corporation, limited liability company or partnership, as the case may
be, duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization;

(b) has the corporate, limited liability company or partnership, as applicable,
power and authority, the legal right and all governmental licenses,
authorizations, consents and approvals that are necessary (i) to own its assets,
lease the property it operates as lessee, carry on its business in which it is
currently engaged, (ii) to execute, deliver, and perform its respective
Obligations under, the Loan Documents to which it is a party and (iii) to borrow
Loans and obtain Letters of Credit;

(c) is duly qualified as a foreign corporation, and is licensed and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
or license; provided that the Borrower does not have a place of business in
Singapore and is not registered as a foreign company in Singapore under Part XI
of the Companies Act, Chapter 50 of Singapore and such registration is not
required in connection with the conduct of its business or the validity,
perfection or priority of the Borrower’s Singapore Pledge Agreement; and

(d) is in compliance with all Requirements of Law.

6.02 Authorization; No Contravention. The execution, delivery and performance by
the Parent and the Borrower of this Agreement and each other Loan Document to
which the Parent and the Borrower is party, have been duly authorized by its
board of directors, and if necessary, shareholder action, and do not and will
not:

(a) contravene the terms of the Organization Documents of the Parent or the
Borrower;

(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, any document evidencing any material Contractual Obligation
to which the Parent or the Borrower is a party or any order, injunction, writ or
decree of any Governmental Authority, to which such Person or its property is
subject; or

(c) violate any Requirement of Law;

 

- 76 -



--------------------------------------------------------------------------------

and each of the Parent and the Borrower has taken all other necessary action to
authorize the borrowings of Loans and Issuance of Letters of Credit on the terms
and conditions of this Agreement.

6.03 Governmental Authorization, etc. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or validity of, or
enforcement against, any Loan Party, of this Agreement or any other Loan
Document or in connection with the Loans or Letters of Credit, the granting of
Liens under the Security Agreements or the exercise of remedies by the
Administrative Agent and the Lenders.

6.04 Binding Effect. This Agreement and each other Loan Document to which the
any Loan Party is a party have been duly executed and delivered by or on behalf
of such Loan Party and constitute the legal, valid and binding obligations of
such Person to the extent it is a party thereto, enforceable against such Person
in accordance with their respective terms, subject to the effects of applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by general principles of equity.

6.05 Litigation. Except as specifically disclosed on Schedule 6.05, there are no
actions, suits or proceedings, pending, or to the knowledge of the Borrower,
threatened at law, in equity, in arbitration or before any Governmental
Authority, against the Borrower, Parent, the Mexican Sub or any Material
Subsidiary or any of their respective properties or revenues (i) with respect to
any of the Loan Documents or any of the transactions contemplated hereby or
thereby or (ii) which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect or a Guarantor Material Adverse Effect; and no
injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided.

6.06 No Default. No Default or Event of Default exists or would exist after
giving effect to the incurrence of any Obligations by the Borrower. As of the
Closing Date, no Loan Party or any of the Material Subsidiaries is in default
under or with respect to any Contractual Obligation in any respect which,
individually or together with all such defaults, could reasonably be expected to
have a Material Adverse Effect or a Guarantor Material Adverse Effect.

6.07 Employee Matters; ERISA Compliance. Except as specifically disclosed in
Schedule 6.07:

(a) No Loan Party or any Material Subsidiary is engaged in any unfair labor
practice. There is (i) no unfair labor practice complaint pending or, to the
knowledge of the Borrower, threatened against any of the Loan Parties or any of
the Material Subsidiaries, before the National Labor Relations Board and no
grievance or arbitration proceeding arising out of or under a collective
bargaining agreement is so pending or threatened; (ii) no strike, labor dispute,
slowdown or stoppage is pending or, to the knowledge of any Loan Party,
threatened against any Loan Party or any of the Material Subsidiaries; and
(iii) no union representation question existing with respect to the employees of
any Loan Party or any of the Material Subsidiaries and no union organizing
activities are taking place with respect to any thereof.

 

- 77 -



--------------------------------------------------------------------------------

(b) INTENTIONALLY OMITTED.

(c) Neither a Reportable Event nor an “accumulated funding deficiency” (within
the meaning of Section 302 of ERISA (or Section 304 of ERISA, as amended by the
Pension Protection Act)) has occurred during the six-year period prior to the
date on which this representation is made or deemed made or is reasonably
expected to occur with respect to any Single Employer Plan, and each Plan
(including, to the actual knowledge of Parent or the Borrower, a Multiemployer
Plan or a multiemployer welfare plan maintained pursuant to a collective
bargaining agreement) has complied in all respects with the applicable
provisions of ERISA, the Code and the constituent documents of such Plan, except
for instances of non-compliance that, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. No termination of a Single Employer
Plan has occurred during such six-year period or is reasonably expected to occur
(other than a termination described in Section 4041(b) of ERISA), and no Lien in
favor of the PBGC or a Plan has arisen during such six-year period or is
reasonably expected to arise. The present value of all accrued benefits under
each Single Employer Plan (based on those assumptions used to fund such Plans)
did not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits. None of the Loan Parties or any
Commonly Controlled Entity have had a complete or partial withdrawal from any
Multiemployer Plan, and none of the Loan Parties would become subject to any
liability under ERISA if a Loan Party or any Commonly Controlled Entity were to
withdraw completely from all Multiemployer Plans as of the valuation date most
closely preceding the date on which this representation is made or deemed made.
To the actual knowledge of Parent or the Borrower, no such Multiemployer Plan is
in ERISA Reorganization, ERISA Insolvency or terminating or is reasonably
expected to be in ERISA Reorganization, ERISA Insolvency or be terminated. The
present value (determined using actuarial and other assumptions which are
reasonable in respect of the benefits provided and the employees participating)
of the liability of each Loan Party and each Commonly Controlled Entity for post
retirement benefits to be provided to their current and former employees under
Plans which are employee welfare benefit plans (as defined in Section 3(1) of
ERISA) other than such liability disclosed in the financial statements of Parent
and the Borrower does not, in the aggregate, exceed the assets under all such
Plans allocable to such benefits. None of the Loan Parties or any Commonly
Controlled Entity has engaged in a prohibited transaction under Section 406 of
ERISA and/or Section 4975 of the Code in connection with any Plan that would
subject any Loan Party to liability under ERISA and/or Section 4975 of the Code.
There is no other circumstance which may give rise to a liability in relation to
any Plan that could reasonably be expected to have a Material Adverse Effect.
None of the assets of the Borrower constitute “plan assets” for purposes of
Section 406 of ERISA and/or Section 4975 of the Code, or for purposes of any
other applicable statute, regulation or other rule which is materially similar
to Section 406 of ERISA or Section 4975 of the Code.

6.08 Use of Proceeds; Margin Regulations. (a) The proceeds of the Loans and the
Issuance of Letters of Credit are to be used solely to finance the Borrower’s
purchase, storage and sale of Products, other products approved from time to
time by the Administrative Agent and the Required Lenders and for related
hedging and working capital requirements related to the foregoing and to fund
payments due to any Swap Bank under a Swap Contract.

 

- 78 -



--------------------------------------------------------------------------------

(b) No part of the proceeds of any Credit Extension will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U or T, respectively, of the FRB or
for any purpose which violates, or which would be inconsistent with, the
provisions of Regulations of the FRB. No Loan Party or any of the Material
Subsidiaries is engaged principally, or as one or more of its important
activities, in the business of extending credit for the purpose of purchasing
any “margin stock” as defined in Regulation U or T of the FRB. If requested by
any Lender or the Administrative Agent, the Borrower shall furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1 referred to in
said Regulation U.

6.09 Title to Properties. The Loan Parties and the Material Subsidiaries have
good record and marketable title in fee simple to, or valid leasehold interests
in, all of its real property and good and marketable title to, or a valid
leasehold interest in, all its other property, except where the failure to have
such title or leasehold interests could not, individually or in the aggregate,
be reasonably expected to have a Material Adverse Effect or Guarantor Material
Adverse Effect. As of the Closing Date, no property of the Borrower or the
Mexican Sub is subject to any Liens, other than Permitted Liens. Schedule 6.09
accurately lists: (i) all of the real property and leasehold interests in real
property of the Borrower and the Mexican Sub; and (ii) all locations where
inventory of the Borrower is held on the Closing Date or expected to be held
after the Closing Date.

6.10 Taxes. The Loan Parties and the Material Subsidiaries have timely filed all
Federal and other (including, without limitation, non-U.S.) tax returns and
reports required to be filed, and timely have paid all Federal and other
(including, without limitation, non-U.S.) income, franchise and other taxes,
assessments, fees and other governmental charges shown thereon to be due and
payable, and have paid all income, franchise and other taxes, assessments, fees
and other governmental charges levied or imposed upon them or their properties,
income or assets as due and payable, except those which are being contested in
good faith by appropriate proceedings and for which adequate reserves have been
established and maintained on the books and records of the Parent, the Borrower
or applicable Subsidiary in accordance with GAAP and except where such failures
to file or pay could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. There is no proposed tax
assessment against any Loan Party or Material Subsidiary, or any Subsidiary
included in the Parent’s consolidated tax return. The Borrower has complied in
all material respects with all applicable Laws relating to the withholding and
payment of taxes and has timely withheld from employee wages and paid over to
the proper Governmental Authorities all amounts required to be so withheld and
paid over for all periods under all applicable Laws. As of the Closing Date, no
tax return of the Parent, the Borrower, any Material Subsidiary or any of their
Subsidiaries included in the Parent’s consolidated tax return is being audited
by any Governmental Authority. None of the Parent, the Borrower or any Material
Subsidiary or any of their Subsidiaries included in the Parent’s consolidated
tax return has (i) as of the Closing Date, executed or filed with any
Governmental Authority any agreement or other document extending, or having the
effect of extending, the period for assessment or collection of any federal,
state, local or foreign taxes or other imposition; or (ii) any obligation under
any written tax-sharing agreement. None of the Parent, the Borrower, any
Material Subsidiary or any of their Subsidiaries included in the Parent’s
consolidated tax return has taken any reporting position for which it does not
have a reasonable basis or anticipates any further material tax liability with
respect to its taxable years that have not been closed, taken as a whole.

 

- 79 -



--------------------------------------------------------------------------------

There are no Liens for Taxes against the Collateral and no claim is being
asserted with respect to Taxes which could result in such Liens.

6.11 Financial Condition.

(a) (i) The consolidated balance sheet of the Parent and its consolidated
Subsidiaries at September 30, 2009 and the related consolidated statements of
income and of cash flows for the year ended on such date, reported on by
Rothstein, Kass & Company, PC, copies of which have heretofore been furnished to
the Administrative Agent and the Lenders, are complete and correct in all
material respects and present fairly the consolidated financial condition of the
Parent and its consolidated Subsidiaries as at such date, and the consolidated
results of their operations and their consolidated cash flows for the year then
ended. All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by such accountants and as
disclosed therein).

(ii) The consolidated balance sheet of the Borrower and its consolidated
Subsidiaries at September 30, 2009 and the related consolidated statements of
income and of cash flows for the year ended on such date, reported on by
Rothstein, Kass & Company, PC, copies of which have heretofore been furnished to
the Administrative Agent and the Lenders, are complete and correct in all
material respects and present fairly the consolidated financial condition of the
Borrower and its consolidated Subsidiaries as at such date, and the consolidated
results of their operations and their consolidated cash flows for the year then
ended. All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by such accountants and as
disclosed therein).

(b) (i) The unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at July 31, 2010 and the related unaudited
consolidated statements of income for the period ended on such date, certified
by a Responsible Officer of the Borrower, copies of which have heretofore been
furnished to the Administrative Agent and the Lenders, are complete and correct
in all material respects and present fairly the consolidated financial condition
of the Borrower and its consolidated Subsidiaries as at such date, and the
consolidated results of their operations for the period then ended (subject to
normal year-end audit adjustments). All such financial statements have been
prepared in accordance with GAAP (except for the absence of footnote
disclosures) applied consistently throughout the periods involved (except as
approved by such Responsible Officer of the Borrower and as disclosed therein)
and reflect the Net Accounting Adjustment.

(ii) The unaudited consolidated balance sheet of the Parent and its consolidated
Subsidiaries as at June 30, 2010 and the related unaudited consolidated
statements of income and of cash flows for the fiscal quarter ended on such
date, certified by a Responsible Officer of the Parent, copies of which have
heretofore been furnished to the Administrative Agent and the Lenders, are
complete and correct in all material respects and present fairly the
consolidated financial condition of the Parent and its consolidated Subsidiaries
as at such date, and the consolidated results of their operations and their
consolidated cash flows for the fiscal quarter then ended (subject to normal
year-end audit adjustments). All such financial statements have been prepared in
accordance with GAAP (except for the absence of footnote disclosures) applied
consistently throughout the periods involved (except as approved by such
Responsible Officer of the Parent and as disclosed therein).

 

- 80 -



--------------------------------------------------------------------------------

(c) Except as set forth on Schedule 5.01, no Loan Party or any Material
Subsidiary had, as of the Closing Date, any Contingent Obligation for taxes that
is material, or any material long-term lease or unusual forward or long-term
commitment, including, without limitation, any Swap Contract or other financial
derivative, which is not reflected in the foregoing statements or in the notes
thereto.

(d) During the period from September 30, 2009 to and including the Closing Date
there has been no sale, transfer or other disposition by any Loan Party or any
Material Subsidiary of any material part of its respective business or property
and no purchase or other acquisition of any business or property (including any
Capital Stock of any other Person) material in relation to the consolidated
financial condition of such Loan Party or any Material Subsidiary at
December 31, 2009, other than those sales, transfers, dispositions and
acquisitions listed on Schedule 5.01.

(e) Since September 30, 2009, there has been no development or event which has
had or could reasonably be expected to have a Material Adverse Effect or a
Guarantor Material Adverse Effect.

6.12 Environmental Matters. Except as set forth on Schedule 6.12:

(a) The facilities and properties owned or operated by each Loan Party and the
Material Subsidiaries (the “Properties”) do not contain, and have not previously
contained, any Materials of Environmental Concern in material amounts or
concentrations which (i) constitute or constituted a violation of or (ii) could
give rise to liability under, any Environmental Law.

(b) The Loan Parties and the Material Subsidiaries, the Properties and all
operations at the Properties are in compliance, and have, for the duration of
their ownership or operation by the applicable Loan Party or Material
Subsidiary, been in compliance with all applicable Environmental Laws, and there
is no contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by any
Loan Party or Material Subsidiary (the “Business”). All material Environmental
Permits necessary in connection with the ownership and operation of the Business
of each Loan Party and its Material Subsidiaries have been obtained and are in
full force and effect.

(c) No Loan Party nor any Material Subsidiary has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the Business, nor does any Loan Party or any
Material Subsidiary have knowledge or reason to believe that any such notice
will be received or is being threatened.

 

- 81 -



--------------------------------------------------------------------------------

(d) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location which could
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of at, on or under any of the Properties in violation of, or in a
manner that could give rise to liability under, any applicable Environmental
Law.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Loan Party or any Material Subsidiary, threatened,
under any Environmental Law to which any Loan Party or any Material Subsidiary
is or will be named as a party with respect to the Properties or the Business,
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect or a Guarantor Material Adverse Effect or result in loss, cost,
liability or expense in excess of $100,000, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business.

(f) There has been no release or, to the knowledge of any Loan Party or any
Material Subsidiary, threat of release of Materials of Environmental Concern at
or from the Properties, or arising from or related to the operations of any Loan
Party or any Material Subsidiary in connection with the Properties or otherwise
in connection with the Business, in violation of or in amounts or in a manner
that could give rise to liability under Environmental Laws.

6.13 Regulated Entities. Neither any Loan Party nor any Material Subsidiary, nor
any Person controlling any Loan Party, or any of the Material Subsidiaries, is
an “investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Federal or State statute or regulation
which limits its ability to incur Indebtedness or grant Liens on its assets.

6.14 No Burdensome Restrictions. Neither any Loan Party nor any of the Material
Subsidiaries is a party to or bound by any Contractual Obligation, or subject to
any restriction in any Organization Document, or any Requirement of Law, which
could reasonably be expected to have a Material Adverse Effect or a Guarantor
Material Adverse Effect.

6.15 Copyrights, Patents, Trademarks and Licenses, etc. The Loan Parties and the
Material Subsidiaries own or are licensed or otherwise have the right to use all
of the patents, trademarks, service marks, trade names, copyrights, technology,
know-how, contractual franchises, authorizations, processes, and other rights
that are reasonably necessary for the operation of their respective businesses
as currently conducted and as proposed to be conducted (“Intellectual
Property”), without conflict with the rights of any other Person. No litigation
or claim has been asserted or is pending by any Person challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does any Loan Party or any
Material Subsidiary know of any valid basis for any such claim. The use of such
Intellectual Property by the Loan Parties and the Material Subsidiaries does not
infringe on the rights of any Person.

 

- 82 -



--------------------------------------------------------------------------------

6.16 Subsidiaries. The Borrower has no Subsidiaries other than the Mexican Sub
and has no investments in Capital Stock of any other Person other than the
Mexican Sub.

6.17 Insurance. (a) Except as specifically disclosed in Part A of Schedule 6.17,
the properties of the Parent, the Borrower and the Mexican Sub are insured with
financially sound and reputable insurance companies not Affiliates of the Parent
or the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Parent, the Borrower or such
Subsidiary operates and, in the case of the Borrower, as required under
Section 3(g) of the Borrower’s NY Security Agreement.

(b) Set forth in Part B of Schedule 6.17 is an accurate and complete list and
description (including deductibles or other retention amounts) of all insurance
maintained (i) by the Borrower and (ii) by carriers and custodians of the
Borrower’s inventory or other property, for the benefit of the Borrower.

6.18 Full Disclosure. All factual information, reports and other papers and data
with respect to the Loan Parties and their Subsidiaries furnished, and all
factual statements and representations made, to the Administrative Agent or the
Lenders by any Loan Party, or on behalf of any Loan Party or its Subsidiaries,
were, at the time the same were so furnished or made, when taken together with
all such other factual information, reports and other papers and data previously
so furnished in connection with this Agreement and the Credit Extensions
hereunder and all such other factual statements and representations previously
so made in connection with this Agreement and the Credit Extensions hereunder,
complete and correct in all material respects, to the extent necessary to give
the Administrative Agent and the Lenders true and accurate knowledge of the
subject matter thereof in all material respects, and did not as of the date so
furnished or made, contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements contained
therein not misleading in light of the circumstances in which the same were
made.

6.19 AML Laws.

(a) None of the Loan Parties are and to their knowledge none of their respective
Affiliates are in violation of any Requirement of Law relating to terrorism or
money laundering (collectively, “AML Laws”), including, but not limited to,
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(as amended, the “Executive Order”), and the Patriot Act.

(b) No Loan Party is and to its knowledge no Affiliate or broker or other agent
of any Loan Party acting or benefiting in any capacity in connection with the
Credit Extensions is any of the following:

 

  (i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of the Executive Order or any other applicable OFAC regulations;

 

- 83 -



--------------------------------------------------------------------------------

  (ii) a Person owned or controlled by, or acting on behalf of, any Person that
is listed in the annex to, or is otherwise subject to the provisions of, the
Executive Order or any other applicable OFAC regulations;

 

  (iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any applicable AML Law;

 

  (iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order or other applicable OFAC
regulations; or

 

  (v) a Person that is named as a “specially designated national” or “blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website, currently
available at www.treas.gov/offices/ enforcement/ofac/ or any replacement website
or other replacement official publication of such list.

(c) None of the Loan Parties are and to their knowledge no broker or other agent
of any Loan Party acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
paragraph 6.19(b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order or other applicable OFAC regulations, or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any applicable AML Law.

6.20 Security Agreements. The provisions of each Security Agreement are
effective to create in favor of the Administrative Agent for the ratable benefit
of itself, the Lenders and the Swap Banks a legal, valid and enforceable Lien in
all right, title and interest of the Borrower in the Collateral as described
therein.

(b) When proper financing statements have been filed in the offices in the
jurisdictions listed on Schedule 6.20, the Borrower’s NY Security Agreement
shall constitute an Agent’s First Lien on all right, title and interest in the
“Collateral” described therein, which can be perfected by such filing, subject
to the existence of Liens permitted under Section 8.01, but in the case of
Collateral included in the Borrowing Base Advance Cap, subject only to Liens
permitted under Section 8.01(b)(ii), (d) and (k) and, so long as they are
subordinate to the Agent’s First Lien, Liens permitted under Section 8.01(a)(ii)
and (c).

 

- 84 -



--------------------------------------------------------------------------------

6.21 Solvency.

As of the date hereof, the Closing Date, and each other date of determination,
after giving effect to Loans and Letters of Credit to be made, issued or
provided on or prior to such date, (i) the amount of the “present fair saleable
value” of the assets of the Parent, the Borrower, the Parent and its
Subsidiaries taken as a whole, and the Borrower and the Mexican Sub taken as a
whole, will, as of such date, exceed the amount of all “liabilities of the
Parent, the Borrower, the Parent and its Subsidiaries taken as a whole, or the
Borrower and the Mexican Sub taken as a whole, as applicable, contingent or
otherwise”, as of such date, as such quoted terms are determined in accordance
with applicable federal and state laws governing determinations of the
insolvency of debtors, (ii) the present fair saleable value of the assets of the
Parent, Borrower, the Parent and its Subsidiaries taken as a whole, and the
Borrower and the Mexican Sub taken as a whole, will, as of such date, be greater
than the amount that will be required to pay the liabilities of the Parent,
Borrower, the Parent and its Subsidiaries taken as a whole, and the Borrower and
the Mexican Sub taken as a whole, as applicable, on its respective debts as such
debts become absolute and matured, (iii) the Parent, the Borrower, the Parent
and its Subsidiaries, taken as a whole, and the Borrower and the Mexican Sub
taken as a whole, will not have, as of such date, an “unreasonably small amount
of capital” with which to conduct their respective businesses, as such quoted
term is determined in accordance with applicable U.S. federal and state Laws
governing the determination of insolvency of debtors and (iv) the Parent, the
Borrower, the Parent and its Subsidiaries taken as a whole, and the Borrower and
the Mexican Sub taken as a whole, will be able to pay their respective debts as
they mature. For purposes of this Section 6.21, “debt” means “liability on a
claim”, “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured and
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

6.22 No Other Ventures.

Neither the Borrower nor the Mexican Subsidiary is engaged in any joint venture
or partnership with any other Person.

6.23 Notices from Farm Products Sellers, etc.

The Borrower has not, within the one (1) year period prior to the date hereof,
received any written notice pursuant to the applicable provisions of the Food
Security Act, or any other applicable local laws from (a) any Farm Products
Seller or (b) any lender to any Farm Products Seller or any other Person with a
Lien in the assets of any Farm Products Seller or (c) the Secretary of State (or
equivalent official) or other Governmental Authority of any State of the U.S. or
political subdivision thereof, in any case advising or notifying the Borrower of
(i) any Lien or claim to Grain or to assets that would include any Grain, or
(ii) the intention of such Farm Products Seller or other Person to preserve the
benefits of any trust applicable to any assets of the Borrower established in
favor of such Farm Products Seller or other Person under the provisions of any
Law (all of the foregoing, together with any such notices as any Borrower may at
any time hereafter receive, collectively, the “Food Security Act Notices”).

 

- 85 -



--------------------------------------------------------------------------------

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as any Committed Line Portion is in effect, or any Lender shall have an
obligation to make Loans or Issue or participate in Letters of Credit hereunder,
or any Loan or other Obligation shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding:

7.01 Financial Statements. The Borrower shall deliver or, in the case of
Sections 7.01(b) and (d), cause the Parent to deliver to the Lenders, in form
and detail satisfactory to the Lenders:

(a) as soon as available, but not later than 90 days after the end of each
fiscal year, a copy of the audited consolidated and unaudited consolidating
balance sheets of Borrower and its consolidated Subsidiary as at the end of such
year and the related consolidated and consolidating statements of income or
operations, and shareholders’ equity and cash flows for such year, setting forth
in each case in comparative form the figures for the previous fiscal year, and
in the case of such consolidated financial statements, accompanied by the
opinion of KPMG LLP or another nationally-recognized independent certified
public accounting firm (reasonably acceptable to the Required Lenders) which
report shall (i) include a footnote or other statement from such public
accounting firm setting forth the fair value of inventory on such financial
statements, and (ii) state that such financial statements present fairly the
financial position and results of operations for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years, and in the
case of consolidating statements, certified by a Responsible Officer of the
Borrower as fairly presenting the Borrower’s and its consolidated Subsidiary’s
financial condition, results of operations and cash flows in accordance with
GAAP; such opinion in respect of the consolidated statements shall be
unqualified and shall not be limited because of a restricted or limited
examination by the public accounting firm of any material portion of Borrower’s
records;

(b) as soon as available, but not later than 90 days after the end of each
fiscal year, a copy of the audited consolidated balance sheet of Parent and its
consolidated Subsidiaries as at the end of such year and the related
consolidated statements of income or operations, and shareholders’ equity and
cash flows for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, and accompanied by the opinion of KPMG LLP
or another nationally-recognized independent certified public accounting firm
(reasonably acceptable to the Required Lenders) which report shall state that
such financial statements present fairly the financial position and results of
operations for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years; such opinion in respect of the consolidated
statements shall be unqualified and shall not be limited because of a restricted
or limited examination by the public accounting firm of any material portion of
Parent’s records;

(c) as soon as available, but not later than thirty (30) days after the end of
each fiscal month, Borrower-prepared consolidated and consolidating balance
sheets of the Borrower and its consolidated Subsidiary as at the end of such
fiscal month and the related statements of income or operations for such fiscal
month and the portion of the fiscal year through the end of such month prepared
in accordance with GAAP (and reflecting the Net Accounting Adjustment) and
accompanied by an explanation of the Net Accounting Adjustment and setting forth
in each case in comparative form the figures for the period in the previous
fiscal year, certified by a Responsible Officer of the Borrower as fairly
presenting the Borrower’s and its Subsidiary’s financial condition and results
of operations in accordance with GAAP (subject to normal year-end audit
adjustments and absence of footnotes); and

 

- 86 -



--------------------------------------------------------------------------------

(d) as soon as available, but not later than sixty (60) days after the end of
each of the first three quarters of each fiscal year, consolidated
Parent-prepared balance sheets of Parent and its consolidated Subsidiaries as at
the end of such fiscal quarter and the related statements of income,
shareholders’ equity and cash flows for such fiscal quarter prepared in
accordance with GAAP and setting forth in each case in comparative form the
figures for the previous fiscal quarter, certified by a Responsible Office of
the Parent as fairly presenting the Parent’s and its Subsidiaries’ financial
condition, results of operations and cash flows in accordance with GAAP (subject
to normal year-end audit adjustments and absence of footnotes).

7.02 Certificates; Other Information. The Borrower shall furnish to the
Administrative Agent and the Lenders:

(a) (i) (A) concurrently with the delivery of the financial statements referred
to in Sections 7.01(a) and (c), a Compliance Certificate executed by a
Responsible Officer of the Borrower;

(B) concurrently with each delivery of a compliance certificate or other similar
document demonstrating compliance or non-compliance with the financial covenants
under the BofA Facility to the lenders thereunder, a copy of such certificate
and any attachments thereto;

(b) on each Thursday of each week, as of the first Business Day of the week in
which such reports are required to be delivered, a Borrowing Base Collateral
Position Report and a Net Position Report, each certified by a Responsible
Officer or Officers of the Borrower who have authority to execute such reports,
provided that if in any month the last Business Day of such month is not such
first Business Day of a week, the last Business Day of such month shall be the
reporting date instead of such first Business Day of that week and such reports
shall be delivered on the third Business Day after such last Business Day of
such month; and

(c) INTENTIONALLY OMITTED

(d) concurrently with the delivery of the financial statements referred to in
Section 7.01(a) and the financial statements for the end of the sixth month in
each year referred to in Section 7.01(c), a letter signed by a Responsible
Officer discussing the results by business segments for the full year or half
year period, as applicable; and

(e) upon request of any Lender, promptly after the same become publicly
available, copies of all annual, regular, special and periodic reports, proxy
statements and registration statements filed by any Loan Party or any Material
Subsidiary with the Securities and Exchange Commission or any Governmental
Authority succeeding to any of its principal functions or with any national
securities exchange or to the public holders of its Capital Stock generally, as
the case may be; and

 

- 87 -



--------------------------------------------------------------------------------

(f) not later than 20 Business Days after the end of each fiscal quarter of the
Borrower, a Back-up Inventory Report (with a balancing reconciliation) as of the
end of such fiscal quarter, listing inventory locations and types and quantities
of such inventory at such locations, including any new locations since the most
recent report, which shall be accompanied by, if requested by the Administrative
Agent or the Required Lenders, statements of depositaries, custodians,
warehouses and other third parties as of such reporting date; and

(g) promptly when available, such additional information regarding the business,
financial or corporate affairs of any Loan Party or Material Subsidiary as the
Administrative Agent, at the request of any Lender, may from time to time
reasonably request.

7.03 Notices. The Borrower shall promptly notify Administrative Agent and each
Lender of the occurrence of each of the following events, as soon as possible
and in any event within 30 days or such shorter period specified below after any
Loan Party knows or has reason to know thereof:

(a) any Default or Event of Default;

(b) any event relating to the business of the Borrower that is known to any
Responsible Officer of the Borrower which could reasonably be expected to cause
a material impairment of the Collateral Position;

(c) any development or any event relating to the business of any Loan Party or
Material Subsidiary that is known to any Responsible Officer of the Borrower
which could reasonably be expected to cause a Material Adverse Effect or
Guarantor Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Loan Party or Material
Subsidiary which could reasonably be expected to have a Material Adverse Effect
or Guarantor Material Adverse Effect; (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or Material
Subsidiary and any Governmental Authority, in each case which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect or
Guarantor Material Adverse Effect; or (iii) the commencement of, or any
development in, any litigation or proceeding affecting any Loan Party or
Material Subsidiary, including pursuant to any applicable Environmental Laws, in
each case which, if adversely determined, could reasonably be expected to have a
Material Adverse Effect or Guarantor Material Adverse Effect;

(d) (i) the occurrence or expected occurrence of any Reportable Event with
respect to any Plan, a failure to make any required contribution to a Plan when
due, the creation of any Lien in favor of the PBGC or a Plan or any withdrawal
from, or the termination, ERISA Reorganization or ERISA Insolvency of, any
Multiemployer Plan, (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
ERISA Reorganization or ERISA Insolvency of, any Plan or (iii) any asset of the
Parent or the Borrower constitutes “plan assets” for purposes of Section 406 of
ERISA and/or Section 4975 of the Code, or for purposes of any other applicable
statute, regulation or other rule which is materially similar to Section 406 of
ERISA or Section 4975 of the Code;

 

- 88 -



--------------------------------------------------------------------------------

(e) any material change in accounting policies or financial reporting practices
by the Parent or the Borrower;

(f) any trading in new Products or commodities by the Borrower;

(g) the Early Termination (as defined in such Swap Contract), or its equivalent,
of each Swap Contract; and

(h) any relocation of inventory from premises of an Approved Inventory Holder
listed on Schedule 7.03(h), except in connection with a sale in the ordinary
course of business or such a relocation to other premises listed thereon of an
Approved Inventory Holder; and any new location for inventory of the Borrower
outside the United States, Ontario, Canada and New Brunswick, Canada; in each
case not later than 5 days after such relocation or the establishment of such
new location; and

(i) any Default or Event of Default under the B of A Facility, and any
amendment, waiver or modification of the B of A Facility or any agreement,
instrument or document relating thereto, including, without limitation, the B of
A Guarantee and Security Agreement, together with a copy of each such amendment,
modification or waiver certified as true and complete by a Responsible Officer.

Each notice under this Section shall be accompanied by a written statement by a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein, and stating what action the Borrower or the Mexican Sub
proposes to take with respect thereto and at what time. Each notice under
Section 7.03(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Loan Document that have been (or
reasonably could be expected to be) breached or violated as therein provided.

7.04 Preservation of Corporate Existence, Etc. The Borrower shall, and shall
cause the Mexican Sub to:

(a) preserve and maintain in full force and effect its corporate existence and
good standing under the laws of its state or jurisdiction of organization;

(b) preserve and maintain in full force and effect all governmental rights,
privileges, qualifications, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, the non-preservation of which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;

(c) use reasonable efforts, in the ordinary course of business, to preserve its
business organization and goodwill;

(d) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect; and

(e) perform and observe, in all material respects, all the terms, covenants and
conditions required to be performed and observed by it under its Contractual
Obligations and do all things necessary to preserve and keep unimpaired its
rights under such Contractual Obligations except where failure to do so could
not reasonably be expected to have a Material Adverse Effect.

 

- 89 -



--------------------------------------------------------------------------------

7.05 Maintenance of Property. The Borrower shall maintain, and shall cause the
Mexican Sub to maintain, and preserve all its property which is used or useful
in its business in good working order and condition, ordinary wear and tear
excepted, and make all necessary repairs thereto and renewals and replacements
thereof except in any case where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

7.06 Insurance. The Borrower shall maintain, and shall cause the Mexican Sub to
maintain, with financially sound and reputable independent insurers, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons, provided that all Collateral shall be fully
insured at all times against loss or damage by fire and other risks, casualties
and contingencies. Administrative Agent shall be named as an additional insured
in the case of liability insurance and Administrative Agent shall be named as
loss-payee in the case of property or casualty insurance, in each case, without
liability for premiums or similar amounts. On or prior to the date that is
thirty (30) Business Days prior to the expiration date of any such insurance
policy, the Borrower shall deliver to the Administrative Agent and the Lenders a
certificate of insurance evidencing the renewal of such policy for a term of at
least one year from such expiration date, in form and substance satisfactory to
the Administrative Agent and the Required Lenders in their sole discretion.

7.07 Payment of Obligations. The Borrower shall, and shall cause the Mexican Sub
to, pay and discharge as the same shall become due and payable, all their
respective obligations and liabilities, including:

(a) all lawful claims which, if unpaid, would by law result in a Lien upon its
property, except such claims which would only result in Permitted Liens, unless
the same are being contested in good faith by appropriate proceedings and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary, and provided that at such time the claim becomes a Lien
(other than a lis pendens notice), it shall be promptly paid; and

(b) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing or
relating to such Indebtedness.

7.08 Compliance with Laws. The Borrower shall comply, and shall cause the
Mexican Sub to comply, with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business (including the Federal
Fair Labor Standards Act), except for such non-compliance which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

7.09 Compliance with ERISA. The Borrower shall, and shall cause each of its
Commonly Controlled Entities to: (a) maintain each Plan and Multiemployer Plan
in material compliance with the applicable provisions of ERISA, the Code and
other federal or state law; (b) cause each Plan and Multiemployer Plan which is
qualified under Section 401(a) of the Code to maintain such qualification; and
(c) make all required contributions to any Plan and Multiemployer Plan subject
to Section 412 of the Code.

 

- 90 -



--------------------------------------------------------------------------------

7.10 Books and Records; Inspection of Property and Books and Records. (a) The
Borrower shall maintain and shall cause the Mexican Sub to maintain proper books
of record and account, in which full, true and correct entries in material
conformity with GAAP consistently applied and all Requirements of Law shall be
made of all financial transactions and matters involving the assets and business
of the Borrower and such Subsidiary.

(b) Upon the request of the Administrative Agent or the Required Lenders, the
Borrower shall permit, and shall cause the Mexican Sub to permit,
representatives and designees of Administrative Agent and any Lender to visit
and inspect any of their respective properties, to examine their respective
corporate, financial and operating records, to conduct a thorough examination of
the Collateral and the Collateral Position, trading book, the books, records and
systems relating thereto, internal controls and risk management policies and
make copies thereof or abstracts therefrom, and to discuss their respective
affairs, finances and accounts with their respective directors, officers, and
independent public accountants, at such reasonable times during normal business
hours and as often as may be reasonably desired, all upon reasonable advance
notice to the Borrower by the Administrative Agent. No more than one (1) such
inspection at the premises of the Borrower and the Mexican Sub or other
locations where their books and records are maintained shall be permitted in any
calendar year at the request of the Administrative Agent or the Lenders prior to
the occurrence of an Event of Default (provided that additional inspections
shall be permitted, at the sole cost and expense of the Lender requesting such
additional inspection), provided further that as many inspections as may be
requested by the Administrative Agent or the Required Lenders shall be permitted
at Borrower’s cost and expense subsequent to the occurrence and during the
continuation of an Event of Default, and prior notice of any such inspection
shall not be required. Any reasonable out-of-pocket expenses or fees associated
with such inspections will be for the account of the Borrower, except as
otherwise provided in this Section 7.10(b).

At the request of any Lender, the Administrative Agent will provide such Lender
with the results of such inspection, without representation or warranty by and
without responsibility of the Administrative Agent.

7.11 Environmental Laws. The Borrower shall, and shall cause the Mexican Sub to
(a) comply with, and ensure compliance, in all material respects by all tenants
and subtenants (if any) with, all applicable Environmental Laws and obtain and
comply, in all material respects with and maintain, and ensure that all tenants
and subtenants obtain and comply, in all material respects with and maintain,
any and all licenses, approvals, notifications, registrations or permits
required by applicable Environmental Laws; (b) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws and promptly comply with all
lawful orders and directives of all Governmental Authorities regarding
Environmental Laws except to the extent that the same are being contested in
good faith by appropriate proceedings and for which adequate reserves have been
established and maintained on the books and records of the Borrower or the
Mexican Sub in accordance with GAAP; and (c) handle, transport and dispose of,
and cause all subtenants to handle, transport and dispose of, all Materials of
Environmental Concern in compliance with all applicable Environmental Laws.

 

- 91 -



--------------------------------------------------------------------------------

7.12 Use of Proceeds. The Borrower shall use the proceeds of the Loans and
Letters of Credit for the uses described in this Agreement and not in
contravention of any Requirement of Law or of any Loan Document restrictions on
use of proceeds.

7.13 Deposit Accounts; Payments to Bank Deposit Accounts. (a) The Borrower shall
maintain all of its deposit accounts with the Administrative Agent or cause such
deposit accounts to be Bank Deposit Accounts.

(b) The Borrower shall (i) notify all Account Debtors in writing (including,
without limitation, on the invoices issued to them) of the assignment of
Accounts to the Administrative Agent and direct that payment be made to the
Administrative Agent at a Bank Deposit Account, without offset, counterclaim or
deduction, and otherwise take reasonable steps to ensure that all Account
Debtors under all of its Accounts forward payment in the form of cash, checks,
drafts or other similar items of payment directly to the Bank Deposit Accounts
or directly by wire transfer to the Bank Deposit Accounts, in each case, without
offset, counterclaim or deduction, and shall, if requested by Administrative
Agent, provide Lenders with reasonable evidence of such notification, and
(ii) deposit or cause to be deposited all payments under such Accounts to the
Bank Deposit Accounts. In the event that any Account Debtor does not make any
payment directly to the Bank Deposit Accounts, Borrower shall promptly deposit
such amounts into the Bank Deposit Accounts.

7.14 Financial Covenants. The Borrower shall at all times maintain:

 

  (a) Working Capital in an amount not less than $22,500,000;

 

  (b) Equity in an amount not less than $22,500,000; and

 

  (c) a Leverage Ratio not to exceed 6.0:1.0.

7.15 B of A Facility.

Promptly upon the execution and delivery thereof, the Borrower shall deliver to
the Administrative Agent and the Lenders copies, certified as true and complete
by a Responsible Officer, of the Credit Agreement among the Parent, Bank of
America, N.A., as administrative agent (the “B of A Facility Agent”) and the
Lenders party thereto (as amended, modified or supplemented from time to time,
the “B of A Facility”) and all related material agreements, instruments and
documents, including, without limitation, any guarantee, security agreement or
other agreement executed by the Borrower (collectively, as amended, modified or
supplemented from time to time, the “B of A Guarantee and Security Agreement”),
and all of such documents shall be satisfactory to the Administrative Agent and
the Required Lenders in their sole discretion.

 

- 92 -



--------------------------------------------------------------------------------

7.16 INTENTIONALLY OMITTED

7.17 Risk Management Policies.

The Borrower shall, and shall cause the Mexican Sub to, maintain and comply with
risk management policies relating to the credit risk incurred from time to time
with respect to all contractual counterparties, including debtors under accounts
receivable and risk of commodity price and currency fluctuations, such policies
to be consistent with those currently in effect, subject to reasonable changes
which do not materially increase the risks of the Borrower’s business and are
approved from time to time by the Board of Directors of the Borrower.

7.18 Taxes.

The Borrower shall, and shall cause the Mexican Sub, the Parent and each of the
Material Subsidiaries and other Subsidiaries included in the Parent’s
consolidated tax return to, timely file or cause to be filed all income,
franchise, excise and other material tax returns required to be filed by them
and shall timely pay and cause them to pay all income, franchise, excise and
other Taxes due and payable (other than any Taxes the amount or validity of
which are being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of such Loan Party), except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect or a Guarantor Material
Adverse Effect.

7.19 Inventory Notices.

The Borrower shall notify all Persons in possession of the Borrower’s inventory,
including, without limitation, all Products of the Administrative Agent’s Lien
therein and, if requested by the Administrative Agent or the Required Lenders,
promptly obtain and deliver to the Administrative Agent acknowledgment of such
security interests duly executed by such Persons, including their agreement that
at all times from and after the date the Administrative Agent gives notice to
such Persons, to comply solely with instructions from the Administrative Agent
with regard to disposition or release of such inventory.

7.20 Agricultural Products.

(a) The Borrower shall take all actions as may be reasonably required, if any,
to ensure that any perishable agricultural commodity (in whatever form)
purchased by the Borrower are purchased free and clear of any Lien or other
claims in favor of any seller or any secured party with respect to the assets of
any seller.

(b) The Borrower shall notify Administrative Agent in writing within two
(2) Business Days after receipt by the Borrower of any Food Security Act Notice
or amendment to a previous Food Security Act Notice, including a true, correct
and complete copy of such Food Security Act Notice or amendment, as the case may
be, and any master lists or other notices of effective financing statements
delivered to the Borrower pursuant to the Food Security Act.

 

- 93 -



--------------------------------------------------------------------------------

(c) In the event the Borrower receives a Food Security Act Notice, the Borrower
shall pay the related invoice within the payment terms specified therein and
notify Administrative Agent of such receipt and take any other action necessary
to release any Lien on the Grain covered thereby; provided, however, that such
invoice may remain unpaid if, and only so long as (i) appropriate legal or
administrative action has been commenced in good faith and is being diligently
pursued or defended by the Borrower, (ii) adequate reserves with respect to such
contest are maintained on the books of the Borrower, in accordance with GAAP,
(iii) the Borrower shall promptly pay such contested invoice and all additional
charges, interest, penalties and expenses, if any, and shall deliver to
Administrative Agent evidence reasonably acceptable to Administrative Agent of
such payment, if such contest is terminated or discontinued adversely to the
Borrower or the conditions set forth in this Section are no longer met, and
(iv) such Grain shall be excluded from the Borrowing Base Advance Cap.

ARTICLE VIII

NEGATIVE COVENANTS

So long as any Lender shall have a Committed Line Portion in effect or an
obligation to make Loans or Issue or participate in Letters of Credit hereunder,
or any Loan or other Obligation shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding:

8.01 Limitation on Liens. The Borrower shall not, and shall not suffer or permit
the Mexican Sub to, directly or indirectly, make, create, incur, assume or
suffer to exist any Lien upon or with respect to any part of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):

(a) (i) any Lien existing on property of the Borrower or the Mexican Sub on the
Closing Date, as set forth on Schedule 8.01; and

(ii) Liens granted under the B of A Guarantee and Security Agreement as in
effect on the date of delivery to the Administrative Agent pursuant to
Section 7.15 and as amended from time to time with the prior written consent of
the Required Lenders; provided that (A) the BofA Facility Agent shall have
executed and delivered the BofA Subordination Agreement, and (B) such Liens
shall cease to be permitted if the B of A Facility is amended to (1) increase
the principal amount to an amount in excess of $150,000,000, (2) shorten
maturity of any scheduled payments or final maturity, or (3) provide for other
amendments that are material and adverse to either the Parent or the Borrower;

(b) (i) any Lien created under any Loan Document or (ii) Liens consisting of
rights of setoff under a Swap Contract;

(c) Liens (other than Liens arising under Environmental Laws) for taxes, fees,
assessments or other governmental charges which are not delinquent and remain
payable without penalty, or to the extent that non-payment thereof is permitted
by Section 7.07, provided that no notice of lien has been filed or recorded
under the Code;

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s, or other similar Liens arising in the ordinary course of business
which are not delinquent and remain payable without penalty and, with respect to
any such carrier’s, warehousemen’s or landlord’s lien, such liens only secure
accrued rental or carriage charges and related charges with respect to the goods
stored or carried;

 

- 94 -



--------------------------------------------------------------------------------

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation;

(f) Liens on the property of the Borrower or the Mexican Sub securing (i) the
non-delinquent performance of bids, trade contracts (other than for borrowed
money), leases, or statutory obligations, (ii) contingent obligations on surety
and appeal bonds, and (iii) other non-delinquent obligations of a like nature;
in each case, incurred in the ordinary course of business, provided all such
Liens in the aggregate would not (even if enforced) have or cause a Material
Adverse Effect;

(g) Liens consisting of judgment or judicial attachment liens; provided that the
enforcement of such Liens is effectively stayed or bonded pending appeal in a
manner acceptable to the Administrative Agent; and provided, further, that any
such Liens that are unstayed may exist with respect to judgments in the
aggregate at any time outstanding for the Borrower and the Mexican Sub not to
exceed $3,000,000;

(h) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount, do not secure obligations that constitute Indebtedness or
Contingent Obligations, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower and the Mexican Sub;

(i) purchase money security interests (including Capital Leases) on any property
(other than inventory) acquired or held by the Borrower or the Mexican Sub in
the ordinary course of business, securing Indebtedness incurred or assumed for
the purpose of financing all or any part of the cost of acquiring such property;
provided, however, that (i) any such Lien attaches to such property concurrently
with or within 20 days after the acquisition thereof, (ii) such Lien attaches
solely to the property so acquired in such transaction, (iii) the principal
amount of the debt secured thereby does not exceed 100% of the cost of such
property, and (iv) the principal amount of the Indebtedness secured by any and
all such purchase money security interests shall not at any time exceed $500,000
in the aggregate;

(j) any Lien in the form of cash collateral (which is not Cash Collateral for
the Obligations under the Agreement and the Loan Documents) which has been
granted by the Borrower to secure the margin requirements of a swap contract
permitted under Section 8.03(b), provided that such cash collateral is not
included in the Borrowing Base Advance Cap;

(k) Permitted Financial Management Liens;

(l) Liens securing Indebtedness permitted under Section 8.03(g), so long as such
Liens encumber only the inventory financed thereunder and proceeds thereof.

 

- 95 -



--------------------------------------------------------------------------------

8.02 Consolidations and Mergers. The Borrower shall not, and shall not suffer or
permit the Mexican Sub to, liquidate, wind-up or dissolve itself, or to merge,
consolidate with or into, or Convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its, or any of its divisions or units, property, business or assets
(whether now owned or hereafter acquired) to or in favor of, any Person except
the foregoing shall not prohibit transactions expressly permitted by Sections
8.15 or 8.17.

8.03 Limitation on Indebtedness. The Borrower shall not, and shall not suffer or
permit the Mexican Sub to, create, incur, assume, suffer to exist, or otherwise
become or remain directly or indirectly liable with respect to, any
Indebtedness, except:

(a) Indebtedness incurred pursuant to or in accordance with, this Agreement and
the other Loan Documents;

(b) Indebtedness incurred under swap contracts entered into in the ordinary
course of business as bona fide hedging transactions (including Swap Contracts),
in each case subject to the terms of an ISDA Master Agreement or its equivalent,
such as a long form confirmation;

(c) Indebtedness existing on the Closing Date, as described on Schedule 8.01,
and renewals, refinancings and extensions thereof which do not increase the
principal amount;

(d) Indebtedness in respect of purchase money security interests permitted by
Section 8.01(i) hereof and any renewals, refinancings and extensions of such
Indebtedness which do not increase the principal amount;

(e) Indebtedness in respect of Contingent Obligations permitted by Section 8.06
hereof;

(f) Subordinated Debt that has been approved by the Lenders;

(g) Indebtedness (if any) under Permitted Receivables Sales Transactions; and

(h) Indebtedness under Permitted Repos in an aggregate principal amount not to
exceed $50,000,000 at any one time outstanding.

8.04 Transactions with Affiliates. The Borrower shall not, and shall not suffer
or permit the Mexican Sub to, enter into any transaction or arrangement,
including any purchase, sale, transfer, lease or exchange of property or the
rendering of any services with any Affiliate of the Borrower, unless such
transaction is (a) otherwise permitted by this Agreement and (b) upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than would
obtain in a comparable arm’s-length transaction with a Person not an Affiliate
of the Borrower or such Subsidiary, provided that (i) this provision shall not
permit the purchase of inventory by the Borrower or the Mexican Sub from any
Affiliate unless the transaction complies with clauses (a) and (b) above, such
Affiliate shall have delivered to the Administrative Agent a release of any Lien
on such inventory held by any creditor of such Affiliate, and such release shall
be reasonably satisfactory to the Administrative Agent and (ii) the Borrower and
the Mexican Sub shall not purchase any Grain from Affiliates.

 

- 96 -



--------------------------------------------------------------------------------

8.05 Use of Proceeds. The Borrower shall not, and shall not suffer or permit the
Mexican Sub to, use any portion of the Loan proceeds or any Letter of Credit,
directly or indirectly, (a) to purchase, acquire or carry, directly or
indirectly, “margin stock” within the meaning of such term under Regulation U or
T, respectively, of the FRB, (b) to repay or otherwise refinance indebtedness of
the Borrower or others incurred to purchase or carry “margin stock” within the
meaning of such term under Regulation U or T, respectively, of the FRB, (c) to
extend credit for the purpose of purchasing or carrying any “margin stock”
within the meaning of such term under Regulation U or T, respectively, of the
FRB, (d) to acquire any security in any transaction that is subject to
Section 13 or 14 of the Exchange Act, or (e) in a manner inconsistent with this
Agreement.

8.06 Contingent Obligations. The Borrower shall not, and shall not suffer or
permit the Mexican Sub to, create, incur, assume or suffer to exist any
Contingent Obligations except:

(a) endorsements of checks or instruments for collection or deposit in the
ordinary course of business;

(b) Contingent Obligations under the B of A Guarantee and Security Agreement as
in effect on the date of delivery to the Administrative Agent pursuant to
Section 7.15 and as amended from time to time with the prior written consent of
the Required Lenders, provided that (A) the BofA Facility Agent shall have
executed and delivered the BofA Subordination Agreement, and (B) such Contingent
Obligations shall cease to be permitted if the B of A Facility is amended to
(1) increase principal to an amount exceeding $150,000,000, (2) shorten maturity
of any scheduled payments or final maturity, or (3) provide for other amendments
that are material and adverse to either the Parent or the Borrower; and

(c) Contingent Obligations of the Borrower and the Mexican Sub existing as of
the Closing Date and described on Schedule 8.06.

8.07 Restricted Payments. The Borrower shall not, and shall not permit the
Mexican Sub to, declare or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except that:

(a) the Mexican Sub may make Restricted Payments to the Borrower;

(b) the Borrower and the Mexican Sub may declare and make dividend payments or
other distributions payable solely in the common stock of such Person;

(c) the Borrower and the Mexican Sub may purchase, redeem or otherwise acquire
shares of its common stock or warrants or options to acquire any such shares
with the proceeds received from the substantially concurrent issue of new shares
of its common stock; and

(d) the Borrower may declare or pay cash dividends or cash distributions to
Parent from time to time, provided that such dividends and distributions, plus
payments of Subordinated Debt to the Parent permitted under Section 8.19, paid
at any time shall not exceed an amount equal to the excess of the Borrowing Base
Advance Cap over the Aggregate Amount as of the date such dividends or
distributions are made; and provided, further, that (i) no Default or Event of
Default shall have occurred hereunder or would exist after giving effect to the
making of such dividends or distributions, and (ii) prior to and after giving
effect to such dividends or distributions the Borrower is in compliance with the
Loan Documents and this Agreement, including, without limitation, Section 7.14
hereof (and the Borrower shall have provided to the Lenders a certificate of a
Responsible Officer to that effect together with calculations relating thereto
and appropriate backup information in form and substance acceptable to the
Required Lenders in their sole discretion).

 

- 97 -



--------------------------------------------------------------------------------

8.08 INTENTIONALLY OMITTED.

8.09 Change in Business. The Borrower shall not, nor suffer or permit the
Mexican Sub to, engage in any line of business different from the line of
business carried on by the Borrower and the Mexican Sub on the date hereof.

8.10 Accounting Changes. The Borrower shall not, nor suffer or permit the
Mexican Sub to, make any significant change in accounting treatment or reporting
practices, except as permitted by GAAP, or change the fiscal year of the
Borrower or of the Mexican Sub. At the end of any fiscal year during which any
such change (in accordance with GAAP) has occurred, the Borrower shall prepare
and deliver to the Administrative Agent an explanatory statement, in form and
substance reasonably satisfactory to the Administrative Agent, reconciling the
previous treatment or practice with the new treatment or practice.

8.11 Net Position. At no time will the Borrower allow its Net Position with
respect to Products which are Base Metals or Precious Metals multiplied by the
current market price relating thereto based on the most recent daily pricing
provided by a commodity pricing report or other source acceptable to the
Administrative Agent and the Required Lenders to exceed any of: (a) $5,000,000
for all positions relating to the same Unhedgeable Metal; (b) $10,000,000 for
all positions relating to all Unhedgeable Metals in the aggregate,
(c) $10,000,000 for all positions relating to the same Hedgeable Metal, or
(d) $20,000,000 in the aggregate for all of the Borrower’s positions, whether
relating to Hedgeable Metals or Unhedgeable Metals.

At no time will the Borrower allow its Net Position with respect to Products
which are Grain multiplied by the current market price relating thereto based on
the most recent daily pricing provided by a commodity pricing report or other
source acceptable to the Administrative Agent and the Required Lenders to exceed
any of: (a) $100,000 for all positions relating to the same Grain; or
(b) $400,000 in the aggregate for all of the Borrower’s positions, relating to
Grain.

8.12 Change of Management. Borrower shall not permit a Change of Management
without delivering prior written notice thereof to the Administrative Agent. For
purposes of this Section 8.12, “Change of Management” shall mean any Responsible
Officer of the Borrower on the Closing Date or new Responsible Officer appointed
after the Closing Date ceases to be an officer of the Borrower.

8.13 INTENTIONALLY OMITTED.

 

- 98 -



--------------------------------------------------------------------------------

8.14 Capital Expenditures. Borrower shall not, nor suffer or permit the Mexican
Sub to, make or commit to make any Capital Expenditure if after giving effect to
such commitment or expenditure (a) a Default or Event of Default would exist
under this Agreement, or (b) the aggregate of such expenditures or commitments
in any one fiscal year would exceed $500,000.

8.15 Loans and Investments. Borrower shall not, nor suffer or permit the Mexican
Sub to, purchase or acquire, or make any commitment therefor, any equity
interest, or any obligations, bonds, notes, debentures or other securities of,
or any interest in, or any assets constituting all or substantially all assets
of, or a business unit of, any Person, or make or commit to make any advance,
loan, extension of credit (other than pursuant to sales or purchases on open
account in the ordinary course of Borrower’s business) or capital contribution
to or any other investment in, any Person, except that the Borrower may:

(a) lease Precious Metals under leasing arrangements (i) with any lessee whose
long term senior unsecured rating is A or higher by S&P or A2 or higher by
Moody’s (on terms and conditions (including, without limitation, the maintenance
of insurance by such lessee) and subject to documentation in form and substance,
acceptable to the Required Lenders), so long as (x) the Borrower’s aggregate
cost of Precious Metals leased to any one such lessee shall not exceed
$20,000,000 and (y) upon the request of the Required Lenders, the Borrower shall
have delivered to the Lenders a written summary of the principal lease terms
(including, without limitation, the name of the lessee, lease tenor, location of
the lessee’s premises and monetary terms) and a fully executed copy of the lease
agreement, in each case certified as true and correct by a Responsible Officer,
or (ii) with any other lessee approved by the Required Lenders (on terms and
conditions (including, without limitation, the maintenance of insurance by the
lessee) and subject to documentation in form and substance, acceptable to the
Required Lenders) so long as (x) the Borrower’s cost of Precious Metals leased
to any such lessee shall not exceed $2,500,000 in the aggregate and the
Borrower’s cost of Precious Metals leased to all such lessees shall not exceed
$5,000,000 in the aggregate, (y) the termination date of any such lease is not
later than one year from the date such lease is entered into, and (z) the
Borrower shall have given the Lenders prior written notice of any such lease.
Notwithstanding the foregoing, any such lease which is otherwise permitted
pursuant to the preceding provisions shall cease to be permitted if the lease is
not a valid, enforceable and binding obligation of the lessee thereunder and in
full force and effect except if such lease has terminated in accordance with its
terms.

8.16 Bank Deposit Accounts Investments.

Borrower shall not purchase or acquire any investments to be held in a Bank
Deposit Account other than cash equivalents and Marketable Securities.

8.17 Limitation on Sale of Assets.

Borrower shall not, nor suffer or permit the Mexican Sub to, Convey any of its
property, business or assets (including, without limitation, receivables and
leasehold interests), whether now owned or hereafter acquired or issue or sell
any shares or other ownership interests of its Capital Stock to any Person,
except:

(a) the Conveyance of surplus, obsolete or worn out property in the ordinary
course of business; and

 

- 99 -



--------------------------------------------------------------------------------

(b) the sale of inventory in the ordinary course of business for fair market
value.

8.18 Organization Documents.

Borrower shall not amend or permit the Mexican Sub to amend its Organization
Documents.

8.19 Limitation on Optional Payments and Modifications of Debt Instruments.

Borrower shall not (a) at any time make any optional payment or prepayment on or
redemption or purchase of any Indebtedness, other than the Obligations under the
Loan Documents, or (b) amend at any time the subordination provisions of any
such Indebtedness, or amend any other provision of an agreement providing for
such Indebtedness in a manner that would be adverse to any Loan Party.
Notwithstanding the foregoing, the Borrower may make payments of Subordinated
Debt to the Parent to the extent expressly permitted under the Parent
Subordination Agreement.

8.20 Take or Pay Contracts. The Borrower shall not, nor suffer or permit the
Mexican Sub to, enter into or be a party to any contract or arrangement for the
purchase of materials, supplies, other properties or services if such contract
or arrangement requires that payment be made by the Borrower or the Mexican Sub
regardless of whether such materials, supplies, or other properties are
delivered or forwarded to it or such services are performed.

8.21 Limitation on Dividend Clause and Negative Pledge Clauses.

The Borrower shall not, nor suffer or permit the Mexican Sub to, enter into with
any Person any agreement, which prohibits or limits the ability of the Borrower
or the Mexican Sub to either (i) make Restricted Payments or (ii) create, incur,
assume or suffer to exist any Lien upon or otherwise transfer any interest in
any of its property, assets or revenues, whether now owned or hereafter
acquired, except for (A) those prohibitions or limitations set forth in this
Agreement or any other Loan Document, (B) those existing on the Closing Date and
set forth on Schedule 8.21 or (C) those restrictions set forth in the BofA
Facility as in effect on the date of delivery to the Administrative Agent
pursuant to Section 7.15.

8.22 Limitation on Sales and Leasebacks.

The Borrower shall not, nor suffer or permit the Mexican Sub to, enter into any
arrangement with any Person providing for (i) the leasing by the Borrower or the
Mexican Sub of real or personal property which has been or is to be either sold
or transferred by the Borrower or the Mexican Sub to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the Borrower or the Mexican
Sub or (ii) the purchase or transfer of any real or personal property from any
Person to the Borrower or the Mexican Sub which has been leased by the Borrower
or the Mexican Sub to such Person, except for any transactions set forth on
Schedule 8.22.

 

- 100 -



--------------------------------------------------------------------------------

8.23 Limitation on Cancellation of Indebtedness.

The Borrower shall not, nor suffer or permit the Mexican Sub to, cancel any
claim or Indebtedness owed to it except for adequate consideration.

8.24 Limitation on Capital Stock and New Subsidiaries.

The Borrower shall not, nor suffer or permit the Mexican Sub to, incorporate or
otherwise or acquire organize any new Subsidiary which was not in existence on
the date hereof.

8.25 Limitation on Capital Structure.

The Borrower shall not, nor suffer or permit the Mexican Sub to, make any
changes in its capital structure (including, without limitation, in the terms of
its outstanding Capital Stock).

8.26 Bank of America Sweep Arrangements.

The Borrower shall not permit to exist, or enter into, any transaction with Bank
of America under which amounts in any of its deposit accounts (including,
without limitation, account nos. 003933344186 and 003933344364) are transferred
by the Borrower from such accounts to Bank of America for purposes of investment
of such amounts or swept or otherwise withdrawn by Bank of America for purposes
of investment of such amounts, including, without limitation, pursuant to the
Client Agreement for Commercial Automated Investment Account dated January 19,
2006 (as amended, supplemented or otherwise modified from time to time) between
the Parent and Bank of America and any other agreement with Bank of America to
which the Parent or the Borrower is a party.

ARTICLE IX

EVENTS OF DEFAULT

9.01 Event of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. (i) The Borrower fails to pay any principal amount due
hereunder (including, without limitation, any reimbursement obligation in
respect of L/C Obligations) or under any other Loan Document when such amount
becomes due, or (ii) the Borrower fails to pay any interest, fees or other
amount payable hereunder or under any other Loan Document and such failure under
this clause (ii) is not cured within two (2) Business Days after the date due;
or

(b) Representation or Warranty. Any representation, warranty or statement made
or deemed made herein or in any other Loan Document or which is contained in any
certificate, document or financial or other statement by the Borrower, Parent,
or any Responsible Officer furnished at any time under this Agreement, or under
any other Loan Document, is incorrect or incomplete in any material respect on
or as of the date made or deemed made; or

 

- 101 -



--------------------------------------------------------------------------------

(c) Covenant Defaults. The Borrower fails to perform or observe any term,
agreement or covenant contained in Sections 7.01, 7.02, 7.03, 7.04, 7.05, 7.06,
7.10(b), 7.12, 7.13, 7.14, 7.15, 7.17, 7.20, or 7.21 or in Article VIII of this
Agreement; or the Borrower or the Parent fails to perform or observe any other
term, agreement or covenant contained herein or in any other Loan Document, if
such failure is not cured by the Borrower within fifteen (15) Business Days
after notice from the Administrative Agent thereof or after any officer of the
Borrower or the Parent has actual knowledge thereof; or

(d) Cross-Default. Any Loan Party or Material Subsidiary (i) fails to make a
payment of any principal, interest or other amount when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness (other than in respect of Swap Contracts) or
Contingent Obligation having an aggregate outstanding principal amount with
respect to all such Indebtedness and Contingent Obligations of such Persons of
more than $3,000,000; or (ii) fails to perform or observe any other condition or
covenant, or any other event shall occur or condition exist, under any agreement
or instrument relating to any such Indebtedness or Contingent Obligation
involving the amount referred to in clause (i), if, the effect of such failure,
event or condition is to cause, or to permit, with the giving of notice or lapse
of time or both, the holder or holders of such Indebtedness or Contingent
Obligation or beneficiary or beneficiaries of such Indebtedness or Contingent
Obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause such Indebtedness to be declared to be
due and payable prior to its stated maturity, or such Contingent Obligation to
become payable or cash collateral in respect thereof to be demanded; or
(iii) defaults in any payment or payments under any Contractual Obligation in an
aggregate amount with respect to all such Persons exceeding $3,000,000; provided
that subsections (i), (ii) and (iii) shall not apply to the alleged default
under the Senior Subordinated Convertible Notes due 2011 of the Parent arising
from Indebtedness of the Parent in an aggregate outstanding principal amount not
in excess of $16,800,000; or

(e) Swap Contracts, etc. There shall have occurred with respect to any Swap
Contract, or any similar agreement with a Swap Bank or a counterparty not a Swap
Bank to which any Loan Party or Material Subsidiary is a party, an “Event of
Default” or a “Termination Event” (as defined in the applicable ISDA Master
Agreement and any related Credit Support Annex or Schedule) or any similar event
which entitles the applicable Swap Bank or applicable counterparty to terminate
the Swap Contract or similar agreement, and the amounts that would be payable
under such Swap Contracts or similar agreements (as to which amounts are due
from any Loan Party or Material Subsidiary) upon such termination exceed,
individually or in the aggregate with respect to all such Persons, $3,000,000;
or

(f) Insolvency; Voluntary Proceedings. (i) Any Loan Party or any Material
Subsidiary shall commence any case, proceeding or other action (A) under any
existing or future Law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, arrangement, liquidation, winding-up or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or any Loan
Party or Material Subsidiary shall make a general assignment for the benefit of
its creditors; or (ii) there shall be commenced against any Loan Party or any
Material Subsidiary any case, proceeding or other action of a nature referred to
in clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 30 days; or (iii) there shall be commenced against any
Loan Party or any Material Subsidiary any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets which results in the
entry of an order for any such relief with regard to all or any substantial part
of its assets, which shall not have been vacated, discharged, or stayed or
bonded pending appeal within 30 days from the entry thereof; or (iv) any Loan
Party or any Material Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) any Loan Party or any Material
Subsidiary shall generally not, or shall be unable to, or shall admit in writing
its inability to, pay its debts as they become due; or

 

- 102 -



--------------------------------------------------------------------------------

(g) Intentionally Omitted.

(h) ERISA. (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA
(or Section 304 of ERISA, as amended by the Pension Protection Act)), whether or
not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Loan Party or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the Loan
Parties or any Commonly Controlled Entity incur, or in the reasonable opinion of
the Required Lenders are likely to incur, any liability in connection with a
complete or partial withdrawal from, or the ERISA Insolvency, ERISA
Reorganization or termination of, a Multiemployer Plan or (vi) any other event
or condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or

(i) Monetary Judgments. One or more judgments, orders, decrees or arbitration
awards involving a liability of $3,000,000.00 or more in the aggregate is
entered against any one or more Loan Parties and Material Subsidiaries, and all
such judgments, orders, decrees or awards are either not paid in full or not
effectively stayed pending appeal thereof within thirty (30) days from the entry
thereof; or

 

- 103 -



--------------------------------------------------------------------------------

(j) Non-Monetary Judgments. Any non-monetary judgment, order or decree is
entered against any one or more Loan Parties and Material Subsidiaries which has
a Material Adverse Effect or a Guarantor Material Adverse Effect; or

(k) Change of Control. There occurs any Change of Control; or

(l) Adverse Change. There occurs a Material Adverse Effect or a Guarantor
Material Adverse Effect; or

(m) Security Agreements. (i) Any of the Security Agreements or any Lien
thereunder shall terminate or cease, for any reason, to be in full force and
effect, or the Borrower shall so assert, or (ii) the Lien created by the U.S.
Security Agreements shall fail to constitute an Agent’s First Lien on all right,
title and interest in the Collateral described therein, which can be perfected
by the filing of a Uniform Commercial Code financing statement, subject to the
existence of Liens permitted under Section 8.01, but in the case of Collateral
included in the Borrowing Base Advance Cap, subject only to Liens permitted
under Section 8.01(b)(ii), (d) and (k); or

(n) Subordinated Debt. Any subordination provision of any Subordinated Debt or,
after it becomes effective, the B of A Subordination Agreement shall cease, for
any reason, to be in full force and effect, or any Loan Party or holder of
Subordinated Debt or the B of A Facility Agent shall so assert, unless the
applicable Indebtedness would, at all times thereafter, be otherwise permitted
under Section 8.03 or 8.06; or

(o) Guarantees. Any guarantee of the Obligations (including, without limitation,
the Parent Guarantee) shall cease, for any reason, to be in full force and
effect or any guarantor of the Obligations (including, without limitation, the
Parent) shall so assert; or

(p) Forfeiture of Collateral. Any Loan Party shall be criminally indicted or
convicted under any Law that would reasonably be expected to lead to a
forfeiture of any Collateral; or

(q) Parent Equity, Unrestricted Liquidity and Working Capital. At any time
either:

 

  (i) the Parent Equity is less than $178,500,000, provided, however, that such
amount shall permanently increase (on a dollar-for-dollar basis) upon any
increase in Parent Equity by virtue of paid-in capital or Parent’s conversion of
any of Parent’s convertible debt into equity, plus an amount equal to fifty
percent (50%) of each quarterly increase in positive net income plus fifty
percent (50%) of the proceeds of any equity issuance by Parent; or

 

  (ii) the Parent Unrestricted Liquidity is less than $50,000,000; or

 

  (iii) the Parent Working Capital is less than $100,000,000.

 

- 104 -



--------------------------------------------------------------------------------

9.02 Remedies. If any Event of Default occurs, Administrative Agent may with the
consent of the Required Lenders and shall, at the request of the Required
Lenders:

(a) by notice to the Borrower (i) declare the Committed Line to be terminated
forthwith, whereupon the Committed Line shall immediately terminate; and
(ii) declare the Loans (with accrued interest thereon), reimbursement
obligations in respect of Letters of Credit (with accrued interest thereon) and
all other amounts owing under this Agreement (including, without limitation, all
L/C Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit have presented the documents required thereunder) to be due
and payable forthwith, whereupon the same shall immediately become due and
payable, without further notice, or presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by the
Borrower; and

(b) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in
Section 9.01(f), the Committed Line shall automatically and immediately
terminate and the unpaid principal amount of all outstanding Loans,
reimbursement obligations in respect of Letters of Credit and all interest and
other amounts owing under this Agreement shall automatically and immediately
become due and payable without further act of Administrative Agent, any Issuing
Bank or any Lender and all without notice or presentment, demand, protest or
other requirements of any kind, all of which are hereby expressly waived by the
Borrower.

9.03 Cash Collateralization of Letters of Credit.

With respect to all outstanding Letters of Credit with respect to which demand
for payment shall not have occurred at the time of an acceleration pursuant to
Section 9.02 or the Expiration Date, the Borrower shall at such time Cash
Collateralize an amount equal to 105% of the aggregate then undrawn and
unexpired amount of such Letters of Credit. The Borrower hereby grants to the
Administrative Agent, for the benefit of the Lenders, Administrative Agent and
the Swap Banks, a security interest in such Cash Collateral and each deposit
account containing such Cash Collateral to secure all Obligations. Cash
Collateralized amounts shall be applied by the Administrative Agent to the
payment of reimbursement obligations of the Borrower with respect to drafts
drawn under such Letters of Credit, and the unused portion thereof after all
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied in accordance with Section 9.05. After all such Letters of Credit shall
have expired or been fully drawn upon, all reimbursement obligations of the
Borrower in respect of L/C Obligations shall have been satisfied and all other
Obligations shall have been paid in full, the balance, if any, of such Cash
Collateral shall be returned to the Borrower or to whosoever is entitled
thereto, promptly after a request by the Borrower. The Borrower shall execute
and deliver to the Administrative Agent, for the benefit of the Lenders, the
Administrative Agent and the Swap Banks, such further documents and instruments
as the Administrative Agent may reasonably request to evidence the creation and
perfection of such security interest in such Cash Collateral.

 

- 105 -



--------------------------------------------------------------------------------

9.04 Rights Not Exclusive.

The rights provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.

9.05 Application of Payments.

(a) Except as expressly provided in this Agreement (including, without
limitation, Section 2.15(c)), from and after the date of the occurrence of any
Sharing Event, all amounts thereafter received or recovered under this Agreement
or any other Loan Document whether as a result of a payment by the Borrower or
Parent, the exercise of remedies by the Administrative Agent under any of the
Loan Documents, liquidation of Collateral or otherwise, shall be applied
according to Section 2.01 of the Intercreditor Agreement, except that, with
respect to Obligations under the Loan Documents, the principal amount of Loans
and L/C Borrowings shall be repaid first before Cash Collateralizing L/C
Obligations.

(b) After the occurrence and during the continuance of an Event of Default but
prior to the occurrence of a Sharing Event, all payments under the Loan
Documents including, without limitation, payments under the Parent Guarantee and
payments from the proceeds of Collateral shall be applied in the following order
(subject to Section 2.15):

(i) First, to the payment, pro rata in accordance with the amounts thereof, of
all Obligations consisting of out of pocket costs, reasonable expenses,
reasonable fees, indemnities and other amounts payable to the Administrative
Agent in its capacity as such in accordance with this Agreement or any other
Loan Document or incurred in connection with the administration, enforcement,
preservation or exercise of any rights or remedies under this Agreement and the
other Loan Documents (including, without limitation, the reasonable fees and
disbursements of its counsel and agents);

(ii) Second, without duplication of amounts applied pursuant to paragraph First
above, to the payment in full in cash of interest and fees constituting
Obligations owing to Lenders (other than in their capacities as Swap Banks);

(iii) Third, to the payment in full in cash of the principal amount of the
Obligations owing to the Lenders, other than in their capacities as Swap Banks
(including, without limitation, principal of Loans, L/C Borrowings, and
thereafter obligations to Cash Collateralize Letters of Credit);

(iv) Fourth, to the payment in full in cash, pro rata in accordance with the
amounts thereof, of all other Obligations; and

(v) Fifth, the balance to the Borrower or whosoever shall be lawfully entitled
thereto.

 

- 106 -



--------------------------------------------------------------------------------

ARTICLE X

ADMINISTRATIVE AGENT, ETC.

10.01 Appointment and Authorization; Issuing Banks.

(a) Each Lender hereby irrevocably (subject to Section 10.09) appoints and
designates the Administrative Agent as the Administrative Agent under this
Agreement and the other Loan Documents and irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and each other Loan Document and to exercise
such powers and perform such duties as are expressly delegated to it by the
terms of this Agreement or any other Loan Document, together with such powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document,
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall Administrative Agent have or be deemed to
have any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement with reference to Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom and is intended to create or
reflect only an administrative relationship between independent contracting
parties.

(b) Each Issuing Bank shall have all of the benefits and immunities (i) provided
to Administrative Agent in this Article X with respect to any acts taken or
omissions by such Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and the application and agreements for letters of
credit pertaining to the Letters of Credit as fully as if the term
“Administrative Agent” as used in this Article X included such Issuing Bank with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to such Issuing Bank.

10.02 Delegation of Duties. Administrative Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Administrative Agent shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct.

10.03 Liability of Administrative Agent. None of Administrative Agent-Related
Persons shall (a) be liable for any action taken or omitted to be taken by any
of them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct), or (b) be responsible in any manner to any of the Lenders
for any recital, statement, representation or warranty made by any Loan Party or
any Subsidiary or Affiliate of any Loan Party, or any officer thereof, contained
in this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or for the value of or title to or perfection of any Lien in or
existence of any Collateral, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document, or
for any failure of any Loan Party or any other party to any Loan Document to
satisfy any condition or perform its obligations hereunder or thereunder. Except
as specifically provided for in this Agreement, no Administrative Agent-Related
Person shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party or any Loan Party’s Subsidiaries
or Affiliates.

 

- 107 -



--------------------------------------------------------------------------------

10.04 Reliance by Administrative Agent.

Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, electronic communication, telegram, facsimile, telex or telephone
message, e-mail, cablegram, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any Loan Party), independent accountants and other experts
selected by Administrative Agent. The Administrative Agent may deem and treat
the payee of any Note as the owner thereof for all purposes unless a written
notice of assignment, negotiation or transfer thereof shall have been filed with
the Administrative Agent. Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the Lenders
or Required Lenders, as applicable, as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Lenders or Required Lenders, as applicable, and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders and future holders of the Loans and all other Obligations.

10.05 Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, unless
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. Administrative
Agent will notify the Lenders of its receipt of any such notice. Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be requested by the Lenders or Required Lenders, as applicable; provided,
however, that unless and until Administrative Agent has received any such
request or direction, Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable or in the best interest
of the Lenders.

10.06 Credit Decision. Each Lender acknowledges that none of Administrative
Agent-Related Persons has made any representation or warranty to it, and that no
act by Administrative Agent hereinafter taken, including any review of the
affairs of any Loan Party and its Subsidiaries or any inspection or audit, shall
be deemed to constitute any representation or warranty by any Administrative
Agent-Related Person to any Lender. Each Lender represents to Administrative
Agent that it has, independently and without reliance upon any Administrative
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Subsidiaries, the existence,
value of and title to any Collateral, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder. Each
Lender also covenants that it will, independently and without reliance upon any
Administrative Agent-Related Person or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of each Loan Party and its Subsidiaries. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by Administrative Agent, Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Loan Party which may come into the
possession of any of Administrative Agent-Related Persons.

 

- 108 -



--------------------------------------------------------------------------------

10.07 Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand Administrative
Agent-Related Persons (to the extent not reimbursed by or on behalf of the
Borrower and without limiting the obligation of the Borrower to do so), pro rata
in accordance with each Lender’s Pro Rata Share in effect on the date on which
such indemnification is sought, from and against any and all Indemnified
Liabilities; provided, however, that no Lender shall be liable for the payment
to Administrative Agent-Related Persons of any portion of such Indemnified
Liabilities resulting from such Person’s gross negligence or willful misconduct.
Without limitation of the foregoing, each Lender shall reimburse Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that Administrative Agent is not reimbursed for such expenses by
or on behalf of the Borrower. The undertaking in this Section shall survive the
payment of all Obligations hereunder, the termination of the Committed Line and
the resignation or replacement of Administrative Agent. THE FOREGOING INDEMNITY
INCLUDES AN INDEMNITY FOR THE NEGLIGENCE (BUT NOT THE GROSS NEGLIGENCE) OF
ADMINISTRATIVE AGENT-RELATED PERSONS.

10.08 Administrative Agent in Individual Capacity. The Administrative Agent and
its Affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire equity interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
the Loan Parties and their Subsidiaries and Affiliates as though the
Administrative Agent were not the Administrative Agent or an Issuing Bank
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, the Administrative Agent or its
Affiliates may receive information regarding the Loan Parties or their
Affiliates (including information that may be subject to confidentiality
obligations in favor of any Loan Party or such Subsidiary) and acknowledge that
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans and other Credit Extensions, the Administrative
Agent shall have the same rights and powers under this Agreement as any other
Lender and may exercise the same as though it were not Administrative Agent or
an Issuing Bank, and the term “Lender” includes the Administrative Agent in its
individual capacity.

 

- 109 -



--------------------------------------------------------------------------------

10.09 Successor Administrative Agent. Administrative Agent may resign as
Administrative Agent upon thirty (30) days notice to the Lenders. If
Administrative Agent resigns under this Agreement, the Lenders shall appoint,
from among the Lenders, a successor agent for the Lenders. If no successor agent
is appointed prior to the effective date of the resignation of Administrative
Agent, Administrative Agent may appoint, after consulting with the Lenders, and
with the consent of the Borrower, a successor agent from among the Lenders,
provided, that the consent of the Borrower shall not be required if an Event of
Default shall have occurred and be continuing. Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers and duties of the retiring Administrative Agent and the
term “Administrative Agent” shall mean such successor agent and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated without any other or further act or deed on the part of the
retiring Administrative Agent or any of the parties to this Agreement or any
holders of the Loans or other Obligations. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article X and Sections 11.04 and 11.05 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement and shall survive payment of the Notes and other
Obligations and termination of this Agreement. If no successor agent has
accepted appointment as Administrative Agent by the date which is thirty (30)
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall perform all of the duties of Administrative
Agent hereunder until such time, if any, as the Lenders appoint a successor
agent as provided for above.

10.10 Collateral Matters.

(a) The Administrative Agent is authorized on behalf of all the Lenders, without
the necessity of any notice to or further consent from the Lenders, from time to
time to enter into the Loan Documents and the Intercreditor Agreement and take
any action with respect to any Collateral which may be necessary to perfect and
maintain perfected the security interest in and Liens upon the Collateral
granted pursuant to the Loan Documents.

(b) The Lenders, on behalf of themselves and their respective Affiliates,
irrevocably authorize the Administrative Agent, at its option and in its
discretion, to release any Lien granted to or held by the Administrative Agent
upon any Collateral (i) upon payment in full of all Loans and all other
Obligations known to the Administrative Agent and payable under this Agreement
or any other Loan Document (except indemnification obligations for which no
claim has been made and of which no Responsible Officer of any Loan Party has
actual knowledge) and the termination of the Commitment; (ii) constituting
property sold or to be sold or disposed of as part of or in connection with any
sale or disposition permitted hereunder; (iii) constituting property in which
the Borrower owned no interest at the time the Lien was granted or at any time
thereafter; (iv) constituting property leased to the Borrower under a lease
which has expired or been terminated in a transaction permitted under this
Agreement or is about to expire and which has not been, and is not intended by
the Borrower to be, renewed or extended; (v) consisting of an instrument
evidencing Indebtedness or other debt instrument, if the indebtedness evidenced
thereby has been permanently paid in full; (vi) which constitutes funds in a
Bank Deposit Account upon the transfer of such funds out of a Bank Deposit
Account to the extent permitted hereunder, or (vii) if otherwise approved,
authorized or ratified in writing by all the Lenders or Required Lenders in
accordance with Section 11.01. Upon request by the Administrative Agent at any
time, the Lenders will confirm in writing the Administrative Agent’s authority
to release particular types or items of Collateral pursuant to this
Section 10.10(b); provided, however, that the absence of any such confirmation
for whatever reason shall not affect the Administrative Agent’s rights under
this Section 10.10.

 

- 110 -



--------------------------------------------------------------------------------

10.11 Monitoring Responsibility. The Administrative Agent shall have no duty to
monitor the Collateral or the Collateral Position, the amounts outstanding
hereunder or the reporting requirements or the contents of reports delivered by
the Borrower. Each Lender assumes the responsibility of keeping itself informed
at all times.

10.12 Certain Agents, etc.

None of the Co-Syndication Agents, Joint Bookrunners or Joint Lead Arrangers, in
its capacity as such, shall have any duties or responsibilities under this
Agreement or any other Loan Document. None of the Co-Syndication Agents, Joint
Bookrunners or Joint Lead Arrangers shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Co-Syndication Agents, Joint
Bookrunners or Joint Lead Arrangers in deciding to enter into this Agreement or
any other Loan Document or in taking or not taking any action hereunder or
thereunder.

ARTICLE XI

MISCELLANEOUS

11.01 Amendments and Waivers; Replacement of Lenders. (a) Neither this Agreement
nor any other Loan Document, nor any terms hereof or thereof may be amended,
supplemented, modified or waived except in accordance with the provisions of
this Section 11.01. The Required Lenders may, or, with the written consent of
the Required Lenders, the Administrative Agent may, from time to time, (i) enter
into with the Borrower written amendments, supplements or modifications hereto
and to the other Loan Documents or (ii) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in writing, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall:

 

  (i) amend, modify or otherwise affect the rights or duties of any Issuing Bank
under this Agreement, any other Loan Document or any Letter of Credit
application relating to any Letter of Credit Issued or to be Issued by it,
without the prior written consent of such Issuing Bank;

 

- 111 -



--------------------------------------------------------------------------------

  (ii) amend, modify or otherwise affect the rights or duties of Administrative
Agent under this Agreement or any other Loan Document, without the prior written
consent of the Administrative Agent;

 

  (iii) unless signed or consented to in writing by all the Lenders: (A) reduce
the amount or extend the scheduled date of maturity of any Loan or any
reimbursement obligation in respect of Letters of Credit, or reduce the amount
or stated rate of any interest or fee payable hereunder or extend the scheduled
date of any payment thereof or extend the Expiration Date, (B) amend, modify or
waive any provision of this Section 11.01, any provision of this Agreement which
requires the consent or approval of all the Lenders, or reduce the percentage
specified in the definition of Required Lenders, (C) consent to the assignment
or transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, (D) release Liens in respect of all or
substantially all the Collateral, or (E) release the obligations of the Parent
under the Parent Guarantee or Parent Subordination Agreement, or assign or
transfer the obligations of the Parent thereunder;

 

  (iv) unless signed or consented to in writing by all Lenders, amend or modify
the definitions of “Borrowing Base Advance Cap” (or any of the defined terms or
advance rates in paragraph (b) thereof or defined terms used in such defined
terms);

 

  (v) unless signed or consented to in writing by each adversely affected
Lender, increase the amount or extend the expiration date of such Lender’s
Committed Line Portion or amend Section 2.12 or the requirement of Section 2.05A
relating to pro rata reductions of Committed Line Portions; or

 

  (vi) amend, modify or otherwise affect the rights or duties of the Swing Line
Lender under this Agreement or any other Loan Document, without the prior
written consent of the Swing Line Lender.

(b) Notwithstanding anything to the contrary contained herein, the fee letters
executed by the Borrower in connection with this Agreement (including, without
limitation, the Fee Letters) may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.

(c) Notwithstanding anything to the contrary herein, any Lender that is a
Defaulting Lender shall not have any right to approve or disapprove any
amendment, waiver or consent hereunder; provided, however, except as otherwise
provided in Section 2.15, (i) the Committed Line Portion of such Defaulting
Lender may not be increased or extended without the consent of such Defaulting
Lender, (ii) the Pro Rata Share or Adjusted Pro Rata Share of such Defaulting
Lender may not be increased without the consent of such Defaulting Lender, and
(iii) no payment to such Defaulting Lender shall be decreased or postponed
without the consent of such Defaulting Lender.

 

- 112 -



--------------------------------------------------------------------------------

(d) Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the Lenders and shall be binding upon the Borrower, the
Lenders, the Administrative Agent and all future holders of the Loans and other
Obligations. In the case of any waiver, to the extent provided in such waiver,
the Borrower, the Lenders and the Administrative Agent shall be restored to
their former positions and rights hereunder and under the other Loan Documents,
and any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon.

(e) (i) If any Lender becomes a Non-Consenting Lender (as defined below), then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender (unless it shall cease to be a
Non-Consenting Lender) to assign and delegate, without recourse (in accordance
with Section 11.07(b)), all of such Lender’s interests, rights and obligations
under this Agreement and the other Loan Documents to an Eligible Assignee
selected by the Borrower (which Eligible Assignee may be another Lender, if a
Lender accepts such assignment) (but subject to obtaining all consents of
Persons required by Section 11.07(b)), provided that: (A) the Borrower or any
replacement Lender shall have paid to the Administrative Agent the assignment
fee specified in Section 11.07(b); (B) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, funded
participations in L/C Obligations and Swing Line Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 4.04) from the
Eligible Assignee and/or the Borrower; and (C) such assignment does not conflict
with any applicable Laws.

(ii) In the event that (1) the Borrower or the Administrative Agent requests
that the Lenders consent to a waiver of any provision of the Loan Documents or
agree to any amendment thereto, (2) such consent or amendment requires the
agreement of all of the Lenders or each Lender affected thereby in accordance
with the terms of Section 11.01 and (3) at least the Required Lenders have
agreed to and executed such waiver or amendment, then any Lender that does not
agree to such waiver or amendment shall be a “Non-Consenting Lender”.

(iii) Each Lender hereby grants to the Administrative Agent an irrevocable power
of attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder in the
circumstances contemplated by this Section 11.01(e).

 

- 113 -



--------------------------------------------------------------------------------

11.02 Notices.

(a) General. Unless otherwise expressly provided herein, all notices, requests,
demands and other communications provided for hereunder shall be in writing
(including by facsimile transmission) and mailed, faxed or delivered, to the
address, facsimile number or (subject to subsection (c) below) electronic mail
address specified for notices on Schedule 11.02; or, in the case of the
Borrower, Administrative Agent, or any Issuing Bank, to such other address as
shall be designated by such party in a notice to the other parties, and in the
case of any other party, to such other address as shall be designated by such
party in a notice to the Borrower, Administrative Agent and each Issuing Bank.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the intended recipient and
(ii) (A) if delivered by hand or by courier, when signed for by the intended
recipient; (B) if delivered by mail, four Business Days after deposit in the
U.S. mails, postage prepaid; (C) if delivered by facsimile, when sent and
receipt has been electronically confirmed; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of subsection
(c) below), when delivered; provided, however, that notices and other
communications to Administrative Agent and the Issuing Banks pursuant to Article
II shall not be effective until actually received by such Person. Any notice or
other communication permitted to be given, made or confirmed by telephone
hereunder shall be given, made or confirmed by means of a telephone call to the
intended recipient at the number specified on Schedule 11.02, it being
understood and agreed that a voicemail message shall in no event be effective as
a notice, communication or confirmation hereunder. Any notice, request, demand
or other communication delivered after 5:00 p.m. New York City time shall not be
deemed received until 9:00 a.m. New York City time the following Business Day.

(b) Effectiveness of Facsimile Documents and Signatures. Signature pages of any
party to the Loan Documents may be transmitted by facsimile or email with pdf
attachments. Such Loan Documents with faxed or emailed signature pages shall,
subject to applicable Law, have the same force and effect as manually-signed
originals and shall be binding on all Loan Parties, Administrative Agent and the
Lenders. Administrative Agent may also require that any such documents and
signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile or emailed signature page.

(c) Limited Use of Electronic Mail. Electronic mail and internet and intranet
websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
execution by the parties thereto, and may not be used for the delivery of any
notice, request or demand hereunder. The Borrower expressly authorizes the
Administrative Agent to post to such websites any and all financial statements,
reports and documents to be delivered to the Lenders hereunder. The posting of
any such financial statement, report or document shall not constitute any
express or implied representation, warranty or statement by the Administrative
Agent with respect to the compliance with any requirements of this Agreement,
the accuracy or completeness thereof or any other matter relating to such
financial statements report or document.

(d) Reliance by Administrative Agent and Lenders. Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify each Administrative Agent-Related Person
and each Lender from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower. All telephonic notices to and other communications with
Administrative Agent may be recorded by Administrative Agent, and each of the
parties hereto hereby consents to such recording.

 

- 114 -



--------------------------------------------------------------------------------

11.03 No Waiver; Cumulative Remedies. No failure by any Lender or Administrative
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder or thereunder preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. No notice to or demand on the Borrower in any case shall entitle it
to any notice or demand in similar or other circumstances. The rights, remedies,
powers and privileges herein or therein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

11.04 Costs and Expenses. The Borrower agrees (a) to pay or reimburse
Administrative Agent (upon presentation of an invoice therefor) for all
reasonable costs and expenses incurred by Administrative Agent in connection
with the development, preparation, negotiation and execution of this Agreement
and the other Loan Documents and any amendment, supplement, waiver, consent or
other modification of the provisions hereof and thereof, or any other documents
prepared in connection herewith or therewith (whether or not the transactions
contemplated hereby or thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all reasonable Attorney Costs, (b) to pay or reimburse Administrative Agent and
each Lender within three (3) Business Days after demand for all costs and
expenses incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement, the other Loan
Documents or any other documents related hereto or thereto (including all such
costs and expenses incurred during any “workout” or restructuring in respect of
the Obligations and during any legal proceeding, including any Insolvency
Proceeding or appellate proceeding), including all Attorney Costs, and (c) to
pay, indemnify, and hold each Lender and the Administrative Agent harmless from,
any and all recording and filing fees and any and all liabilities with respect
to, or resulting from any delay in paying, stamp, excise and other taxes, if
any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent (including the determination of whether or not any such
waiver or consent is required) under or in respect of, this Agreement, the other
Loan Documents and any other documents related hereto or thereto. The foregoing
costs and expenses shall include all search, filing, recording and appraisal
charges and fees and taxes related thereto, and other out-of-pocket expenses
incurred by Administrative Agent and the cost of independent public accountants
and other outside experts retained by Administrative Agent or any Lender.

The agreements in this Section shall survive the termination of this Agreement
and repayment of all the other Obligations.

 

- 115 -



--------------------------------------------------------------------------------

11.05 Indemnity. Whether or not the transactions contemplated hereby are
consummated, the Borrower agrees to pay, indemnify, save and hold harmless each
Administrative Agent-Related Person, each Issuing Bank, each Lender and their
respective Affiliates, directors, partners, officers employees, counsel, agents
and attorneys-in-fact (collectively the “Indemnitees”) from and against: (a) any
and all claims, demands, actions or causes of action that are asserted against
any Indemnitee by any Person (other than those asserted by Administrative Agent
or any Lender) relating directly or indirectly to a claim, demand, action or
cause of action that such Person asserts or may assert against any Loan Party,
any Affiliate of any Loan Party or any of their respective officers or
directors; (b) any and all claims, demands, actions or causes of action that may
at any time (including at any time following repayment of the Obligations, Cash
Collateralization of the L/C Obligations and the resignation or removal of
Administrative Agent or the replacement of any Lender) be asserted or imposed
against any Indemnitee, arising out of or relating to, the Loan Documents, any
predecessor loan documents, the use or contemplated use of the proceeds of any
Credit Extension, or the relationship of any Loan Party, Administrative Agent
and the Lenders under this Agreement or any other Loan Document; (c) any
administrative or investigative proceeding by any Governmental Authority arising
out of or related to a claim, demand, action or cause of action described in
clause (a) or (b) above; (d) any and all liabilities (including liabilities
under indemnities), losses, costs or expenses (including Attorney Costs and
other professional fees and settlement costs) that any Indemnitee suffers or
incurs as a result of the assertion of any foregoing claim, demand, action,
cause of action or proceeding, or as a result of the preparation of any defense
in connection with any foregoing claim, demand, action, cause of action or
proceeding; and (e) any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever, including Attorney Costs of each Lender, the Issuing
Banks and the Administrative Agent and other professional fees and settlement
costs, with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents, the Issuance of each
Letter of Credit, the making of each Loan and the use by the Borrower of
proceeds of each Loan and Letter of Credit, including, without limitation, any
of the foregoing relating to the violation of, noncompliance with or liability
under, any Law applicable to the operations of any Loan Party, any of its
Subsidiaries, or any of the properties of such Persons; in all cases, WHETHER OR
NOT ARISING OUT OF THE NEGLIGENCE (BUT NOT THE GROSS NEGLIGENCE) OF AN
INDEMNITEE, and whether or not an Indemnitee is a party to such claim, demand,
action, cause of action or proceeding (all the foregoing, collectively, the
“Indemnified Liabilities”); provided, however, that no Indemnitee shall be
entitled to indemnification for any Indemnified Liability to the extent caused
by its own gross negligence or willful misconduct as determined by a final
judgment of a court of competent jurisdiction or for any loss asserted against
it by another Indemnitee.

Notwithstanding any other provision of this Agreement, no Indemnitee shall be
liable for any damages arising from the use by others of information or other
materials obtained through electronic, telecommunications or other information
transmission systems.

The agreements in this Section shall survive the termination of this Agreement
and repayment of all the other Obligations.

11.06 Payments Set Aside. To the extent that the Borrower makes a payment to
Administrative Agent or any Lender, or Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to Administrative Agent upon demand its applicable share
of any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the daily average Federal Funds Rate or such higher overnight
rate then in effect in accordance with banking industry rules or standard
practices in New York, New York on interbank compensation, as determined by the
Administrative Agent.

 

- 116 -



--------------------------------------------------------------------------------

11.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Committed Line Portion and the Loans (including for purposes of this
Section 11.07(b) participations in L/C Obligations and Swing Line Loans) at the
time owing to it), with the consent of the Administrative Agent, each Issuing
Bank, the Swing Line Lender and, in the case of an assignment to a Person that
is not a Lender or Approved Fund thereof, so long as no Event of Default has
occurred and is continuing, the Borrower (each such consent not to be
unreasonably withheld or delayed); provided, however, that (i) except in the
case of an assignment of the entire remaining amount of the assigning Lender’s
Committed Line Portion and the Loans at the time owing to it, or in the case of
an assignment to a Lender or an Affiliate of a Lender or Approved Fund thereof,
the aggregate amount of the Committed Line Portion (which for this purpose
includes Loans outstanding thereunder) subject to each such assignment,
determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to Administrative Agent, shall not be less than
$5,000,000 (such amount to be aggregated in respect of assignments by any Lender
and the affiliates or Approved Funds thereof), unless each of the Administrative
Agent and, so long as no Event of Default shall have occurred and be continuing,
the Borrower otherwise consents, (ii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Committed Line
Portion assigned, (iii) in the case of an assignment by a Lender to a Bank CLO
managed by such Lender or an affiliate of such Lender, unless such assignment to
such Bank CLO has been consented to by the Administrative Agent, the Issuing
Lenders, the Swing Line Lender, and the Borrower, the assigning Lender shall
retain the sole right to approve any amendment, waiver or other modification of
this Agreement or any other Loan Document; provided that, the Assignment and
Acceptance between such Lender and such Bank CLO may provide that such Lender
will not, without the consent of such Bank CLO, agree to any amendment,
modification or waiver that requires the consent of each Lender or each Lender
directly affected thereby pursuant to Section 11.01, and (iv) the parties to
each assignment shall execute and deliver to Administrative Agent an Assignment
and Acceptance, such Assignment and Acceptance to be in the form attached hereto
as Exhibit D, together with all relevant tax forms (required pursuant to
Section 4.01(e)), administrative details, wiring instructions and (except in the
case of assignments to a Lender or an Affiliate of a Lender) a processing and
recordation fee of $3,500. Subject to acceptance and recording thereof by
Administrative Agent pursuant to Section 11.07(c), from and after the effective
date specified in each Assignment and Acceptance, the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 4.01, 4.02, 11.04 and 11.05). Upon
request, the Borrower (at its expense) shall execute and deliver new or
replacement Notes to the assigning Lender and the assignee Lender provided the
replaced Notes are simultaneously returned to the Borrower. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

- 117 -



--------------------------------------------------------------------------------

(c) Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at Administrative Agent’s Payment Office a copy of each
Assignment and Acceptance delivered to it, a record of each participation
(pursuant to Section 11.07(d)) and a register for the recordation of the names
and addresses of the Lenders (including all Transferees), and the Committed Line
Portions of, and principal amount of the Loans and L/C Obligations and
participations therein owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
(absent manifest error), and the Borrower, Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Any assignment of any Loan or other
Obligation hereunder, whether or not evidenced by a Note, shall be effective
only upon appropriate entries with respect thereto being made in the Register.
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice. If
any Lender sells a participation as described in Section 11.07(d), it shall
provide to the Administrative Agent on behalf of the Borrower, or maintain as
agent of the Borrower, the information described in this Section 11.07(c) and
permit the Borrower to review such information as reasonably needed for the
Borrower to comply with its obligations under this Agreement or under any
applicable Law or governmental regulation or procedure.

 

- 118 -



--------------------------------------------------------------------------------

(d) Any Lender may, without the consent of, or notice to, the Borrower,
Administrative Agent or any other Person but in compliance with the last
sentence of Section 11.06(c), sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Committed
Line Portion and/or the Loans (including such Lender’s participations in L/C
Obligations) owing to it); provided, however, that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and (iii) the Borrower, Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided, however, that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification that would (i) postpone any date upon
which any payment of money is scheduled to be paid to such Participant, or
(ii) reduce the principal, interest, fees or other amounts payable to such
Participant. Subject to subsection (e) of this Section, and the tax form
delivery requirements of Section 4.01(e), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 4.01 and 4.02 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.09 as though it
were a Lender, provided, however, that such Participant agrees to be subject to
Section 2.12 as though it were a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 4.01 or 4.02 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 4.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 11.08 as though
it were a Lender.

(f) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and other Credit
Extensions and Notes relate only to absolute assignments and that such
provisions do not prohibit assignments creating security interests, including,
without limitation, (i) any pledge or assignment by a Lender of any Loan or Note
to any Federal Reserve Bank in accordance with applicable Law and (ii) any
pledge or assignment by a Lender which is a fund to its trustee for the benefit
of such trustee and/or its investors to secure its obligations under any
indenture or Organization Documents to which it is a party, provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(g) If the consent of the Borrower to an assignment or to an Eligible Assignee
is required hereunder (including a consent to an assignment which does not meet
the minimum assignment threshold specified in clause (i) of the proviso to the
first sentence of Section 11.07(b)), the Borrower shall be deemed to have given
its consent at 5:00 p.m., New York City time, on the date five Business Days
after the date notice thereof has been delivered to the Borrower by the
assigning Lender (through Administrative Agent) unless such consent is expressly
refused by the Borrower prior to such time.

 

- 119 -



--------------------------------------------------------------------------------

(h) Notwithstanding the foregoing, any Lender may, with notice to, but without
consent of, the Borrower and the Administrative Agent, and in accordance with
the definition of “Conduit Lender” set forth in Article I hereof and the terms
of this Section 11.07(h), designate a Conduit Lender and fund any of the Loans
or unreimbursed amounts with respect to Letters of Credit which such Lender is
obligated to make or pay hereunder by causing such Conduit Lender to fund such
Loans or unreimbursed amounts on behalf of such Lender. Any Conduit Lender may,
with notice to, but without the consent of, the Borrower or the Administrative
Agent and without regard to the limitations set forth in Section 11.07(b),
assign any or all of the Loans or unreimbursed amounts with respect to Letters
of Credit it may have funded hereunder to its designating Lender. Each of the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state or United States bankruptcy or similar
Law in connection with any obligation of such Conduit Lender under the Loan
Documents, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance. In addition, notwithstanding the
foregoing, any Conduit Lender may (i) with the prior written consent of the
Borrower and the Administrative Agent and with the payment of the processing fee
required hereunder, assign all or a portion of its interests in any Loans or
reimbursement obligations with respect to the Letters of Credit to any financial
institutions providing liquidity and/or credit support to or for the account of
such Conduit Lender to support the funding or maintenance of Loans or
reimbursement obligations by such Conduit Lender and (ii) disclose on a
confidential basis any non-public information relating to its Loans, its
reimbursement obligations with respect to Letters of Credit and the Borrower to
any rating agency, commercial paper dealer or provider of any surety, guarantee
or credit or liquidity enhancement to such Conduit Lender. This paragraph (h)
may not be amended without the written consent of any Conduit Lender directly
affected thereby.

(i) Notwithstanding anything to the contrary contained herein, if at any time
any Issuing Bank assigns all of its Committed Line Portion and Loans pursuant to
Section 11.07(b) above, unless such Issuing Bank shall permanently reduce its
Issuance Cap to $0 in accordance with the definition thereof, such Issuing Bank
shall, upon 30 days’ notice to the Borrower and the Lenders, resign as an
Issuing Bank, provided that such resignation shall not be effective unless
consented to in writing by the Borrower or a successor Issuing Bank or Issuing
Banks, with Issuance Caps in the aggregate equal to or greater than that of the
resigning Issuing Bank, shall have consented to act as Issuing Bank or Issuing
Banks hereunder. In the event of any such resignation as an Issuing Bank, the
Borrower shall be entitled to appoint from among the Lenders a successor Issuing
Bank (subject to the prior written consent of such successor in its sole
discretion) to the resigning Issuing Bank hereunder. The resigning Issuing Bank
shall retain all the rights and obligations of an Issuing Bank hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an Issuing Bank and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Loans or fund participations
in L/C Obligations pursuant to Section 3.03).

 

- 120 -



--------------------------------------------------------------------------------

(j) The Borrower authorizes each Lender to disclose to any Transferee and any
prospective Transferee any and all financial information in such Lender’s
possession concerning the Loan Parties and their Affiliates which has been
delivered to such Lender by or on behalf of any Loan Party pursuant to this
Agreement or which has been delivered to such Lender by or on behalf of any Loan
Party in connection with such Lender’s credit evaluation of the Loan Parties and
their Affiliates prior to becoming a party to this Agreement, provided that such
Transferee or prospective Transferee shall have agreed in writing to be bound by
the provisions of Section 11.08.

11.08 Confidentiality. Each of Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and its Affiliates’
directors, partners, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any examiner or other regulatory authority or self
regulatory organization in each case having or asserting jurisdiction over the
disclosing Person; (c) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process; (d) to any other party to this
Agreement; (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Eligible Assignee of
or Participant in (each, a “Transferee”), or any prospective Transferee of any
of its rights or obligations under this Agreement or (ii) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of the Borrower; (g) with the
consent of the Borrower; (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section, (ii) becomes
available to Administrative Agent or any Lender on a nonconfidential basis from
a source other than the Borrower, or (iii) is independently developed by the
Administrative Agent or any Lender; or (i) to the National Association of
Insurance Commissioners or any other similar organization or any nationally
recognized rating agency that requires access to information about a Lender’s or
its Affiliates’ investment portfolio in connection with ratings issued with
respect to such Lender or its Affiliates. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided, however, that, in the case of Information
received from the Borrower after the date hereof, such Information is clearly
identified in writing at the time of delivery as confidential. The foregoing is
not intended to limit the Lenders’ obligations to maintain confidential
information received from the Borrower under applicable laws. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

- 121 -



--------------------------------------------------------------------------------

Each Lender agrees that it and its respective Affiliates, partners, directors,
officers, employees and agents (collectively, “Representatives”) will not use
any of the Information for any reason or purpose other than in connection with
its or any of its Affiliates’ business relationship with Borrower. Each Lender
agrees that it will not disclose to any Person (other than a Person to whom
Information is otherwise permitted to be disclosed under this Section 11.08) the
fact that Information has been disclosed to it or its Representatives. Each
Lender shall be responsible for enforcing this Section 11.08 as to its
Representatives. Notwithstanding anything in the foregoing to the contrary, a
Lender may use the Information in connection with preparing internal analysis,
reports and comparisons regarding the Borrower’s industry and related
industries.

11.09 Set-off. In addition to any rights and remedies of the Lenders provided by
law, upon the occurrence and during the continuance of any Event of Default,
each Lender is authorized at any time and from time to time, without prior
notice to the Borrower or any other Loan Party, any such notice being waived by
the Borrower (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
credits, indebtedness or claims at any time owing by, such Lender (or any branch
or agency thereof) to or for the credit or the account of the respective Loan
Parties against any and all Obligations owing to such Lender, now or hereafter
existing, irrespective of whether or not Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured. Each Lender agrees
promptly to notify the Borrower and Administrative Agent after any such set-off
and application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.

11.10 Intentionally Omitted.

11.11 Notification of Addresses, Lending Offices, Etc. Each Lender shall notify
Administrative Agent in writing of any changes in the address to which notices
to the Lender should be directed, of addresses of any Lending Office, of payment
instructions in respect of all payments to be made to it hereunder and of such
other administrative information as Administrative Agent shall reasonably
request.

11.12 Counterparts. This Agreement, the other Loan Documents and all amendments
thereof may be executed in any number of separate counterparts (including by
facsimile transmission of, or by email with pdf attachments of, signature pages
hereto or thereto), each of which, when so executed, shall be deemed an
original, and all of said counterparts taken together shall be deemed to
constitute but one and the same instrument. A set of copies of this Agreement
signed by all parties shall be lodged with the Borrower and the Administrative
Agent.

11.13 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

- 122 -



--------------------------------------------------------------------------------

11.14 No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and legal benefit of the Borrower, the Lenders (including,
without limitation, the Swing Line Lender and the Issuing Banks), the Swap
Banks, Administrative Agent and Administrative Agent-Related Persons, and their
permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents.

11.15 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided, however, that the inclusion of supplemental
rights or remedies in favor of Administrative Agent or the Lenders in any other
Loan Document shall not be deemed a conflict with this Agreement. Each Loan
Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party.

11.16 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof and the making of
the Loans, the Issuance of Letters of Credit and the making of any other Credit
Extension hereunder. Such representations and warranties have been or will be
relied upon by Administrative Agent and each Lender, regardless of any
investigation made by Administrative Agent or any Lender or on their behalf and
notwithstanding that Administrative Agent or any Lender may have had notice or
knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

11.17 Governing Law and Jurisdiction.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF).

(b) EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY (I) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK, THE U.S. FEDERAL COURTS FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF; (II) CONSENTS THAT
ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS AND WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR ANY CLAIM THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;
(III) AGREES THAT SERVICE OF PROCESS ON THE BORROWER IN ANY SUCH ACTION OR
PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED
MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE
BORROWER AT ITS ADDRESS SET FORTH ON SCHEDULE 11.02 OR AT SUCH OTHER ADDRESS OF
WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT HERETO;
(IV) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND (V) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY
LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING
REFERRED TO IN THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES.

 

- 123 -



--------------------------------------------------------------------------------

11.18 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

11.19 Acknowledgments. (a) The Borrower and the Lenders hereby acknowledge that
they have been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents.

(b) The Borrower and the Lenders further acknowledge that:

(i) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Borrower on the one hand, and the Administrative Agent or any Lender, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(ii) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or between the Borrower, the Administrative Agent and the Lenders.

 

- 124 -



--------------------------------------------------------------------------------

11.20 Intercreditor Agreement. Each Lender hereby agrees that it shall take no
action to terminate its obligations under the Intercreditor Agreement and will
otherwise be bound by and take no actions contrary to the Intercreditor
Agreement.

11.21 Intentionally Omitted

11.22 Entire Agreement.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

11.23 Existing Obligations.

The Borrower hereby acknowledges, confirms and agrees that it is indebted to the
Lenders for all the “Obligations” (as defined in the Original Credit Agreement)
under the Original Credit Agreement, as of the close of business on
September 21, 2010, in the aggregate principal amount of $90,500,000 in respect
of “Loans” (as defined in the Original Credit Agreement) arising under the
Original Credit Agreement, together with all interest accrued and accruing
thereon (to the extent applicable), and all fees, costs, expenses and other
charges relating thereto, all of which are unconditionally owing by the Borrower
to the “Lenders” (as defined in the Original Credit Agreement), without offset,
defense or counterclaim of any kind, nature or description whatsoever.

11.24 Acknowledgment of Security Interests and Loan Documents.

(a) The Borrower hereby acknowledges, confirms and agrees that the
Administrative Agent has had and shall on and after the date hereof continue to
have, for itself and the ratable benefit of the Lenders and Swap Banks, a
security interest in and Lien upon the Collateral heretofore granted to the
Administrative Agent (or its predecessors in whatever capacity) pursuant to the
Loan Documents to secure the Obligations.

(b) The Liens and security interests of the Administrative Agent in the
Collateral shall be deemed to be continuously granted and perfected from the
earliest date of the granting and perfection of such Liens and security
interests to the Administrative Agent (and its predecessors), whether under the
Original Credit Agreement, this Agreement or any of the other Loan Documents (as
defined in the Original Credit Agreement or this Agreement).

11.25 Loan Documents.

The Borrower hereby acknowledges, confirms and agrees that as of the date
hereof: (i) the Original Credit Agreement and each of the other “Loan Documents”
(as defined in the Original Credit Agreement) were duly executed and delivered
by the Borrower or the Parent, as applicable, and are in full force and effect,
(ii) the agreements and obligations of the Borrower and Parent contained in the
Original Credit Agreement and the other “Loan Documents” (as defined in the
Original Credit Agreement) constitute the legal, valid and binding obligations
of Borrower or the Parent, as applicable, enforceable against it in accordance
with their respective terms, and the Borrower and Parent have no valid defense
to the enforcement of such obligations or any right of setoff or recoupment with
respect thereto, subject to the effects if any, of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar Laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and
(iii) the Lenders and the Administrative Agent are entitled to all of the rights
and remedies provided for in the Original Credit Agreement and the “Loan
Documents” (as defined in the Original Credit Agreement).

 

- 125 -



--------------------------------------------------------------------------------

11.26 Acknowledgments, Amendment and Restatement.

Effective on the Closing Date, this Agreement shall constitute an amendment and
restatement in its entirety of the Original Credit Agreement. Each of the
undersigned Lenders hereby consents pursuant to Section 11.01 of the Original
Credit Agreement to all of the amendments herein and in the other Loan Documents
executed in connection herewith to the Original Credit Agreement and the other
Loan Documents (as defined in the Original Credit Agreement) as in effect
immediately prior to the Closing Date (collectively, the “Existing Loan
Documents”). The parties hereto acknowledge and agree that (a) this Agreement
and the other Loan Documents executed and delivered in connection herewith do
not constitute a novation, payment, satisfaction, reborrowing, or termination of
the Borrower’s Obligations or any Credit Extensions (under and as defined in the
Original Credit Agreement and the Existing Loan Documents) previously made
available to the Borrower under the Original Credit Agreement and outstanding on
the Closing Date; (b) such Obligations and Credit Extensions (under and as
defined in the Original Credit Agreement) are in all respects continuing as
Obligations and Credit Extensions under this Agreement with only the terms
thereof being modified as provided in this Agreement and the other Loan
Documents; (c) the Liens and security interests as granted under the Security
Agreements (as defined in the Original Credit Agreement) securing payment of
such Obligations (as defined in the Original Credit Agreement) are in all
respects continuing and in full force and effect and secure the payment of the
Obligations as provided in Sections 11.24(a) and (b) with only the terms of
certain of such Security Agreements (as defined in the Original Credit
Agreement) being modified as provided in the Security Agreements and (d) all
references in the Loan Documents to the Original Credit Agreement shall be
deemed references to the Original Credit Agreement as amended and restated
hereby, and as further amended, supplemented or otherwise modified from time to
time.

11.27 Patriot Act.

Each of the Administrative Agent and the Lenders hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Administrative Agent and the Lenders to identify the Borrower in
accordance with the terms of the Patriot Act.

[the remainder of this page intentionally left blank]

 

- 126 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWER

INTL COMMODITIES, INC.,

a Delaware corporation

By:  

       /s/ Scott Branch

  Name: Scott Branch   Title:   President By:  

       /s/ Steven Springer

  Name: Steven Springer   Title:   Chief Financial Officer 708 Third Avenue New
York, New York 10017 Attention: Mr. Steven Springer Telephone: (212) 485-3500
Facsimile: (212) 485-3505

 

- 127 -



--------------------------------------------------------------------------------

BNP PARIBAS SECURITIES CORP., as a Joint Lead Arranger and Joint Bookrunner By:
 

/s/ Paul L. Colón

Name:        Paul L. Colón Title:        Director 787 Seventh Avenue New York,
New York 10019 Attention: Mr. Paul Colon Phone: (212) 841-2338 Fax:
(212) 841-2253

 

- 128 -



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND COLLATERAL AGENT BNP PARIBAS, as Administrative Agent
and Collateral Agent By:  

/s/ Deborah P. Whittle

Name:        Deborah P. Whittle Title:        Director By:  

/s/ Michiel V.M. Van Der Voort

Name:        Michiel V.M. Van Der Voort Title:        Managing Director 787
Seventh Avenue New York, New York 10019 Attention: Ms. Deborah Whittle Phone:
(212) 841-2463 Fax: (212) 841-2536

 

- 129 -



--------------------------------------------------------------------------------

LENDERS

BNP PARIBAS,

as a Lender, an Issuing Bank and as the Swing Line Lender

By:  

/s/ Deborah P. Whittle

Name:        Deborah P. Whittle Title:        Director By:  

/s/ Michiel V.M. Van Der Voort

Name:        Michiel V.M. Van Der Voort Title:        Managing Director 787
Seventh Avenue New York, New York 10019 Attention: Ms. Deborah Whittle Phone:
(212) 841-2463 Fax: (212) 841-2536

 

- 130 -



--------------------------------------------------------------------------------

ABN AMRO BANK N.V., as a Lender, an Issuing Bank, a Joint Lead Arranger, a Joint
Bookrunner, and a Co-Syndication Agent By:  

/s/ A.J. Houtkoop

Name:        A.J. Houtkoop Title:        Managing Director By:  

/s/ E.A. Heemstra

Name:        E.A. Heemstra Title:        Managing Director Coolsingel 93 3012 AE
Rotterdam The Netherlands Attention: Aydemir Koksal Fax: 31 10 401 6502 Email:
aydemir.koksal@nl.abnamro.com

 

- 131 -



--------------------------------------------------------------------------------

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOANK NEDERLAND”, NEW
YORK BRANCH, as a Lender, an Issuing Bank, a Joint Lead Arranger, a Joint
Bookrunner, and a Co-Syndication Agent By:  

/s/ Kimberly Oates

Name:        Kimberly Oates Title:        Executive Director By:  

/s/ Brett Delfino

Name:        Brett Delfino Title:        Executive Director 245 Park Avenue New
York, NY 10167 Attn: Ms. Kimberly Oates Phone: 212-916-7933 Fax: 212-916-3731

 

- 132 -



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as a Lender By:  

/s/ Hodaka Shoji

Name:        Hodaka Shoji Title:        Senior Vice President 1251 Avenue of the
Americas, 32nd Floor New York, NY 10020-1104 Attn: Edward F. Aldrich, Senior
Vice President, Head of Commodity Finance Phone: (212) 282-3949 Fax:
(212) 282-4385

 

- 133 -